 

EXHIBIT 10.6

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------

 

Among

 

FEDERAL-MOGUL CORPORATION AND CERTAIN OF ITS SUBSIDIARIES,

Debtors and Debtors-in-Possession under Chapter 11 of the Bankruptcy Code,

 

as Borrowers,

 

and

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK,

formerly known as THE CHASE MANHATTAN BANK,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Dated as of August 7, 2003



--------------------------------------------------------------------------------

AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND GUARANTY AGREEMENT

TABLE OF CONTENTS

 

     Page No.


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   3

SECTION 1.1 Defined Terms

   3

SECTION 1.2 Terms Generally

   27

SECTION 2. AMOUNT AND TERMS OF CREDIT

   28

SECTION 2.1 Commitment of the Lenders

   28

SECTION 2.2 Borrowing Base

   29

SECTION 2.3 Letters of Credit

   29

SECTION 2.4 Issuance

   31

SECTION 2.5 Nature of Letter of Credit Obligations Absolute

   31

SECTION 2.6 Making of Loans

   32

SECTION 2.7 Repayment of Loans and Unreimbursed Draws; Evidence of Debt

   33

SECTION 2.8 Interest on Loans

   34

SECTION 2.9 Default Interest

   34

SECTION 2.10 Optional Termination or Reduction of Commitment

   34

SECTION 2.11 Alternate Rate of Interest

   35

SECTION 2.12 Refinancing of Loans

   35

SECTION 2.13 Mandatory Prepayment; Commitment Termination

   36

SECTION 2.14 Optional Prepayment of Loans; Reimbursement of Lenders

   37

SECTION 2.15 Reserve Requirements; Change in Circumstances

   39

SECTION 2.16 Change in Legality

   40

SECTION 2.17 Pro Rata Treatment, etc

   40

SECTION 2.18 Taxes

   41

SECTION 2.19 Certain Fees

   43

SECTION 2.20 Commitment Fee

   43

SECTION 2.21 Letter of Credit Fees

   44

SECTION 2.22 Nature of Fees

   44

SECTION 2.23 Priority and Liens

   44

SECTION 2.24 Use of Cash Collateral

   46

SECTION 2.25 Right of Set-Off

   46

SECTION 2.26 Security Interest in Letter of Credit Account

   46

SECTION 2.27 Payment of Obligations

   47

SECTION 2.28 No Discharge; Survival of Claims

   47

SECTION 2.29 Replacement of Certain Lenders

   47

SECTION 3. REPRESENTATIONS AND WARRANTIES

   48

SECTION 3.1 Organization and Authority

   48

SECTION 3.2 Due Execution

   48

SECTION 3.3 Statements Made

   49

SECTION 3.4 Financial Statements

   49

SECTION 3.5 Ownership

   49

SECTION 3.6 Liens

   49

SECTION 3.7 Compliance with Law

   50

 

i



--------------------------------------------------------------------------------

SECTION 3.8 Insurance

   50

SECTION 3.9 The Orders

   50

SECTION 3.10 Use of Proceeds

   50

SECTION 3.11 Litigation

   51

SECTION 3.12 Intellectual Property

   51

SECTION 3.13 Intercompany Loans to Foreign Subsidiaries

   51

SECTION 4. CONDITIONS OF LENDING

   51

SECTION 4.1 Conditions to the Restatement Effectiveness Date

   51

SECTION 4.2 Conditions Precedent to Each Loan and Each Letter of Credit

   52

SECTION 5. AFFIRMATIVE COVENANTS

   53

SECTION 5.1 Financial Statements, Reports, etc

   54

SECTION 5.2 Existence

   58

SECTION 5.3 Insurance

   58

SECTION 5.4 Obligations and Taxes

   58

SECTION 5.5 Notice of Event of Default, etc

   59

SECTION 5.6 Access to Books and Records

   59

SECTION 5.7 Maintenance of Concentration Account

   60

SECTION 5.8 Borrowing Base Certificate

   60

SECTION 5.9 Business Plan

   60

SECTION 5.10

   60

SECTION 5.11 Collateralization of Intercompany Loans

   60

SECTION 6. NEGATIVE COVENANTS

   61

SECTION 6.1 Liens

   61

SECTION 6.2 Merger, etc

   61

SECTION 6.3 Indebtedness

   62

SECTION 6.4 Capital Expenditures

   62

SECTION 6.5 EBITDA

   63

SECTION 6.6 Guarantees and Other Liabilities

   64

SECTION 6.7 Chapter 11 Claims

   64

SECTION 6.8 Dividends; Capital Stock

   64

SECTION 6.9 Transactions with Affiliates

   65

SECTION 6.10 Investments, Loans and Advances

   65

SECTION 6.11 Disposition of Assets

   66

SECTION 6.12 Nature of Business

   67

SECTION 6.13 Transactions among Borrowers

   67

SECTION 6.14 Right of Subrogation among Borrowers

   67

SECTION 7. EVENTS OF DEFAULT

   67

SECTION 7.1 Events of Default

   67

SECTION 8. THE ADMINISTRATIVE AGENT

   72

SECTION 8.1 Administration by Administrative Agent

   72

SECTION 8.2 Advances and Payments

   72

SECTION 8.3 Sharing of Setoffs

   72

SECTION 8.4 Agreement of Required Lenders

   73

 

ii



--------------------------------------------------------------------------------

SECTION 8.5 Liability of Administrative Agent

   73

SECTION 8.6 Reimbursement and Indemnification

   74

SECTION 8.7 Rights of Administrative Agent

   74

SECTION 8.8 Independent Lenders

   74

SECTION 8.9 Notice of Transfer

   74

SECTION 8.10 Successor Administrative Agent

   74

SECTION 9. GUARANTY

   75

SECTION 9.1 Guaranty

   75

SECTION 9.2 No Impairment of Guaranty

   76

SECTION 9.3 Subrogation

   76

SECTION 10. MISCELLANEOUS

   77

SECTION 10.1 Notices

   77

SECTION 10.2 Survival of Agreement, Representations and Warranties, etc.

   77

SECTION 10.3 Successors and Assigns

   77

SECTION 10.4 Confidentiality

   80

SECTION 10.5 Expenses

   80

SECTION 10.6 Indemnity

   81

SECTION 10.7 Choice of Law

   81

SECTION 10.8 No Waiver

   81

SECTION 10.9 Extension of Maturity

   81

SECTION 10.10 Amendments, etc.

   81

SECTION 10.11 Severability

   83

SECTION 10.12 Headings

   83

SECTION 10.13 Execution in Counterparts

   83

SECTION 10.14 Prior Agreements

   83

SECTION 10.15 Further Assurances

   83

SECTION 10.16 Waiver of Jury Trial

   83

SECTION 10.17 Subordination of Intercompany Indebtedness

   83

SECTION 10.18 Foreign Subsidiaries

   84

SECTION 10.19 Effectiveness

   85

 

iii



--------------------------------------------------------------------------------

Annex A–1 – Tranche A Commitment Amounts

Annex A–2 – Tranche B Commitment Amounts

Exhibit A–1 – Final Order

Exhibit A–2 – Form of Amendment Order

Exhibit B – Form of Amended and Restated Security and Pledge Agreement

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Opinion of Counsel

Exhibit E – Form of Assignment and Acceptance

Schedule 1.1 – Existing Letters of Credit

Schedule 3.5 – Subsidiaries

Schedule 3.6 – Liens

Schedule 3.12 – Intellectual Property

Schedule 3.13 – Intercompany Loans to Foreign Subsidiaries

Schedule 6.3 – Existing Indebtedness of Foreign Subsidiaries

Schedule 6.10 – Existing Joint Venture Investments

Schedule 6.10(a) – Permitted Equity Investments in Existing Customers

Schedule 6.11 – Surplus Real Estate Assets Eligible for Sale

Schedule 6.11(a) – Other Surplus Assets Eligible for Sale and Corresponding
EBITDA Adjustments

Schedule 6.13 – Borrower Transaction Restrictions

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND GUARANTY

AGREEMENT

Dated as of August 7, 2003

 

AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND GUARANTY AGREEMENT, dated
as of August 7, 2003, among FEDERAL-MOGUL CORPORATION, a Michigan corporation
(“Parent”), each of the direct and indirect Domestic Subsidiaries of the Parent
party to this Agreement (each individually a “Borrower” and collectively the
“Borrowers”), each of which is a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code (the cases of the Borrowers,
each a “Case” and collectively, the “Cases”), JPMORGAN CHASE BANK, formerly
known as The Chase Manhattan Bank, a New York banking corporation (“JPMCB”), and
each of the other commercial banks, finance companies, insurance companies or
other financial institutions or funds from time to time party hereto (together
with JPMCB, the “Lenders”), J.P. MORGAN SECURITIES INC. (“JPMorgan”), as lead
arranger and sole book runner, and JPMORGAN CHASE BANK, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders

 

INTRODUCTORY STATEMENT

 

WHEREAS, on October 1, 2001, the Borrowers filed voluntary petitions with the
Bankruptcy Court initiating the Cases and have continued in the possession of
their assets and in the management of their businesses pursuant to Sections 1107
and 1108 of the Bankruptcy Code; and

 

WHEREAS, the Borrowers and the Lenders entered into a Revolving Credit, Term
Loan and Guaranty Agreement dated as of October 1, 2001 (as amended to date, the
“Existing Credit Agreement”), pursuant to which the Lenders made available to
the Borrowers a revolving credit, letter of credit, and term loan facility in an
aggregate principal amount not to exceed $675,000,000 (subject to the terms and
conditions of the Existing Credit Agreement), composed of two separate tranches
as follows: (i) Tranche A being a revolving credit commitment of $475,000,000
with a sublimit of $75,000,000 for standby and documentary Letters of Credit to
be issued for purposes satisfactory to the Administrative Agent, and (ii)
Tranche B being a term loan commitment of $200,000,000; and

 

WHEREAS, in accordance with the Existing Credit Agreement, the proceeds of the
Revolving Loans and the Term Loans were used for (i) working capital; (ii) other
general corporate purposes of the Borrowers; (iii) the repurchase of accounts
receivable in connection with the termination of the Prepetition Securitization
Facilities; and (iv) payment of any related transaction costs, fees and
expenses; and

 

WHEREAS, in accordance with the Existing Credit Agreement, to provide for the
repayment of the Loans, the reimbursement of any draft drawn under a Letter of
Credit and the payment of the other obligations of the Borrowers hereunder and
under the other Loan Documents (including, without limitation, the Obligations
of the Borrowers under Section 6.3(v)), the Borrowers have provided to the
Administrative Agent and the Lenders the following (each as more fully described
herein):

 

(a) an allowed Superpriority Claim;

 



--------------------------------------------------------------------------------

(b) a perfected first priority Lien, pursuant to Section 364(c)(2) of the
Bankruptcy Code, upon all unencumbered property of the Borrowers and on all cash
and cash equivalents in the Letter of Credit Account, provided that following
the Termination Date, amounts in the Letter of Credit Account shall not be
subject to the Carve-Out hereinafter referred to;

 

(c) a perfected Lien, pursuant to Section 364(c)(3) of the Bankruptcy Code, upon
all property of the Borrowers that is subject to valid and perfected Permitted
Liens in existence on the Filing Date (including the perfected liens on the
stock of certain subsidiaries of the Parent (“Stock Liens”) in favor of (x) the
trustee for the holders of Indebtedness of the Parent under the Indentures, and
(y) the holders of obligations of the Borrowers under the Prepetition
Agreements) or that is subject to valid Permitted Liens in existence on the
Filing Date that are perfected subsequent to the Filing Date as permitted by
Section 546(b) of the Bankruptcy Code;

 

(d) a perfected first priority priming Lien, pursuant to Section 364(d)(1) of
the Bankruptcy Code, upon all property of the Borrowers (including, without
limitation, inventory, accounts receivable, rights under license agreements,
property, plant and equipment, interests in leaseholds), that is subject to the
existing Liens (the “Primed Liens”, it being understood that the Stock Liens
shall not be primed or constitute part of the Primed Liens) which secure (i) on
a pari passu basis the obligations of the Borrowers to the lenders party to the
Prepetition Credit Agreement and the obligations of the Borrowers in connection
with the Surety Bonds, and (ii) other obligations or indebtedness of the
Borrowers pursuant to the Prepetition Agreements other than the Prepetition
Credit Agreement and the Surety Bonds, which first priority priming Liens in
favor of the Administrative Agent and the Lenders shall be senior in all
respects to all of the Primed Liens; and

 

(e) a guaranty from the Borrowers of the due and punctual payment and
performance of the obligations of any Foreign Subsidiaries in respect of any
letters of credit issued hereunder for the account thereof; and

 

WHEREAS, the Borrowers have requested that the Lenders amend the Existing Credit
Agreement to extend the term of the Existing Credit Agreement and to make
certain other modifications to the Existing Credit Agreement, including reducing
the Total Tranche A Commitment to $350,000,000 and increasing the Total Tranche
B Commitment to $250,000,000; and

 

WHEREAS, the Borrowers and the Lenders desire to amend and restate the Existing
Credit Agreement and to reflect the modifications requested by the Borrowers;
and

 

WHEREAS, all of the claims granted hereunder in the Cases to the Administrative
Agent and the Lenders shall be subject to the Carve-Out to the extent provided
in Section 2.23.

 

Accordingly, the parties hereto hereby agree as follows:

 

2



--------------------------------------------------------------------------------

DEFINITIONS

 

SECTION 1.1 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
below.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Section 2.

 

“Account” shall mean any right to payment for goods sold in the ordinary course
of business, regardless of how such right is evidenced and whether or not it has
been earned by performance.

 

“Account Debtor” means, with respect to any Account, the obligor with respect to
such Account.

 

“Adjusted Eligible Accounts Receivable” shall mean Eligible Accounts Receivable,
minus the Dilution Reserve.

 

“Adjustment Date” shall have the meaning set forth in Section 6.5(a).

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the quotient of (a) the LIBOR Rate in effect
for such Interest Period divided by (b) a percentage (expressed as a decimal)
equal to 100% minus Statutory Reserves. For purposes hereof, the term “LIBOR
Rate” shall mean the rate (rounded upwards, if necessary, to the next 1/16 of
1%) at which dollar deposits approximately equal in principal amount to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

 

“Administrative Agent” shall have the meaning set forth in the Introduction.

 

“Affected Lender” shall have the meaning given such term in Section 2.29.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.

 

“Agreement” shall mean this Amended and Restated Revolving Credit, Term Loan and
Guaranty Agreement, as the same may from time to time be amended, restated,
modified or supplemented.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective on the date such change is publicly announced.
“Base CD Rate” shall mean the sum of (a) the quotient of (i) the Three-Month
Secondary CD Rate divided by (ii) a percentage expressed as a decimal equal to
100% minus Statutory Reserves and (b) the Assessment Rate. “Three-Month
Secondary CD Rate” shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day), or, if such rate shall not be so reported on such day or
such next preceding Business Day, the average of the secondary market quotations
for three-month certificates of deposit of major money center banks in New York
City received at approximately 10:00 a.m., New York City time, on such day (or,
if such day shall not be a Business Day, on the next preceding Business Day) by
the Administrative Agent from three New York City negotiable certificate of
deposit dealers of recognized standing selected by it. “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Base CD
Rate or the Federal Funds Effective Rate or both for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), or both, of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds Effective
Rate, respectively.

 

“AM Finished Goods” shall mean Finished Goods, manufactured by Borrowers for
sale to an Account Debtor that is an after-market retailer or distributor of
goods of that kind, as determined by the Administrative Agent in its sole
discretion.

 

“Amendment Order” shall have the meaning given such term in Section 4.1(b).

 

“Amounts” shall have the meaning given such term in Section 2.18(a).

 

“Approved Fund” means, with respect to any Lender that is a fund that invests m
bank loans and similar commercial extensions of credit, any other fund that
invests in bank

 

4



--------------------------------------------------------------------------------

loans and similar commercial extensions of credit and is managed by the same
investment advisor as such Lender or by a Lender Affiliate of such investment
advisor.

 

“Assessment Rate” shall mean for any date the annual rate (rounded upwards, if
necessary, to the next 1/100 of 1%) most recently estimated by the
Administrative Agent as the then current net annual assessment rate that will be
employed in determining amounts payable by the Administrative Agent to the
Federal Deposit Insurance Corporation (or any successor) for insurance by such
Corporation (or any successor) of time deposits made in dollars at the
Administrative Agent’s domestic offices.

 

“Asset Sale” shall mean a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than a Borrower), in one
transaction or series of transactions, of all or any part of (i) the Borrowers’
or any of their Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the capital stock of
any of the Borrowers (other than Parent) or their Subsidiaries in each case
other than (x) Inventory, including scrap or obsolete Inventory, sold in the
ordinary course of business and (y) sales of assets for aggregate consideration
of less than $1,000,000 with respect to any transaction or series of related
transactions.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit E.

 

“Available AM Finished Goods” at any date of determination shall be equal to the
lesser of (i) an amount equal to 60% of Eligible AM Finished Goods and (ii) 85%
of the product of (x) the Net Orderly Liquidation Rate in effect (based on the
then most recent independent inventory appraisal) on such date of determination
multiplied by (y) the aggregate amount of gross domestic AM Finished Goods (as
reported in accordance with the Borrowers’ perpetual inventory system at such
date of determination) as set forth in the most recent Borrowing Base
Certificate.

 

“Available OE Finished Goods” at any date of determination shall be equal to the
lesser of (i) an amount equal to 65% of Eligible OE Finished Goods and (ii) 85%
of the product of (x) the Net Orderly Liquidation Rate in effect (based on the
then most recent independent inventory appraisal) on such date of determination
multiplied by (y) the aggregate amount of gross domestic OE Finished Goods (as
reported in accordance with the Borrowers’ perpetual inventory system at such
date of determination) as set forth in the most recent Borrowing Base
Certificate.

 

“Available Raw Materials” at any date of determination shall be equal to the
lesser of (i) an amount equal to 25% of Eligible Raw Materials and (ii) 85% of
the product of (x) the Net Orderly Liquidation Rate in effect (based on the then
most recent independent inventory appraisal) on such date of determination
multiplied by (y) the aggregate amount of gross domestic Raw Materials (as
reported in accordance with the Borrowers’ perpetual

 

5



--------------------------------------------------------------------------------

inventory system at such date of determination) as set forth in the most recent
Borrowing Base Certificate.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Cases from
time to time.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” and “Borrowers” shall have the respective meanings set forth in the
Introduction.

 

“Borrowing” shall mean the incurrence of Revolving or Term Loans of a single
Type made from all the Tranche A or Tranche B Lenders, as applicable, on a
single date and having, in the case of Eurodollar Loans, a single Interest
Period (with any ABR Loan made pursuant to Section 2.16 being considered a part
of the related Borrowing of Eurodollar Loans).

 

“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (a) 85% of Adjusted Eligible Accounts
Receivable plus (b) Available Raw Materials, plus (c) Available OE Finished
Goods, plus (d) Available AM Finished Goods, plus (e) the PP&E Component, minus
the Carve-Out. The Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.8 of the Agreement. Subject to the limitations and
requirements set forth in Section 10.10(a) of the Agreement, standards of
eligibility and reserves and advance rates of the Borrowing Base may be revised
and adjusted from time to time by the Administrative Agent in its sole
discretion, with any changes in such standards to be effective three (3)
Business Days after delivery of notice thereof to the Borrowers.

 

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit C hereto (with such changes therein as may be required by the
Administrative Agent from time to time to reflect the components of and reserves
against the Borrowing Base as provided for hereunder from time to time),
executed and certified as accurate and complete by a Financial Officer of the
Parent, which shall include appropriate exhibits, schedules and supporting
documentation, and additional reports as (i) outlined in Exhibit C, (ii) as
requested by the Administrative Agent, and (iii) as provided in Section 5.8.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or permitted to close (and,
for a Letter of Credit, other than a day on which the Fronting Bank issuing such
Letter of Credit is closed); provided, however, that when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits on the London interbank
market.

 

“Canadian Dollars” shall mean lawful currency of the Dominion of Canada.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash and not theretofore accrued subsequent to the
date of this Agreement or accrued as liabilities during such period and
including that portion of Capitalized Leases which is capitalized on the
consolidated balance sheet of the Borrowers and their Subsidiaries) by the
Borrowers and their Subsidiaries during such period that, in conformity with
GAAP, are required to be included in or reflected by the property, plant,
equipment or intangibles or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrowers and their Subsidiaries (including
equipment which is purchased simultaneously with the trade-in of existing
equipment owned by any of the Borrowers or their Subsidiaries to the extent of
the gross amount of such purchase price less the book value of the equipment
being traded in at such time), but excluding expenditures made in connection
with the replacement or restoration of assets, to the extent reimbursed or
financed from insurance proceeds paid on account of the loss of or the damage to
the assets being replaced or restored, or from awards of compensation arising
from the taking by condemnation or eminent domain of such assets being replaced.

 

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

 

“Carve-Out” shall have the meaning set forth in Section 2.23.

 

“Cases” shall mean the Chapter 11 Cases of each of the Borrowers pending in the
Bankruptcy Court.

 

“Change of Control” shall mean: (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Parent; or (ii) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Parent, after the Filing Date, by Persons who were neither (A) nominated by the
board of directors of Parent nor (B) appointed by the directors so nominated.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean the Collateral described in the Security and Pledge
Agreement.

 

“Commitment” shall mean, collectively, the Tranche A Commitments and the Tranche
B Commitments, and, with respect to each Tranche A or Tranche B Lender, as
applicable, the Commitment of each such Lender hereunder in the amount set forth
opposite its name on Annex A-l or Annex A-2 hereto or as may subsequently be set
forth in the Register from time to time, and as the same may be reduced from
time to time pursuant to this Agreement.

 

“Commitment Fee” shall have the meaning set forth in Section 2.20.

 

7



--------------------------------------------------------------------------------

“Commitment Letter” shall mean that certain Commitment Letter dated September
21, 2001 among the Administrative Agent, JPMorgan and the Borrowers.

 

“Commitment Percentage” shall mean at any time, with respect to each Lender, the
percentage obtained by dividing its Tranche A Commitment or its Tranche B
Commitment, as applicable, at such time by the Total Tranche A Commitment or
Total Tranche B Commitment, as applicable, at such time.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated July 2003 and furnished to certain Lenders.

 

“Consolidated EBITDA” shall mean, for any period, all as determined in
accordance with GAAP, the consolidated net income (or net loss) of the Borrowers
and their Subsidiaries for such period, plus (a) the sum of (i) depreciation
expense, (ii) amortization expense, (iii) other non-cash charges, (iv) provision
for LIFO adjustment for inventory valuation, (v) net total Federal, state and
local income tax expense, (vi) gross interest expense for such period less gross
interest income for such period, (vii) extraordinary losses, (viii) any
non-recurring charge or restructuring charge which in accordance with GAAP is
excluded from operating income, (ix) the cumulative effect of any change in
accounting principles, and “Chapter 11 and U.K. Administration expenses” (or
“administrative costs reflecting Chapter 11 and U.K. Administration expenses”)
as shown on the Borrowers’ consolidated statement of income for such period and
(x) costs under employee retention programs approved by the Bankruptcy Court
(after notice and a hearing) less (b) extraordinary gains minus (c) the credit,
if any, attributable to Minority Interests plus or minus (d) the amount of cash
received or expended in such period in respect of any amount which, under clause
(viii) above, was taken into account in determining Consolidated EBITDA for such
or any prior period.

 

“Consummation Date” shall mean the date of the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Reorganization Plan of
the Borrowers that is confirmed pursuant to an order of the Bankruptcy Court in
the Cases.

 

“Contra Reserve” shall mean, at any date, a reserve determined in the
Administrative Agent’s sole discretion, based upon the estimated amount of
Accounts wherein the Account Debtor (i) is a creditor of a Borrower, (ii) has,
may assert, has asserted or is reasonably expected to assert a right of set-off
against a Borrower or (iii) has disputed or is reasonably expected to dispute
its liability (whether by chargeback or otherwise) or made, may make or is
reasonably expected to make any claim with respect to the Account or any other
Account of a Borrower which has not been resolved, in each case, without
duplication, to the extent of the amount owed by such Borrower to the Account
Debtor, the amount of such actual or asserted right of set-off, or the amount of
such dispute or claim, as the case may be.

 

“Converted Term Loans” shall have the meaning set forth in Section 2.1(b).

 

“Critical Trade Vendors” shall mean those vendors that provide materials or
goods that are either actually or practically available only from such vendor,
as described in more detail in the Motion of the Debtors For Entry of an Order
Authorizing, but not Requiring,

 

8



--------------------------------------------------------------------------------

Payment of Certain Critical Prepetition Trade Vendor Claims, filed with the
Bankruptcy Court on October 1, 2001.

 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months or such other amount as
may be determined by the Administrative Agent in its reasonable discretion in
the event the Borrowers are unable to calculate dilution effectively in the
manner contemplated.

 

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts Receivable on such date.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Domestic EBITDA” shall mean, for any period, all as determined in accordance
with GAAP, the consolidated net income (or net loss) of the Parent and its
Domestic Subsidiaries only (expressly excluding the income and expenses of all
Foreign Subsidiaries of the Borrowers) for such period plus (a) the sum of (i)
depreciation expense, (ii) amortization expense, (iii) other non-cash charges,
(iv) provisions for LIFO adjustment for inventory valuation, (v) net total
Federal, state and local income tax expense, (vi) gross interest expense for
such period less gross interest income for such period, (vii) extraordinary
losses, (viii) any non-recurring charge or restructuring charge which in
accordance with GAAP is excluded from operating income, (ix) the cumulative
effect of any change in accounting principles, and “Chapter 11 and U.K.
Administration expenses” (or “administrative costs reflecting Chapter 11 and
U.K. Administration expenses”) as shown on the Borrowers’ consolidated statement
of income for such period and (x) costs under employee retention programs
approved by the Bankruptcy Court (after notice and a hearing) less (b)
extraordinary gains minus (c) the credit, if any, attributable to Minority
Interest in Domestic Subsidiaries plus or minus (d) the amount of cash received
or expended in such period in respect of any amount which, under clause (viii)
above, was taken into account in determining Domestic EBITDA for such or any
prior period.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated, organized or
formed under the laws of any jurisdiction of the United States.

 

“Eligible Accounts Receivable” means, at the time of any determination thereof,
each Account that satisfies the following criteria at the time of creation and
continues to meet the same at the time of such determination: such Account (i)
has been invoiced to, and represents the bona fide amounts due to the Borrowers
from, the purchaser of goods or services, in each case originated in the
ordinary course of business of the Borrowers and (ii) in each case is subject to
the Borrowers’ corporate accounts receivable credit and collection policies,
procedures and practices and (iii) is not ineligible for inclusion in the
calculation of the Borrowing Base

 

9



--------------------------------------------------------------------------------

pursuant to any of clauses (a) through (r) below or otherwise deemed by the
Administrative Agent in good faith to be ineligible for inclusion in the
calculation of the Borrowing Base as described below. Eligible Accounts
Receivable shall exclude the Contra Reserve, the Rebate Reserve and Non-Core
Accounts Receivable. Without limiting the foregoing, to qualify as Eligible
Accounts Receivable, an Account shall indicate no person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the Borrowers, as applicable, may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)), (ii) the aggregate amount of all limits and deductions provided for in
this definition and elsewhere in this Agreement and (iii) the aggregate amount
of all cash received in respect of such Account but not yet applied by the
Borrowers to reduce the amount of such Account. Unless otherwise approved from
time to time in writing by the Administrative Agent (subject to the limitations
and requirements set forth in Section 10.10(a)), no Account shall be an Eligible
Account Receivable if, without duplication:

 

(a) the relevant Borrower does not have sole lawful and absolute title to such
Account; or

 

(b) except for Accounts subject to the Extended Terms Reserve, (i) it is unpaid
more than ninety (90) days from the original date of invoice or sixty (60) days
from the original due date or (ii) it has been written off the books of the
Borrowers or has been otherwise designated on such books as uncollectible; or

 

(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or

 

(d) the Account Debtor is insolvent or the subject of any bankruptcy case or
insolvency proceeding of any kind or is of uncertain credit quality, as
determined by the Administrative Agent in its sole discretion; or

 

(e) the Account is not payable in Dollars or Canadian Dollars or the Account
Debtor is either not organized under the laws of the United States of America or
Canada, any State or Province thereof, or the District of Columbia or is located
outside or has its principal place of business or substantially all of its
assets outside the United States or Canada, except to the extent the Account is
supported by an irrevocable letter of credit satisfactory to the Administrative
Agent (as to form, substance and issuer) and assigned to and directly drawable
by the Administrative Agent; or

 

(f) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless the relevant Borrower duly assigns its rights
to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form, and substance satisfactory to the
Administrative Agent; or

 

10



--------------------------------------------------------------------------------

(g) the Account is supported by a security deposit (to the extent received from
the applicable Account Debtor), progress payment, retainage or other similar
advance made by or for the benefit of the applicable Account Debtor, in each
case to the extent thereof; or

 

(h) (i) it is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent for the benefit of the Secured Parties, subject to
no other Liens other than Liens (if any) permitted by the Loan Documents or (ii)
it does not otherwise conform in all material respects to the representations
and warranties contained in the Loan Documents relating to Accounts; or

 

(i) such Account was invoiced (i) in advance of goods or services provided, or
(ii) twice, or (iii) the associated income has not been earned; or

 

(j) such Account is classified as a note receivable by the Borrowers in
accordance with the Borrowers’ current and historical practices; or

 

(k) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other written agreement providing for
repurchase or return of any merchandise which has been claimed to be defective
or otherwise unsatisfactory; or

 

(l) the Account represents a progress-billing or otherwise does not represent a
completed sale; or

 

(m) the Account Debtor is an Affiliate of the Borrowers; or

 

(n) such Account was not paid in full, and the Borrower created a new receivable
for the unpaid portion of the Account, without the agreement of the customer,
and other Accounts constituting chargebacks, debit memos and other adjustments
for unauthorized deductions; or

 

(o) the Account is due and payable more than one hundred eighty (180) days from
the original date of invoice;

 

(p) the Account is created on cash on delivery terms;

 

(q) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local; or

 

(r) as to all or any part of such Account, a check, promissory note, draft,
trade acceptance of other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason.

 

Notwithstanding the foregoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate exceed (i) 20% in respect of Account Debtors
whose securities are rated Investment Grade by any of Moody’s or S&P or (ii) 5%
in respect of all other Account Debtors, of the total amount of all Eligible
Accounts Receivable at the time of any determination shall be deemed not to be
Eligible Accounts Receivable to the extent of such excess. In

 

11



--------------------------------------------------------------------------------

determining the aggregate amount of Accounts from the same Account Debtor that
are unpaid more than ninety (90) days from the date of invoice or more than
sixty (60) days from the due date pursuant to clause (b) above, there shall be
excluded the amount of any net credit balances relating to Accounts with invoice
dates more than ninety (90) days prior to the date of determination or more than
sixty (60) days from the due date. Furthermore, no Account shall be an Eligible
Account Receivable if it is for goods that have been sold under a purchase order
or pursuant to the terms of a contract or other agreement or understanding
(written or oral) that indicates that any Person other than a Borrower has or
has had or has purported to have or have had an ownership interest in such
goods.

 

“Eligible AM Finished Goods” shall mean, on any date, Eligible Inventory
composed of AM Finished Goods on such date as shown on the Borrowers’ perpetual
inventory records in accordance with their current and historical accounting
practices, minus Inventory Reserves.

 

“Eligible Assignee” shall mean (i) a commercial bank having total assets in
excess of $1,000,000,000; (ii) a finance company, insurance company or other
financial institution or fund, in each case acceptable to the Administrative
Agent, which in the ordinary course of business extends credit of the type
contemplated herein and has total assets in excess of $200,000,000 and whose
becoming an assignee would not constitute a prohibited transaction under Section
4975 of ERISA; (iii) an Approved Fund; (iv) a Lender Affiliate; and (v) any
other financial institution satisfactory to the Borrowers and the Administrative
Agent, provided, however, that the Borrowers’ consent shall not be required if
an Event of Default shall have occurred and be continuing.

 

“Eligible Inventory” shall mean, on any date, the Inventory Value of the
Borrowers on such date deemed by the Administrative Agent in good faith to be
eligible for inclusion in the calculation of the Borrowing Base. Without
limiting the foregoing, to qualify as “Eligible Inventory”, no Person other than
the Borrowers shall have any direct or indirect ownership interest or title to
such Inventory. Eligible Inventory shall exclude remanufactured parts and
Inventory referred to as cores inventory. Unless otherwise from time to time
approved in writing by the Administrative Agent (subject to the limitations and
requirements set forth in Section 10.10(a)), no Inventory shall be deemed
Eligible Inventory if (and without duplication):

 

(a) it is not owned solely by the Borrowers or the Borrowers do not have sole
and good, valid and unencumbered title thereto; or

 

(b) it is not located in the United States; or

 

(c) it is not located on property owned or leased by the Borrowers or in a
contract warehouse specified on a schedule attached to the Security and Pledge
Agreement and segregated or otherwise separately identifiable from goods of all
others, if any, stored on the premises: or

 

(d) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent, except, with respect to Inventory stored at sites
described in clause (c)

 

12



--------------------------------------------------------------------------------

above, for Liens for unpaid rent or normal and customary warehousing charges, in
each case, not yet paid, to the extent of such unpaid rent or charges; or

 

(e) it is goods returned or rejected due to quality issues by the Borrowers’
customers or goods in transit to third parties (other than to warehouse sites
described in clause (c) above); or

 

(f) it is not in good condition, does not meet all material standards imposed by
any Governmental Authority having regulatory authority over it, is defective, is
seconds or thirds or stale, or is obsolete or slow moving or unmerchantable, or
does not otherwise conform to the representations and warranties contained in
the Loan Documents; or

 

(g) it is located at any operating facility that the Borrowers plan to close, or
at any operating facility that is closed, within thirty (30) days from the date
of determination of the most recent Borrowing Base; or

 

(h) it is comprised of film, pallets, and/or other shipping materials or
supplies, repair parts, fuel, cartons used in production or other containers,
and any other such material not considered used for sale by the Administrative
Agent from time to time, in the Administrative Agent’s sole discretion; or

 

(i) the Borrowers classify such item as a sample item on their perpetual
inventory records, or the Borrowers use such item for display; or

 

(j) it is a discontinued product or component thereof; or

 

(k) any portion of the Inventory Value thereof is attributable to intercompany
profit among the Borrowers or their Affiliates; or

 

(l) any Inventory that is damaged or marked for return to vendor;

 

(m) any Inventory that is Work-In-Process; or

 

(n) it is consigned but still accounted for in the Borrowers’ perpetual
inventory records.

 

“Eligible OE Finished Goods” shall mean, on any date, Eligible Inventory
composed of OE Finished Goods on such date as shown on the Borrowers’ perpetual
inventory records in accordance with their current and historical accounting
practices, minus Inventory Reserves

 

“Eligible Raw Materials” shall mean, on any date, Eligible Inventory composed of
Raw Materials to be used in the production of finished goods inventory for sale,
as determined by the Administrative Agent in its sole discretion, on such date
as shown on the Borrowers’ perpetual inventory records in accordance with
current and historical accounting practices, minus Inventory Reserves.

 

13



--------------------------------------------------------------------------------

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under federal or state environmental laws or regulations,
or (ii) damages arising from or costs incurred by such Governmental Authority in
response to a release or threatened release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of a group of which any of the Borrowers is a member and which
is under common control within the meaning of Section 414(b) or (c) of the Code
and the regulations promulgated and rulings issued thereunder.

 

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Section 2.

 

“Event of Default” shall have the meaning given such term in Section 7.

 

“Existing Credit Agreement” shall have the meaning assigned thereto in the
Introductory Statement.

 

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
1.1.

 

“Existing Term Loans” shall mean Term Loans outstanding under the Existing
Credit Agreement that shall not have been repaid on or prior to the Restatement
Effectiveness Date.

 

“Extended Terms Amount” shall mean, on any date, for each Extended Terms
Customer. Accounts which are otherwise Eligible Accounts Receivable, arising as
a result of the sale of goods with payment terms in excess of ninety (90) days
and not greater than one hundred eighty (180) days.

 

“Extended Terms Customer” shall mean, on any date, Account Debtors which (i)
have terms of sales greater than ninety (90) days, but not greater than one
hundred eighty (180) days, and (ii) which are not rated Investment Grade.

 

“Extended Terms Reserve” shall mean, on any date, 25% of the Extended Terms
Amount.

 

14



--------------------------------------------------------------------------------

“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees and
other fees referred to in Sections 2.19, 2.20 and 2.21.

 

“Filing Date” shall mean October 1, 2001.

 

“Final Order” shall mean the Final Order (I) Authorizing Debtors to Obtain
Post-Petition Financing Pursuant to 11 U.S.C. §§105, 361, 362, 363, 364(c)(1),
364(c)(2), 364(c)(3) and 364(d), (II) Authorizing use of Cash Collateral
Pursuant to 11 U.S.C. §363 and Granting Adequate Protection to the Holders of
the Existing Obligations Referred to Below entered by the Bankruptcy Court on
November 21, 2001, a copy of which Final Order is attached hereto as Exhibit
A-1.

 

“Financial Officer” shall mean the Chief Financial Officer, Controller,
Treasurer or Assistant Treasurer of a Borrower.

 

“Finished Goods” shall mean goods to be sold by the Borrowers in the ordinary
course of business.

 

“Foreign Subsidiary” shall mean a Subsidiary which is incorporated or organized
under the laws of a jurisdiction outside of the United States.

 

“Fronting Bank” shall mean JPMCB, or such other commercial bank as may agree
with JPMCB to act in such capacity for the Tranche A Lenders.

 

“GAAP” shall mean accounting principles generally accepted in the United States
and applied in accordance with Section 1.2.

 

“Governmental Authority” shall mean any Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality or
any court, in each case whether of the United States or foreign.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 9.1(a).

 

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property, including inventory, and services purchased, and expense accruals and
deferred compensation items arising, in the ordinary course of business), (iii)
all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeal bonds arising in
the ordinary course of business), (iv) all indebtedness of such Person created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (v) all obligations of such Person
under leases which have been or should be, in accordance with GAAP, recorded as
capital leases, to the extent required to be so recorded, (vi) all
reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities and all
obligations of such Person in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in

 

15



--------------------------------------------------------------------------------

foreign currency exchange rates and (y) interest rate swap, cap or collar
agreements and interest rate future or option contracts and other similar
agreements designed to hedge against fluctuations in interest rates; (vii) all
indebtedness referred to in clauses (i) through (vi) above guaranteed directly
or indirectly by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (A) to pay or purchase such indebtedness or to
advance or supply funds for the payment or purchase of such indebtedness, (B) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such indebtedness or to assure the holder of such indebtedness against loss in
respect of such indebtedness, (C) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (D) otherwise to assure a creditor against loss in respect of such
indebtedness, and (viii) all indebtedness referred to in clauses (i) through
(vii) above secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness.

 

“Indemnified Party” shall have the meaning given such term in Section 10.6.

 

“Indentures” shall mean, collectively, (i) the Indenture, dated as of August 12,
1994, between Parent and U.S. Bank Trust National Association (as successor to
Continental Bank), as trustee, together with the First Supplemental Indenture
thereto, dated as of July 8, 1998, the Second Supplemental Indenture thereto,
dated as of October 9, 1998, and the Third Supplemental Indenture thereto, dated
as of December 29, 2000, (ii) the Indenture, dated as of June 29, 1998, between
Parent and The Bank of New York, as trustee, together with the First
Supplemental Indenture thereto, dated as of June 30, 1998, the Second
Supplemental Indenture thereto, dated as of July 21, 1998, the Third
Supplemental Indenture thereto, dated as of October 9, 1998, and the Fourth
Supplemental Indenture thereto, dated as of December 29, 2000, and (iii) the
Indenture, dated as of January 20, 1999, among Parent, the guarantors and The
Bank of New York, as trustee, together with the First Supplemental Indenture
thereto, dated as of December 29, 2000. each as subsequently amended in
accordance with the terms hereof and thereof.

 

“Insufficiency” shall mean, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities within the meaning of Section 4001(a)(18) of ERISA.

 

“Intercompany Indebtedness” shall mean any claim of an Affiliate of Parent
against any other Affiliate of Parent, any claim of Parent against any of its
Affiliates, and any claim of any Affiliate of Parent against Parent.

 

“Intercompany Loans” shall mean Intercompany Indebtedness for borrowed money.

 

“Interest Payment Date” shall mean (i) as to any Eurodollar Loan, the last day
of the applicable Interest Period, provided that with respect to Interest
Periods exceeding three months, interest shall be payable on the three-month
anniversary of the first day of the Interest Period and on the last day of the
Interest Period, and (ii) as to all ABR Loans, the last calendar

 

16



--------------------------------------------------------------------------------

day of each month and the date on which any ABR Loans are refinanced with
Eurodollar Loans pursuant to Section 2.12.

 

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
refinancing of ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, three or six months thereafter, as the Borrowers may elect in the related
notice delivered pursuant to Section 2.6(b) or 2.12; provided, however, that (i)
if any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) no Interest Period shall end later than the Termination Date.

 

“Inventory” shall mean all Raw Materials, Work-in-Process, and Finished Goods
held by the Borrowers in the normal course of business.

 

“Inventory Reserves” means the following, each as determined by the
Administrative Agent from time to time:

 

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between the Borrowers perpetual accounting system, and
physical counts of the Inventory, but not less than 2% of the Eligible
Inventory; or

 

(b) a reserve for slow move, obsolete or excess Inventory; or

 

(c) a reserve for favorable standard cost variances; or

 

(d) a reserve for amounts owing to landlords or warehousemen for Inventory
stored at leased facilities or public warehouses which are not the subject of an
access agreement acceptable to the Administrative Agent, in the amount of (i) to
the extent Borrowers’ are able to determine the Borrowers’ average rental
expense for such facility, three (3) times the Borrower’s average monthly rental
expense for such facility plus (ii) in all other events, the Inventory Value of
the Inventory stored at such leased facilities or public warehouses; or

 

(e) a reserve for Inventory located at contractors’ or vendors’ facilities in
the amount of the Inventory Value of such Inventory; or

 

(f) any other reserve as deemed appropriate by the Administrative Agent in its
sole discretion, from time to time; or

 

(g) a reserve for vendor rebates.

 

“Inventory Value” shall mean a dollar amount equal to the lesser of (i) the
actual cost of Inventory determined on a basis consistent with GAAP and with the
Borrowers’ current and historical accounting practice or (ii) the market value
of such Inventory.

 

“Investments” shall have the meaning given such term in Section 6.10.

 

17



--------------------------------------------------------------------------------

“Investment Grade” shall mean either (i) at least Baa3 by Moody’s (or the then
equivalent) or (ii) at least BBB- by S&P (or the then equivalent).

 

“JPMCB” shall have the meaning set forth in the Introduction.

 

“JPMorgan” shall have the meaning set forth in the Introduction.

 

“Lenders” shall have the meaning set forth in the Introduction.

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender and
(b) with respect to any Lender that is a fund which invests in loans and similar
extensions of credit, any other fund that invests in loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Letter of Credit” shall mean any irrevocable letter of credit issued under
Tranche A pursuant to Section 2.3, which letter of credit shall be (i) a standby
or import documentary letter of credit, (ii) issued for purposes that are
consistent with the ordinary course of business of the Borrowers or for such
other purposes as are reasonably acceptable to the Administrative Agent, (iii)
denominated in Dollars and (iv) otherwise in such form as may be reasonably
approved from time to time by the Administrative Agent and the applicable
Fronting Bank.

 

“Letter of Credit Account” shall mean the account established by the Borrowers
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at 270 Park Avenue, New York, New York
10017 designated as the “Federal-Mogul Corporation Letter of Credit Account”
that shall be used solely for the purposes set forth in Sections 2.3(a) and
2.13.

 

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate undrawn stated amount of all Letters of Credit then outstanding plus
(ii) all amounts theretofore drawn under Letters of Credit and not then
reimbursed.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” and “Loans” shall mean, as applicable, the Revolving Loans and the Term
Loans.

 

18



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
and Pledge Agreement and any other instrument or agreement executed and
delivered in connection herewith.

 

“Maturity Date” shall mean February 6, 2005.

 

“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of the Borrowers (other than directors’ qualifying shares if required by law)
that are not owned by Borrowers or one of their Subsidiaries; Minority Interest
shall be valued in accordance with GAAP.

 

“Minority Lenders” shall have the meaning given such term in Section 10.10(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean a Single Employer Plan, which (i) is
maintained for employees of a Borrower or an ERISA Affiliate and at least one
Person other than such Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which a Borrower or an ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such Plan has been or
were to be terminated.

 

“Net Orderly Liquidation Rate” means, at any time with respect to any domestic
Inventory, the quotient (expressed as a percentage) of (i) the Net Orderly
Liquidation Value of such Inventory divided by (ii) the gross inventory cost of
such Inventory, determined on the basis of the then most recently conducted
inventory appraisal performed by an independent inventory appraisal firm
satisfactory to the Administrative Agent.

 

“Net Orderly Liquidation Value” means, at any time, with respect to any domestic
Inventory, the net liquidation value of such Inventory as then most recently
determined, based on the then most recently conducted inventory appraisal
performed by an independent inventory appraisal firm satisfactory to the
Administrative Agent.

 

“Net Proceeds” shall mean, in respect of any sale of assets, the proceeds of
such sale after the payment of or reservation for expenses that are directly
related to the sale, including, but not limited to, related severance costs,
taxes payable, brokerage commissions, professional expenses, other similar costs
that are directly related to the sale and the amount secured by valid and
perfected Liens, if any, that are senior to the Liens on such assets held by the
Administrative Agent on behalf of the Lenders.

 

“New Subsidiary” shall have the meaning given such term in Section 6.10(xv).

 

19



--------------------------------------------------------------------------------

“Non-Core Accounts Receivable” shall mean, at the time of any determination,
without duplication, (i) receivables arising from transactions that are not in
the ordinary course of business, including equipment and equipment parts sales,
(ii) Accounts arising from transactions other than sales to customers who are
not Affiliates of any of the Borrowers of automobile, truck, aviation, farm or
construction vehicle parts manufactured by the Borrowers, on usual and customary
terms, in a manner consistent with historical sales practices, (iii) non-trade
receivables and (iv) miscellaneous and sundry receivables.

 

“Non-Debtor Foreign Subsidiary” shall mean the Foreign Subsidiaries of the
Borrowers other than the U.K. Subsidiaries, as set forth on Schedule 3.5.

 

“Obligations” shall mean (a) the due and punctual payment of principal of and
interest on the Loans and the reimbursement of all amounts drawn under Letters
of Credit (whether such Letters of Credit are issued for the account of the
Borrowers of the Non-Debtor Foreign Subsidiaries and including, without
limitation, the Guaranteed Obligations), and (b) the due and punctual payment of
the Fees and all other present and future, fixed or contingent, monetary
obligations of the Borrowers to the Lenders and the Administrative Agent under
the Loan Documents.

 

“OE Finished Goods” shall mean Finished Goods, manufactured by Borrowers
pursuant to an order by an Account Debtor, for use in such Account Debtor’s
(original equipment) manufacturing processes, as determined by the
Administrative Agent in its sole discretion.

 

“Orders” shall mean the Final Order and the Amendment Order of the Bankruptcy
Court.

 

“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership or formation, as amended, and its partnership agreement, as
amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
certificate of formation or articles of organization, as amended, and its
operating agreement, as amended, and (v) with respect to any unlimited liability
company, its certificate of formation, as amended, and its memorandum and
articles of association, as amended. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by a secretary of state of similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Other Taxes” shall have the meaning given such term in Section 2.18.

 

“Parent” shall mean have the meaning set forth in the Introduction.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

 

20



--------------------------------------------------------------------------------

“Pension Plan” shall mean a defined benefit pension or retirement plan which
meets and is subject to the requirements of Section 401(a) of the Code.

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

 

(b) without limiting the provisions of paragraph (d) below, investments in
commercial paper maturing within six months from the date of acquisition thereof
and having, at such date of acquisition, a rating of at least “A-2” or the
equivalent thereof from Standard & Poor’s Rating Group or of at least “P-2” or
the equivalent thereof from Moody’s Investors Service, Inc.;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits (including Eurodollar time deposits) maturing within six months from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Administrative Agent or the bank with whom the Borrowers
maintain their cash management system, provided, that if such bank is not a
Lender hereunder, such bank shall have entered into an agreement with the
Administrative Agent pursuant to which such bank shall have waived all rights of
setoff and confirmed that such bank does not have, nor shall it claim, a
security interest therein or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $250,000,000 and is the principal banking
Subsidiary of a bank holding company having a long-term unsecured debt rating of
at least “A-2” or the equivalent thereof from Standard & Poor’s Rating Group or
at least “P-2” or the equivalent thereof from Moody’s Investors Service, Inc.;

 

(d) investments in commercial paper maturing within six months from the date of
acquisition thereof and issued by (i) the holding company of the Administrative
Agent or (ii) the holding company of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has (A) a combined capital and surplus in excess of $250,000,000
and (B) commercial paper rated at least “A-2” or the equivalent thereof from
Standard & Poor’s Rating Group or of at least “P-2” or the equivalent thereof
from Moody’s Investors Service, Inc.;

 

(e) investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

 

(f) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) above;

 

(g) to the extent owned on the Filing Date, investments in the capital stock of
any direct or indirect Subsidiary of the Borrowers as disclosed in Schedule 3.5;
and

 

21



--------------------------------------------------------------------------------

(h) to the extent owned on the Filing Date, investments in joint ventures as
disclosed in Schedule 6.10;

 

(i) additional investments in joint ventures disclosed in Schedule 6.10 during
each fiscal year listed below in an aggregate amount not to exceed the amount
specified opposite such fiscal year; provided that each such additional
investment shall, for purposes of this Agreement, constitute a Capital
Expenditure and shall be subject to the limitations on Capital Expenditures set
forth in Section 6.4; and

 

Fiscal Year Ending

--------------------------------------------------------------------------------

 

Maximum Additional Investment
in Joint Ventures

--------------------------------------------------------------------------------

    (Millions)

12/31/2003

  $20.0

12/31/2004

  $12.0

 

(j) subject to the limitations of Section 6.4, a Capital Expenditure in the form
of an equity investment in either a new-formed Domestic Subsidiary organized as
a limited liability company and wholly-owned by Federal-Mogul World Wide, Inc.,
which would register to do business in Japan as a U.S. branch, or, directly or
indirectly, in an existing Non-Debtor Foreign Subsidiary organized in Japan, not
to exceed $13,000,000 in the aggregate, in connection with the establishment of
a technical center in Yokohama, Japan.

 

“Permitted Liens” shall mean (i) Liens in favor of the Administrative Agent on
behalf of the Lenders; (ii) Liens imposed by law (other than Environmental Liens
and any Lien imposed under ERISA) for taxes, assessments or charges of any
Governmental Authority for claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP; (iii) Liens of landlords and Liens of statutory carriers, warehousemen,
mechanics, materialmen and other Liens (other than Environmental Liens and any
Lien imposed under ERISA) in existence on the Filing Date or thereafter imposed
by law and created in the ordinary course of business; (iv) Liens (other than
any Lien imposed under ERISA) incurred or deposits made (including, without
limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations incurred in the ordinary course of business; (v) easements
(including, without limitation, reciprocal easement agreements and utility
agreements), rights-of-way, covenants, consents, reservations, encroachments,
variations and zoning and other restrictions, charges or encumbrances (whether
or not recorded) and interest of ground lessors, which do not interfere with the
ordinary conduct of the business of any Borrower, and which do not detract from
the value of the property to which they attach or materially impair the use
thereof to any Borrower; (vi) purchase money Liens (including Capitalized
Leases) upon or in any property acquired or held in the ordinary course of
business to secure the purchase price of such property or to secure Indebtedness
permitted by Section 6.3(iii) solely for the purpose of financing the
acquisition of such property; (vii) Liens set forth on Schedule 3.6; (viii)
Liens on the assets of Non-Debtor Foreign Subsidiaries (excluding the U.K.
Subsidiaries) granted to secure Intercompany Loans from the Borrowers permitted
by

 

22



--------------------------------------------------------------------------------

Sections 6.10(iv) and (v); (ix) Liens on the assets of the U.K. Subsidiaries
granted to secure Intercompany Loans from the Borrowers permitted by Section
6.10(vi); (x) Liens consisting of deposits with derivatives traders as may be
required pursuant to the terms of the International Swap Dealers Association
Master Agreement(s) executed in the ordinary course of business in connection
with the Borrowers’ foreign exchange, commodities and interest hedging programs
in an aggregate amount not to exceed at any time $15,000,000; (xi) Liens junior
to the senior liens contemplated hereby that are granted by the Final Order or
the Amendment Order as adequate protection to the Primed Parties, provided that
the Final Order and the Amendment Order provide that the holders of such junior
liens shall not be permitted to take any action to enforce their rights with
respect to such junior liens as long as any amounts are outstanding under the
Agreement or the Lenders have any Commitment thereunder, and (xii) Liens created
in connection with extensions, renewals or replacements, including replacement
Liens granted by the Bankruptcy Court, of any Lien referred to in clauses (i)
through (x) above, provided that the principal amount of the obligation secured
thereby is not increased and that any such extension, renewal or replacement is
limited to the property originally encumbered thereby.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” shall mean a Single Employer Plan or a Multiemployer Plan.

 

“PP&E Component” shall mean, at the time of any determination, an amount equal
to the lesser of (i) 80% of the liquidation value in place of certain machinery
and equipment owned by the Borrowers, all as determined in the Administrative
Agent’s sole discretion from time to time, (ii) $125,000,000, or (iii) 20% of
the Borrowing Base inclusive of the PP&E Component.

 

“Prepetition Agreements” shall mean the Prepetition Credit Agreement, the Surety
Bonds and agreements relating to other obligations or indebtedness of the
Borrowers in an aggregate amount in excess of $20,000,000.

 

“Prepetition Credit Agreement” shall mean that certain Fourth Amended and
Restated Credit Agreement dated as of December 29, 2000, as amended, among
Parent, each Foreign Subsidiary Borrower (as defined therein), the banks and
other financial institutions from time to time parties thereto, and JPMCB, as
lead arranger, book manager and administrative agent.

 

“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
Indebtedness or trade payables or other prepetition claims against the
Borrowers, including, without limitation, reclamation claims, materialmen’s
liens and prepetition claims of Critical Trade Vendors.

 

“Prepetition Securitization Facilities” shall mean, collectively, (i) the Eighth
Amended and Restated Receivable Interest Purchase Agreement, dated as of June
13, 2001, among Federal-Mogul Funding Corporation, a Michigan corporation, as
the seller, the Parent, as the servicer, Blue Ridge Asset Funding Corporation
and Falcon Asset Securitization

 

23



--------------------------------------------------------------------------------

Corporation, as purchasers, the financial institutions from time to time party
thereto, as investors, Bank One. NA, as the administrative agent and as agent
for Falcon Asset Securitization Corporation, and Wachovia Bank, N.A., as agent
for Blue Ridge Asset Funding Corporation; (ii) the Seventh Amended and Restated
Receivables Sale and Contribution Agreement dated as of June 13, 2001, between
Federal-Mogul Funding Corporation, a Michigan corporation, as the purchaser, and
the Parent, as the seller; (iii) the Fourth Amended and Restated Receivables
Purchase Agreement dated as of June 13, 2001, among the Parent, as purchaser,
and certain of its affiliates, each as a seller; and (iv) all other documents
entered into in connection with any of the foregoing, as each of the foregoing
are amended, restated, supplemented, renewed, refinanced or otherwise modified
from time to time.

 

“Primed Liens” shall have the meaning set forth in Section 2.23.

 

“Quarterly Adjustment Date” shall have the meaning set forth in Section 6.5(b).

 

“Raw Materials” shall mean any raw materials or Supplies used or consumed in the
manufacture, packing or shipping of goods to be sold by the Borrowers in the
ordinary course of business.

 

“Rebate Reserve” shall mean, at any time of determination, an amount owing or
payable to Account Debtors pursuant to incentive marketing programs or similar
programs, as determined by the Administrative Agent in its sole discretion from
time to time.

 

“Register” shall have the meaning set forth in Section 10.3(d).

 

“Reorganization Plan” shall mean a plan of reorganization in any of the Cases.

 

“Replacement Lender” shall have the meaning given such term in Section 2.29.

 

“Required Lenders” shall mean, at any time, Lenders holding in excess of 50% of
the Total Commitment.

 

“Restatement Effectiveness Date” shall have the meaning given such term in
Section 10.19.

 

“Revolving Loans” shall have the meaning given such term in Section 2.1.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

 

“Security and Pledge Agreement” shall have the meaning given such term in
Section 4.1(c).

 

“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of a Borrower or an
ERISA Affiliate or (ii) was so maintained and in respect of which a Borrower
could have liability under Section 4069 of ERISA in the event such Plan has been
or were to be terminated.

 

24



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean on any date the percentage (expressed as a
decimal) established by the Board and any other banking authority which is (i)
for purposes of the definition of Base CD Rate, the then stated maximum rate of
all reserves (including, but not limited to, any emergency, supplemental or
other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City, for new three month negotiable nonpersonal time
deposits in dollars of $100,000 or more or (ii) for purposes of the definition
of Adjusted LIBOR Rate, the then stated maximum rate for all reserves (including
but not limited to any emergency, supplemental or other marginal reserve
requirements) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (or any successor category of liabilities
under Regulation D issued by the Board, as in effect from time to time). Such
reserve percentages shall include, without limitation, those imposed pursuant to
said Regulation. The Statutory Reserves shall be adjusted automatically on and
as of the effective date of any change in such percentage.

 

“Stock Liens” shall mean the perfected liens on the stock of certain
Subsidiaries of the Parent in favor of (x) the trustees for the holders of
Indebtedness of the Parent under the Indentures, and (y) the holders of
obligations under the Prepetition Credit Agreement and the Surety Bonds.

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity (whether now
existing or hereafter organized) of which at least a majority of the securities
or other ownership interests having ordinary voting power for the election of
directors is, at the time as of which any determination is being made, owned or
controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Super-majority Lenders” shall have the meaning given such term in Section
10.10(b).

 

“Superpriority Claim” shall mean a claim against any Borrower in any of the
Cases which is a superpriority administrative expense claim having priority over
any or all administrative expenses of the kind specified in Sections 503(b) or
507(b) of the Bankruptcy Code.

 

“Supplies” shall mean film, packaging and/or shipping supplies or materials not
otherwise directly used in the production of Finished Goods.

 

“Surety Bonds” shall mean, collectively, the Contracts of Indemnity, each dated
December 29, 2000, entered into by the Parent and certain of its Subsidiaries
with (i) Travelers Casualty & Surety Company of America with respect to
Performance Bond Number 103529126 and Performance Bond Number 103529229REL, each
in the original maximum amount of $50,000,000, (ii) SAFECO Insurance Company of
America with respect to Performance Bond Number 6066092 in the original maximum
amount of $75,000,000, and (iii) National Fire Insurance Company of Hartford and
Continental Casualty Company with respect to Performance Bond Number 929182983
in the original maximum amount of $75,000,000.

 

“Taxes” shall have the meaning given such term in Section 2.18.

 

25



--------------------------------------------------------------------------------

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the Consummation Date and (iii) the acceleration of the Loans and the
termination of the Total Commitment in accordance with the terms hereof.

 

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA and the regulations issued thereunder (other
than a “reportable event” not subject to the provision for 30-day notice to the
PBGC under Section 4043 of ERISA or such regulations) or an event described in
Section 4068 of ERISA excluding events described in Section 4043(c)(9) of ERISA
or 29 CFR §§ 2615.21 or 2615.23, or (ii) the withdrawal of any Borrower or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a “substantial employer”, as such term is defined in Section 4001(c) of ERISA,
or the incurrence of liability by any Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (iii)
providing notice of intent to terminate a Plan pursuant to Section 4041(c) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
under Section 4042 of ERISA, or (v) any other event or condition (other than the
commencement of the Cases and the failure to have made any contribution accrued
as of the Filing Date but not paid) which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC).

 

“Term Loans” shall have the meaning given such term in Section 2.1.

 

“Third Party Dividend” shall have the meaning set forth in Section 6.8.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments at such
time.

 

“Total Tranche A Commitment” shall mean, at any time, the sum of the Tranche A
Commitments at such time.

 

“Total Tranche B Commitment” shall mean, at any time, the sum of the Tranche B
Commitments at such time.

 

“Total Usage” shall mean, at any time, the sum of the outstanding aggregate
principal amount of the Revolving Loans and the Term Loans plus the aggregate
Letter of Credit Outstandings.

 

“Tranche A Commitment” shall mean the Commitment of each Tranche A Lender
hereunder to make Revolving Loans and to issue and/or participate in Letters of
Credit in the amount set forth opposite its name on Annex A-1 hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
reduced from time to time pursuant to the terms of this Agreement.

 

“Tranche A Lender” shall mean each Lender having a Tranche A Commitment.

 

26



--------------------------------------------------------------------------------

“Tranche B Commitment” shall mean the Commitment of each Tranche B Lender
hereunder to make a Term Loan in the amount set forth opposite its name on Annex
A-2 hereto or as may subsequently be set forth in the Register from time to
time, as the same may be reduced from time to time pursuant to this Agreement.

 

“Tranche B Lender” shall mean each Lender having a Tranche B Commitment.

 

“Transferee” shall have the meaning given such term in Section 2.18.

 

“Type” when used in respect of any Loan or Borrowing shall refer to the Rate of
interest by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall mean the
Adjusted LIBOR Rate and the Alternate Base Rate.

 

“U.K. Subsidiaries” shall mean those Subsidiaries of the Borrowers which are
organized under the laws of any jurisdiction in the United Kingdom and which are
the subject of administration petitions under the U.K. Insolvency Act of 1986
(collectively, and including upon the grant of such petitions, the “U.K.
Administration”) and are debtors in cases pending under Chapter 11 of the
Bankruptcy Code.

 

“U.K. Subsidiary Proceedings” shall mean the proceedings of the U.K.
Subsidiaries under Chapter 11 of the Bankruptcy Code commenced on the Filing
Date.

 

“Unused Total Commitment” shall mean, at any time, (i) the Total Commitment less
(ii) the sum of (x) the aggregate outstanding principal amount of all Loans and
(y) the aggregate Letter of Credit Outstandings.

 

“Unused Total Tranche A Commitment” shall mean, at any time, (i) the Total
Tranche A Commitment less (ii) the sum of (x) the aggregate outstanding
principal amount of all Revolving Loans made under Tranche A and (y) the
aggregate Letter of Credit Outstandings under Tranche A.

 

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

“Work-in-Process” shall mean goods to be sold by the Borrowers in the ordinary
course of business, which are currently in the process of being manufactured.

 

SECTION 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Sections, Exhibits and Schedules shall be
deemed references to Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that for purposes of determining compliance with any covenant set forth
in Section 6, such terms shall be construed in accordance with GAAP as in effect
on the date of this Agreement applied on a basis

 

27



--------------------------------------------------------------------------------

consistent with the application used in the Borrowers’ audited financial
statements referred to in Section 3.4.

 

SECTION 2. AMOUNT AND TERMS OF CREDIT.

 

SECTION 2.1 Commitment of the Lenders.

 

(a) Each Tranche A Lender severally and not jointly with the other Tranche A
Lenders agrees, upon the terms and subject to the conditions herein set forth,
to make revolving credit loans (each a “Revolving Loan” and collectively, the
“Revolving Loans”) to the Borrowers at any time and from time to time during the
period commencing on the date hereof and ending on the Termination Date (or the
earlier date of termination of the Total Tranche A Commitment) in an aggregate
principal amount not to exceed, when added to such Tranche A Lender’s Tranche A
Commitment Percentage of the then aggregate Letter of Credit Outstandings, the
Tranche A Commitment of such Tranche A Lender, which Revolving Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement. At no
time shall the sum of the then outstanding aggregate principal amount of the
Revolving Loans plus the then aggregate Letter of Credit Outstandings exceed the
Total Tranche A Commitment of $350,000,000, as the same may be reduced from time
to time pursuant the terms of this Agreement.

 

(b) (i) Each Tranche B Lender severally and not jointly with the other Tranche B
Lenders agrees, upon the terms and subject to the conditions herein set forth,
to make (or, pursuant to clause (ii) below, elect to convert all or a portion of
such Lender’s Existing Term Loans into) term loans (each a “Term Loan” and
collectively, the “Term Loans”) to the Borrowers on the Restatement
Effectiveness Date, in an aggregate principal amount not to exceed the Tranche B
Commitment of such Tranche B Lender. At no time shall the sum of the then
outstanding aggregate principal amount of the Term Loans exceed the Total
Tranche B Commitment of $250,000,000.

 

(ii) In connection with the making of the Term Loans pursuant to clause (i)
above, by delivering written notice to the Administrative Agent at least two (2)
Business Days prior to the Restatement Effectiveness Date, any Lender of
Existing Term Loans may elect to make all or any portion of such Lender’s
Tranche B Commitment percentage of the Term Loans requested by the Borrowers to
be made on the Restatement Effectiveness Date by converting all or a portion of
the outstanding principal amount of the Existing Term Loans held by such Lender
into Term Loans in a principal amount equal to the amount of Existing Term Loans
so converted (each such Existing Term Loan to the extent it is to be converted a
“Converted Term Loan”). On the Restatement Effectiveness Date, the Converted
Term Loans shall be converted for all purposes of this Agreement into Term
Loans, and the Administrative Agent shall record in the Register the aggregate
amounts of Converted Term Loans converted into Term Loans. Any written notice to
the Administrative Agent delivered by an applicable Lender pursuant to this
Section 2.1(b) shall specify the amount of such Lender’s Tranche B Commitment
and the principal amount of Existing Term Loans held by such Lender that are to
be converted into Term Loans.

 

28



--------------------------------------------------------------------------------

(c) Each Borrowing shall be made by the Lenders pro rata in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve the other Lenders of their
obligations to lend.

 

(d) Notwithstanding anything to the contrary herein, the Administrative Agent
shall have the right to determine a reallocation of the Commitments in Tranche A
and Tranche B (and the sublimits therein), provided that such reallocation by
the Administrative Agent shall not increase the amount of the Total Commitment.

 

SECTION 2.2 Borrowing Base. Notwithstanding any other provision of this
Agreement to the contrary, the Total Usage shall not at any time exceed the
lesser of (i) the Total Commitment and (ii) the Borrowing Base, and no Loan
shall be made or Letter of Credit issued in violation of the foregoing.

 

SECTION 2.3 Letters of Credit.

 

(a) Upon the terms and subject to the conditions herein set forth, the Borrowers
may request the Fronting Bank, at any time and from time to time after the date
hereof and prior to the Termination Date, to issue, and, subject to the terms
and conditions contained herein, the Fronting Bank shall issue, for the account
of the Borrowers one or more Letters of Credit in support of obligations of the
Borrowers or one or more Foreign Subsidiaries that are acceptable to the
Administrative Agent, provided that no Letter of Credit shall be issued if after
giving effect to such issuance (i) the aggregate Letter of Credit Outstandings
would exceed $75,000,000, and (ii) the Total Usage would exceed the lesser of
(x) the Total Commitment and (y) the Borrowing Base, and, provided further that
no Letter of Credit shall be issued if the Fronting Bank shall have received
notice from the Administrative Agent or the Required Lenders that the conditions
to such issuance have not been met. On the Restatement Effectiveness Date, all
Existing Letters of Credit shall be deemed to have been issued under this
Agreement and shall for all purposes constitute “Letters of Credit” hereunder.

 

(b) No Letter of Credit shall expire later than the earlier of (i) one year from
the issuance thereof, and (ii) five (5) days before the Maturity Date, provided
that if the Termination Date shall occur prior to the expiration of any Letter
of Credit, the Borrowers shall, at or prior to the Termination Date, except as
the Administrative Agent may otherwise agree in writing, (i) cause all Letters
of Credit which expire after the Termination Date to be returned to the Fronting
Bank undrawn and marked “canceled” or (ii) if the Borrowers are unable to do so
in whole or in part, either (x) provide a “back-to-back” letter of credit to one
or more Fronting Banks in a form satisfactory to such Fronting Bank and the
Administrative Agent (in their sole discretion), issued by a bank satisfactory
to such Fronting Bank and the Administrative Agent (in their sole discretion),
in an amount equal to the greater of (A) an amount, as determined by the
Fronting Bank and the Administrative Agent, equal to the face amount of all
outstanding Letters of Credit plus the sum of all projected contractual
obligations to the Administrative Agent, the Fronting Bank and the Lenders of
the Borrowers thereunder through the expiration date(s) of such Letters of
Credit, and (B) 105% of the then undrawn stated amount of all outstanding
Letters of Credit issued by the Fronting Bank and/or (y) deposit cash in the
Letter of Credit Account in an amount which, together with any amounts then held
in the Letter of Credit Account, is equal to the greater of (A) an amount, as
determined by the Fronting Bank and the

 

29



--------------------------------------------------------------------------------

Administrative Agent, equal to the face amount of all outstanding Letters of
Credit plus the sum of all projected contractual obligations to the
Administrative Agent, the Fronting Bank and the Lenders of the Borrowers
thereunder and (B) 105% of the then undrawn stated amount of all Letter of
Credit Outstandings as collateral security for the Borrowers’ reimbursement
obligations in connection therewith, such cash to be remitted to the Borrowers
upon the expiration, cancellation or other termination or satisfaction of such
reimbursement obligations.

 

(c) The Borrowers shall pay to each Fronting Bank, in addition to such other
fees and charges as are specifically provided for in Section 2.21 hereof, such
fees and charges in connection with the issuance and processing of the Letters
of Credit issued by the Fronting Bank as are customarily imposed by the Fronting
Bank from time to time in connection with letter of credit transactions.

 

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers in Dollars not later than the first Business Day following the date of
draw and shall bear interest from the date of draw until the first Business Day
following the date of draw at a rate per annum equal to the Alternate Base Rate
plus 2.00% and thereafter until reimbursed in full at a rate per annum equal to
the Alternate Base Rate plus 4.00% (computed on the basis of the actual number
of days elapsed over a year of 360 days). The Borrowers shall effect such
reimbursement (x) if such draw occurs prior to the Termination Date (or the
earlier date of termination of the Total Tranche A Commitment), in cash or
through a Borrowing of Revolving Loans without the satisfaction of the
conditions precedent set forth in Section 4.2 or (y) if such draw occurs on or
after the Termination Date (or the earlier date of termination of the Total
Tranche A Commitment), in cash. Each Lender agrees to make the Loans described
in clause (x) of the preceding sentence notwithstanding a failure to satisfy the
applicable lending conditions thereto or the provisions of Sections 2.2 or 2.29.

 

(e) Immediately upon the issuance of any Letter of Credit by the Fronting Bank,
the Fronting Bank shall be deemed to have sold to each Tranche A Lender other
than the Fronting Bank and each such other Tranche A Lender shall be deemed
unconditionally and irrevocably to have purchased from such Fronting Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Tranche A Lender’s Commitment Percentage, in such Letter of
Credit, each drawing thereunder and the obligations of the Borrowers under this
Agreement with respect thereto. Upon any change in the Commitments pursuant to
Section 10.3, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Tranche A Lenders. Any action taken or omitted by the Fronting Bank
under or in connection with a Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Fronting Bank any resulting liability to any other Tranche A Lender.

 

(f) In the event that the Fronting Bank makes any payment under any Letter of
Credit and the Borrowers shall not have reimbursed such amount in full to the
Fronting Bank pursuant to this Section, the Fronting Bank shall promptly notify
the Administrative Agent, which shall promptly notify each Tranche A Lender of
such failure, and each Tranche A Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of the Fronting Bank the amount of
such Tranche A Lender’s Commitment Percentage of such

 

30



--------------------------------------------------------------------------------

unreimbursed payment in Dollars and in same day funds. If the Fronting Bank so
notifies the Administrative Agent, and the Administrative Agent so notifies the
Tranche A Lenders prior to 11:00 a.m. (New York City time) on any Business Day,
such Tranche A Lenders shall make available to the Fronting Bank such Tranche A
Lender’s Commitment Percentage of the amount of such payment on such Business
Day in same day funds. If and to the extent such Tranche A Lender shall not have
so made its Commitment Percentage of the amount of such payment available to the
Fronting Bank, such Tranche A Lender agrees to pay to the Fronting Bank,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Fronting Bank at the Federal Funds Effective Rate. The
failure of any Tranche A Lender to make available to the Fronting Bank its
Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other Tranche A Lender of its obligation hereunder to make available
to the Fronting Bank its Commitment Percentage of any payment under any Letter
of Credit on the date required, as specified above, but no Tranche A Lender
shall be responsible for the failure of any other Tranche A Lender to make
available to the Fronting Bank such other Tranche A Lender’s Commitment
Percentage of any such payment. Whenever the Fronting Bank receives a payment of
a reimbursement obligation as to which it has received any payments from the
Tranche A Lenders pursuant to this paragraph, the Fronting Bank shall pay to
each Tranche A Lender which has paid its Commitment Percentage thereof, in
Dollars and in same day funds, an amount equal to such Tranche A Lender’s
Commitment Percentage thereof.

 

(g) Letters of Credit may be issued for the account of Non-Debtor Foreign
Subsidiaries (subject to availability under Tranche A and the $75,000,000
sub-limit). The face amount of Letters of Credit issued for the account of
Non-Debtor Foreign Subsidiaries shall constitute a use of the amount of
Intercompany Loans permitted to be made by the Borrowers pursuant to Sections
6.10(iv) and (v).

 

(h) Letters of Credit may be issued for the account of the U.K. Subsidiaries
(subject to availability under Tranche A and the $75,000,000 sub-limit). The
face amount of Letters of Credit issued for the account of U.K. Subsidiaries
shall constitute a use of the amount of Intercompany Loans permitted to be made
by the Borrowers pursuant to Section 6.10(vi).

 

SECTION 2.4 Issuance. Whenever the Borrowers desire the Fronting Bank to issue a
Letter of Credit, they shall give to the Fronting Bank and the Administrative
Agent at least two (2) Business Days’ prior written (including telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon by the Administrative Agent, the Borrowers and the Fronting Bank)
specifying the date on which the proposed Letter of Credit is to be issued
(which shall be a Business Day), the stated amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit and the name and address
of the beneficiary thereof.

 

SECTION 2.5 Nature of Letter of Credit Obligations Absolute. The obligations of
the Borrowers to reimburse the Lenders for drawings made under any Letter of
Credit shall be joint and several, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim, setoff,
defense or other right which any Borrower may have at any time against a
beneficiary of any Letter of Credit or

 

31



--------------------------------------------------------------------------------

against any of the Lenders, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
Fronting Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit; (v) any other circumstance or happening whatsoever, which is
similar to any of the foregoing; or (vi) the fact that any Event of Default
shall have occurred and be continuing.

 

SECTION 2.6 Making of Loans.

 

(a) Except as contemplated by Section 2.11, Loans shall be either ABR Loans or
Eurodollar Loans as the Borrowers may request subject to and in accordance with
this Section, provided that all Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Loans of the same Type. Each
Lender may fulfill its Commitment with respect to any Eurodollar Loan or ABR
Loan by causing any lending office of such Lender to make such Loan; provided
that any such use of a lending office shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.
Each Lender shall, subject to its overall policy considerations, use reasonable
efforts (but shall not be obligated) to select a lending office which will not
result in the payment of increased costs by the Borrowers pursuant to Sections
2.15 or 2.18. Subject to the other provisions of this Section and the provisions
of Section 2.12, Borrowings of Loans of more than one Type may be incurred at
the same time, provided that no more than fifteen (15) Borrowings of Eurodollar
Loans may be outstanding at any time.

 

(b) The Borrowers shall give the Administrative Agent prior written, telex,
facsimile or telephonic (confirmed promptly in writing) notice of each Borrowing
of Revolving Loans hereunder of at least three (3) Business Days for Eurodollar
Loans and one (1) Business Day for ABR Loans; such notice shall be irrevocable
and shall specify the amount of the proposed Borrowing (which shall not be less
than $5,000,000 or any integral multiple of $1,000,000 in excess thereof) and
the date thereof (which shall be a Business Day) and shall contain disbursement
instructions. Such notice, to be effective, must be received by the
Administrative Agent not later than 12:00 noon, New York City time, on the third
Business Day in the case of Eurodollar Loans and the first Business Day in the
case of ABR Loans, preceding the date on which such Borrowing is to be made.
Such notice shall specify whether the Borrowing then being requested is to be a
Borrowing of ABR Loans or Eurodollar Loans. If no election is made as to the
Type of Loan, such notice shall be deemed a request for Borrowing of ABR Loans.
The Administrative Agent shall promptly notify each Tranche A Lender of its
proportionate share of such Borrowing, the date of such Borrowing, the Type of
Borrowing or Loans being requested and the Interest Period or Interest Periods
applicable thereto, as appropriate. On the Borrowing date specified in such
notice, each Tranche A Lender shall make its share of the Borrowing available at
the office of the Administrative Agent at 270 Park Avenue, New York, New York
10017, no later than 12:00 noon, New York City time, in immediately available
funds. Upon receipt of the funds made available by the Tranche A Lenders to fund
any Borrowing hereunder, the Administrative Agent shall disburse such funds in
the manner specified in the notice of Borrowing delivered by the Borrowers.

 

32



--------------------------------------------------------------------------------

(c) The Borrowers shall give the Administrative Agent prior notice of the making
of the Term Loans of at least three (3) Business Days if the Term Loans or a
portion thereof are to be made as Eurodollar Loans and one (1) Business Day if
the Term Loans are to be made as ABR Loans; such notice shall be irrevocable and
shall specify the amount of the proposed Borrowing that is to be made as a
Eurodollar Loan (which shall not be less than $5,000,000 or any integral
multiple of $1,000,000 in excess thereof) and the date thereof (which shall be a
Business Day) and shall contain disbursement instructions. Such notice, to be
effective, must be received by the Administrative Agent not later than 12:00
noon, New York City time, on the third Business Day in the case of Eurodollar
Loans and the first Business Day in the case of ABR Loans, preceding the date on
which such Borrowing is to be made. Such notice shall specify whether the
Borrowing then being requested is to be a Borrowing of ABR Loans or Eurodollar
Loans. If no election is made as to the Type of Loan, such notice shall be
deemed a request for Borrowing of ABR Loans. The Administrative Agent shall
promptly notify each Tranche B Lender of its proportionate share of such
Borrowing, the date of such Borrowing, the Type of Borrowing or Loans being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the Borrowing date specified in such notice, each Tranche B
Lender shall make its share of the Borrowing available at the office of the
Administrative Agent at 270 Park Avenue, New York, New York 10017, no later than
12:00 noon, New York City time, in immediately available funds, except to the
extent such Lender elects to convert the Existing Term Loans into Term Loans
pursuant to Section 2.1(b). Upon receipt of the funds made available by the
Tranche B Lenders to fund any Borrowing hereunder, the Administrative Agent
shall disburse such funds in the manner specified in the notice of Borrowing
delivered by the Borrowers.

 

SECTION 2.7 Repayment of Loans and Unreimbursed Draws; Evidence of Debt.

 

(a) The Borrowers hereby jointly and severally unconditionally promise to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan and each unreimbursed draw under all Letters of
Credit as set forth herein.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender or participation in each Letter of
Credit in which such Lender is participating, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain

 

33



--------------------------------------------------------------------------------

such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.3) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

SECTION 2.8 Interest on Loans.

 

(a) Subject to the provisions of Section 2.9, each ABR Loan shall bear interest
(computed, for ABR Loans wherein the Alternate Base Rate is determined by
reference to the Base CD Rate or the Federal Funds Effective Rate, on the basis
of the actual number of days elapsed over a year of 360 days, and otherwise
computed on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the Alternate Base Rate plus 2.00%.

 

(b) Subject to the provisions of Section 2.9, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBOR Rate for such Interest Period in effect for such
Borrowing plus 3.00%.

 

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, at maturity (whether by acceleration or
otherwise), after such maturity on demand and (with respect to Eurodollar Loans)
upon any repayment or prepayment thereof (on the amount prepaid).

 

SECTION 2.9 Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or in the payment of any other amount
becoming due hereunder (including, without limitation, the reimbursement
pursuant to Section 2.3(d) of any draft drawn under a Letter of Credit), whether
at stated maturity, by acceleration or otherwise, such Borrower shall on demand
from time to time pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to 2% above the
then applicable rate.

 

SECTION 2.10 Optional Termination or Reduction of Commitment. Upon at least two
(2) Business Days’ prior written notice to the Administrative Agent, the
Borrowers may at any time in whole permanently terminate, or from time to time
in part permanently reduce, the Unused Total Tranche A Commitment. Each such
reduction or termination, as applicable, of the Unused Total Tranche A
Commitment shall be in the principal amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof. Any reduction or termination, as
applicable, pursuant to this Section shall be deemed to be a reduction or
termination, as applicable, in the

 

34



--------------------------------------------------------------------------------

amount of such reduction or termination of the Total Tranche A Commitment and
shall be applied pro rata to reduce the applicable Tranche A Commitment of each
Tranche A Lender. Simultaneously with each reduction or termination, as
applicable, of the Unused Total Tranche A Commitment, the Borrowers shall pay to
the Administrative Agent for the account of each Tranche A Lender the Commitment
Fee accrued on the amount of the Tranche A Commitment of such Lender so
terminated or reduced through the date thereof.

 

SECTION 2.11 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan, the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrowers absent
manifest error) that reasonable means do not exist for ascertaining the
applicable Adjusted LIBOR Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or telegraphic notice of such determination
to the Borrowers and the Lenders, and any request by the Borrowers for a
Borrowing of Eurodollar Loans (including pursuant to a refinancing with
Eurodollar Loans) pursuant to Section 2.6 or 2.12 shall be deemed a request for
a Borrowing of ABR Loans. After such notice shall have been given and until the
circumstances giving rise to such notice no longer exist, each request for a
Borrowing of Eurodollar Loans shall be deemed to be a request for a Borrowing of
ABR Loans.

 

SECTION 2.12 Refinancing of Loans. The Borrowers shall have the right, at any
time, on three (3) Business Days’ prior irrevocable notice to the Administrative
Agent (which notice, to be effective, must be received by the Administrative
Agent not later than 1:00 p.m., New York City time, on the third Business Day
preceding the date of any refinancing), (x) to refinance (without the
satisfaction of the conditions set forth in Section 4.2 as a condition to such
refinancing) any outstanding Borrowing or Borrowings of Loans of one Type (or a
portion thereof) with a Borrowing of Loans of the other Type or (y) to continue
an outstanding Borrowing of Eurodollar Loans for an additional Interest Period,
subject to the following:

 

(a) as a condition to the refinancing of ABR Loans with Eurodollar Loans and to
the continuation of Eurodollar Loans for an additional Interest Period, no Event
of Default shall have occurred and be continuing at the time of such
refinancing;

 

(b) if less than a full Borrowing of Loans shall be refinanced, such refinancing
shall be made pro rata among the Lenders in accordance with the respective
principal amounts of the Loans comprising such Borrowing held by the Lenders
immediately prior to such refinancing;

 

(c) the aggregate principal amount of Loans being refinanced shall be at least
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, provided
that no partial refinancing of a Borrowing of Eurodollar Loans shall result in
the Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $5,000,000 in aggregate principal amount;

 

(d) each Lender shall effect each refinancing by applying the proceeds of its
new Eurodollar Loan or ABR Loan, as the case may be, to its Loan being
refinanced;

 

35



--------------------------------------------------------------------------------

(e) the Interest Period with respect to a Borrowing of Eurodollar Loans effected
by a refinancing or in respect to the Borrowing of Eurodollar Loans being
continued as Eurodollar Loans shall commence on the date of refinancing or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

 

(f) a Borrowing of Eurodollar Loans may be refinanced only on the last day of an
Interest Period applicable thereto; and

 

(g) each request for a refinancing with a Borrowing of Eurodollar Loans which
fails to state an applicable Interest Period shall be deemed to be a request for
an Interest Period of one month.

 

In the event that the Borrowers shall not give notice to refinance any Borrowing
of Eurodollar Loans, or to continue such Borrowing as Eurodollar Loans, or shall
not be entitled to refinance or continue such Borrowing as Eurodollar Loans, in
each case as provided above, such Borrowing shall automatically be refinanced
with a Borrowing of ABR Loans at the expiration of the then-current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrowers, promptly give each Lender notice of any refinancing, in whole or
part, of any Loan made by such Lender.

 

SECTION 2.13 Mandatory Prepayment; Commitment Termination.

 

(a) If at any time the aggregate principal amount of the outstanding Loans plus
the aggregate Letter of Credit Outstandings exceeds the lesser of (x) the Total
Commitment or (y) the Borrowing Base, the Borrowers will within one (1) Business
Day (i) prepay the Loans in an amount necessary to cause the aggregate principal
amount of the outstanding Loans plus the aggregate Letter of Credit
Outstandings, including unreimbursed draws, to be equal to or less than the
lesser of (x) the Total Commitment and (y) the Borrowing Base, and (ii) if,
after giving effect to the prepayment in full of the Loans, the aggregate Letter
of Credit Outstandings in excess of the amount of cash held in the Letter of
Credit Account exceeds the lesser of (x) the Total Commitment or (y) the
Borrowing Base, deposit into the Letter of Credit Account an amount equal to
105% of the amount by which the aggregate Letter of Credit Outstandings in
excess of the amount of cash held in the Letter of Credit Account so exceeds the
lesser of (x) the Total Commitment or (y) the Borrowing Base.

 

(b) The Borrowers shall, upon the receipt of the Net Proceeds by any of the
Borrowers from any Asset Sales by any Borrower, jointly and severally, apply
such Net Proceeds as follows: first, to repay the then outstanding Loans;
second, if an Event of Default or an event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing
or if no Loans are then outstanding, deposit an amount in the Letter of Credit
Account up to 105% of the then Letter of Credit Outstandings; and thereafter,
such Net Proceeds may be retained by the Borrowers and invested in Permitted
Investments or used for expenditures in the ordinary course of business (subject
to compliance with the terms and conditions of this Agreement). Prepayments of
the Loans pursuant to the foregoing shall be effected as follows: the Tranche A
Commitments and Tranche B Commitments shall be reduced on a pro rata basis by an
aggregate amount equal to the Net Proceeds of the subject Asset Sale; the
Revolving Loans shall be prepaid in a proportionate amount equal to the
percentage decrease

 

36



--------------------------------------------------------------------------------

in the Total Tranche A Commitments; and the Tranche B Loans shall be prepaid in
an amount equal to the decrease in the Total Tranche B Commitments. Net Proceeds
from any Asset Sales by a Non-Debtor Foreign Subsidiary, net of the amount of
any repayment obligations of such Non-Debtor Foreign Subsidiary with respect to
third party financing arrangements, shall (i) reduce, on a dollar for dollar
basis, the amount of postpetition Intercompany Loans which may be made to the
Non-Debtor Foreign Subsidiaries, provided, however, that in no event shall the
permitted amount of postpetition Intercompany Loans to the Non-Debtor Foreign
Subsidiaries be less than $100,000,000 (without regard to deductions in respect
of third party financing arrangements made available to the Non-Debtor Foreign
Subsidiaries pursuant to clause (iv) of Section 6.10), and (ii) reduce the
Tranche A and Tranche B Commitments on a pro rata basis and the Borrowers shall
prepay Revolving Loans in a proportionate amount equal to the percentage
decrease in the Total Tranche A Commitments and shall prepay Term Loans in an
amount equal to the decrease in the Total Tranche B Commitments. Net Proceeds
from any Asset Sales by a U.K. Subsidiary, net of the amount of any repayment
obligations of such U.K. Subsidiary with respect to third party financing
arrangements, shall (i) reduce, on a dollar for dollar basis, the amount of
postpetition Intercompany Loans which may be made to the U.K. Subsidiaries, and
(ii) reduce the Tranche A and Tranche B Commitments on a pro rata basis and the
Borrowers shall prepay Revolving Loans in a proportionate amount equal to the
percentage decrease in the Total Tranche A Commitments and shall prepay Term
Loans in an amount equal to the decrease in the Total Tranche B Commitments.

 

(c) Upon the Termination Date, the Total Commitment shall be terminated in full
and the Borrowers shall pay the Loans in full and, if any Letter of Credit
remains outstanding, comply with Section 2.3(b).

 

SECTION 2.14 Optional Prepayment of Loans; Reimbursement of Lenders.

 

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Loans without penalty (except for any breakage costs associated with
Eurodollar Loans), in whole or in part, (x) with respect to Eurodollar Loans,
upon at least three (3) Business Days’ prior written, telex, facsimile or
telephonic (confirmed promptly in writing) notice to the Administrative Agent
and (y) with respect to ABR Loans on the same Business Day if written, telex,
facsimile or telephonic (confirmed promptly in writing) notice is received by
the Administrative Agent prior to 1:00 p.m., New York City time, and thereafter
upon at least one Business Day’s prior written, telex, facsimile or telephonic
(confirmed promptly in writing) notice to the Administrative Agent; provided,
however, that (i) each such partial prepayment shall be in integral multiples of
$1,000,000, (ii) no prepayment of Eurodollar Loans shall be permitted pursuant
to this Section 2.14(a) other than on the last day of an Interest Period
applicable thereto unless such prepayment is accompanied by the payment of the
amounts described in clause (i) of the first sentence of Section 2.14(b), and
(iii) no partial prepayment of a Borrowing of Eurodollar Loans shall result in
the aggregate principal amount of the Eurodollar Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000. Each notice of prepayment
shall specify the prepayment date, the principal amount of the Loans to be
prepaid and in the case of Eurodollar Loans, the Borrowing or Borrowings
pursuant to which made, shall be irrevocable and shall commit the Borrowers to
prepay such Loan by the amount and on the date stated therein. The
Administrative Agent shall, promptly after receiving notice from the Borrowers
hereunder, notify each Lender of the principal amount of the Loans held by

 

37



--------------------------------------------------------------------------------

such Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.

 

(b) The Borrowers shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
refinancing with ABR Loans) of any Eurodollar Loan required or permitted under
this Agreement, if such Loan is prepaid other than on the last day of the
Interest Period for such Loan (including, without limitation, any such
prepayment in connection with the syndication of the credit facility evidenced
by this Agreement) or (ii) in the event that after the Borrowers deliver a
notice of Borrowing under Section 2.6 in respect of Eurodollar Loans, such Loans
are not made on the first day of the Interest Period specified in such notice of
Borrowing for any reason other than a breach by such Lender of its obligations
hereunder. Such loss shall be the amount as reasonably determined by such Lender
as the excess, if any, of (A) the amount of interest which would have accrued to
such Lender on the amount so paid or not borrowed at a rate of interest equal to
the Adjusted LIBOR Rate for such Loan, for the period from the date of such
payment or failure to borrow to the last day (x) in the case of a payment or
refinancing with ABR Loans other than on the last day of the Interest Period for
such Loan, of the then current Interest Period for such Loan, or (y) in the case
of such failure to borrow, of the Interest Period for such Loan which would have
commenced on the date of such failure to borrow, over (B) the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market. Each Lender shall deliver to the Borrowers from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender.

 

(c) In the event the Borrowers fail to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.14(a), the Borrowers on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment, but without duplication of any amounts paid
under Section 2.14(b). Each Lender shall deliver to the Borrowers from time to
time one or more certificates setting forth the amount of such loss as
determined by such Lender.

 

(d) Any partial prepayment of the Loans by the Borrowers pursuant to Sections
2.13 or 2.14 shall be applied as specified by the Borrowers or, in the absence
of such specification, as determined by the Administrative Agent, provided that
in the latter case no Eurodollar Loans shall be prepaid pursuant to Section 2.13
to the extent that such Loan has an Interest Period ending after the required
date of prepayment unless and until all outstanding ABR Loans and Eurodollar
Loans with Interest Periods ending on such date have been repaid in full.

 

(e) Once prepaid, Term Loans may not be reborrowed.

 

38



--------------------------------------------------------------------------------

SECTION 2.15 Reserve Requirements; Change in Circumstances.

 

(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar Loan made by such Lender or any fees
or other amounts payable hereunder (other than changes in respect of Taxes,
Other Taxes and taxes imposed on, or measured by, the net income or overall
gross receipts or franchise taxes of such Lender by the jurisdiction in which
such Lender has its principal office or in which the applicable lending office
for such Eurodollar Loan is located or by any political subdivision or taxing
authority therein, or by any other jurisdiction or by any political subdivision
or taxing authority therein other than a jurisdiction in which such Lender would
not be subject to tax but for the execution and performance of this Agreement),
or shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by such Lender (except any such reserve requirement which is
reflected in the Adjusted LIBOR Rate) or shall impose on such Lender or the
London interbank market any other condition affecting this Agreement or the
Eurodollar Loans made by such Lender, and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
Eurodollar Loan or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Borrowers will pay to such Lender
in accordance with paragraph (c) below such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b) If any Lender shall have determined that the adoption or effectiveness after
the date hereof of any law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Loans made by such
Lender pursuant hereto, such Lender’s Commitment hereunder or the issuance of,
or participation in, any Letter of Credit by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such adoption, change or compliance (taking into account Lender’s policies and
the policies of such Lender’s holding company with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
each Lender the amount shown as due on any such

 

39



--------------------------------------------------------------------------------

certificate delivered to it within ten (10) days after its receipt of the same.
Any Lender receiving any such payment shall promptly make a refund thereof to
the Borrowers if the law, regulation, guideline or change in circumstances
giving rise to such payment is subsequently deemed or held to be invalid or
inapplicable.

 

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

 

SECTION 2.16 Change in Legality.

 

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any change after the date of this Agreement in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration thereof shall make it unlawful for a Lender to
make or maintain a Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to a Eurodollar Loan or (y) at any time any
Lender determines that the making or continuance of any of its Eurodollar Loans
has become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Lender in such market, then, by written notice to the Borrowers, such
Lender may (i) declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrowers for a Eurodollar
Borrowing shall, as to such Lender only, be deemed a request for an ABR Loan
unless such declaration shall be subsequently withdrawn; and (ii) require that
all outstanding Eurodollar Loans made by it be converted to ABR Loans, in which
event all such Eurodollar Loans shall be automatically converted to ABR Loans as
of the effective date of such notice as provided in paragraph (b) below. In the
event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans.

 

(b) For purposes of this Section 2.16, a notice to the Borrowers by any Lender
pursuant to paragraph (a) above shall be effective, if lawful, and if any
Eurodollar Loans shall then be outstanding, on the last day of the then-current
Interest Period, otherwise, such notice shall be effective on the date of
receipt by the Borrowers.

 

SECTION 2.17 Pro Rata Treatment, etc. All payments and repayments of principal
and interest in respect of the Loans (except as provided in Sections 2.15 and
2.16) shall be made pro rata among the Lenders in accordance with the then
outstanding principal amount of the Loans and/or participations in Letter of
Credit Outstandings and all outstanding undrawn Letters of Credit (and the
unreimbursed amount of drawn Letters of Credit) hereunder and all payments of
Commitment Fees and Letter of Credit Fees (other than those payable to a
Fronting Bank) shall be made pro rata among the Lenders in accordance with their
Commitments. All payments

 

40



--------------------------------------------------------------------------------

by the Borrowers hereunder shall be (i) except as otherwise provided in Section
2.18, net of any tax applicable to the Borrowers and (ii) made in Dollars in
immediately available funds, without defense, setoff or counterclaim and free of
any restriction or condition, at the office of the Administrative Agent by 12:00
noon, New York City time, on the date on which such payment shall be due.
Interest in respect of any Loan hereunder shall accrue from and including the
date of such Loan to but excluding the date on which such Loan is paid in full
or converted to a Loan of a different Type.

 

SECTION 2.18 Taxes.

 

(a) Except as otherwise provided in this Section 2.18, any and all payments by
the Borrowers hereunder shall be made free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) taxes
imposed on or measured by the net income, net profit or overall gross receipts
of the Administrative Agent or any Lender (or any transferee or assignee
thereof, including a participation holder (any such entity being called a
“Transferee”)) and franchise taxes imposed on the Administrative Agent or any
Lender (or Transferee) by the United States or any jurisdiction under the laws
of which the Administrative Agent or any such Lender (or Transferee) is
organized or in which the applicable lending office of any such Lender (or
Transferee) or applicable office of the Administrative Agent, is located or any
political subdivision thereof or by any other jurisdiction or by any political
subdivision or taxing authority therein other than a jurisdiction in which the
Administrative Agent or such Lender (or Transferee) would not be subject to tax
but for the execution and performance of this Agreement and (ii) taxes, levies,
imposts, deductions, charges or withholdings (“Amounts”) with respect to
payments hereunder to a Lender (or Transferee) or the Administrative Agent in
accordance with laws in effect on the later of the date of this Agreement and
the date such Lender (or Transferee) or the Administrative Agent becomes a
Lender (or Transferee or Administrative Agent, as the case may be) but not
excluding, with respect to such Lender (or Transferee) or the Administrative
Agent, any increase in such Amounts solely as a result of any change in such
laws occurring after such later date or any Amounts that would not have been
imposed but for actions (other than actions contemplated by this Agreement)
taken by the Borrowers after such later date (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to the
Lenders (or any Transferee) or the Administrative Agent, (i) the sum payable
shall be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrowers agree to pay any current or future stamp or
documentary taxes or any other excise or property taxes, charges, assessments or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).

 

41



--------------------------------------------------------------------------------

(c) The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes paid by such
Lender (or Transferee) or the Administrative Agent, as the case may be, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within thirty (30) days after the
date any Lender (or Transferee) or the Administrative Agent, as the case may be,
makes written demand therefor. If a Lender (or Transferee) or the Administrative
Agent shall become aware that it is entitled to receive a refund in respect of
Taxes or Other Taxes as to which it has been indemnified by the Borrowers
pursuant to this Section, it shall promptly notify the Borrowers of the
availability of such refund and shall, within thirty (30) days after receipt of
a request by the Borrowers, apply for such refund at the Borrowers’ expense. If
any Lender (or Transferee) or the Administrative Agent receives a refund in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers pursuant to this Section, it shall promptly notify the Borrowers of
such refund and shall, within thirty (30) days after receipt of a request by the
Borrowers (or promptly upon receipt, if the Borrowers have requested application
for such refund pursuant hereto), repay such refund to the Borrowers (to the
extent of amounts that have been paid by the Borrowers under this Section with
respect to such refund plus interest that is received by the Lender (or
Transferee) or the Administrative Agent as part of the refund), net of all
out-of-pocket expenses of such Lender (or Transferee) or the Administrative
Agent and without additional interest thereon; provided that the Borrowers, upon
the request of such Lender (or Transferee) or the Administrative Agent, agree to
return such refund (plus penalties, interest or other charges) to such Lender
(or Transferee) or the Administrative Agent in the event such Lender (or
Transferee) or the Administrative Agent is required to repay such refund.
Nothing contained in this sub-Section (c) shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information relating to its taxes that it deems to be
confidential).

 

(d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes withheld by the Borrowers in respect of any payment to any Lender (or
Transferee) or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent, at its address referred to on the signature pages hereof,
the original or a certified copy of a receipt evidencing payment thereof.

 

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

(f) Each Lender (and Transferee) and the Administrative Agent shall, if not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code), on or prior to the Restatement Effective Date (in the case of each Lender
listed on the signature pages hereof on the Restatement Effective Date) or on or
prior to the date of the Assignment and Acceptance pursuant to which it becomes
a Lender (in the case of each other Lender), deliver to the Borrowers and the
Administrative Agent such certificates, documents and other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including
two original copies of (A) Internal Revenue Service Form W-9 (unless such Lender
(or Transferee) or the Administrative Agent is an “exempt recipient” as defined
in Treasury Regulations Section

 

42



--------------------------------------------------------------------------------

1.6049-4(c) for which no withholding is required) and two original copies of (B)
Internal Revenue Service Forms 1001, 4224, W-8BEN or W-8ECI and any other
certificate or statement of exemption required by Treasury Regulation Section
1.1441-1, 1.1441-4 or 1.1441-6(c) or any subsequent version thereof or
successors thereto, properly completed and duly executed by such Lender (or
Transferee) or the Administrative Agent to establish that such payment is (i)
not subject to United States Federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender (or Transferee)
or the Administrative Agent of a trade or business in the United States or (ii)
totally exempt from United States Federal withholding tax or subject to a
reduced rate of such tax under a provision of an applicable tax treaty. Unless
the Borrowers and the Administrative Agent have received forms or other
documents satisfactory to them indicating that such payments hereunder are not
subject to United States Federal withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, the Borrowers or the Administrative
Agent shall withhold taxes from such payments at the applicable statutory rate.

 

(g) The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee) or the Administrative Agent in respect of United States
Federal withholding tax pursuant to sub-Section (a) above if the obligation to
pay such additional amounts would not have arisen but for a failure by such
Lender (or Transferee) or the Administrative Agent to comply with the provisions
of sub-Section (f) above.

 

(h) Any Lender (or Transferee) or the Administrative Agent claiming any
additional amounts payable pursuant to this Section 2.18 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document requested by the Borrowers or to change the jurisdiction
of its applicable lending office if the making of such a filing or change would
avoid the need for or reduce the amount of any such additional amounts that may
thereafter accrue and would not, in the sole determination of such Lender (or
Transferee) or the Administrative Agent, be otherwise materially disadvantageous
to such Lender (or Transferee) or the Administrative Agent.

 

SECTION 2.19 Certain Fees. The Borrowers shall pay to the Administrative Agent,
for the respective accounts of the Administrative Agent and the Lenders, (i) the
fees set forth in that certain fee letter dated September 21, 2001 among the
Administrative Agent, JPMorgan and the Borrowers at the times set forth therein
and (ii) the fees set forth in that certain engagement and fee letter dated July
7, 2003 among JPMCB, JPMorgan and the Borrowers at the times set forth therein.

 

SECTION 2.20 Commitment Fee. The Borrowers shall pay to the Lenders a commitment
fee (the “Commitment Fee”) for the period commencing on the Restatement
Effectiveness Date to the Termination Date or the earlier date of termination of
the Commitment calculated (on the basis of the actual number of days elapsed
over a year of 360 days) at a rate equal to 0.50% on the average daily Unused
Total Commitment during the preceding quarter. The issuance of Letters of Credit
shall be treated as usage of the Commitment. Such Commitment Fee, to the extent
then accrued, shall be payable (x) monthly, in arrears, on the last calendar day
of each month, (y) on the Termination Date and (z) as provided in Section 2.10
hereof, upon any reduction or termination in whole or in part of the Total
Commitment.

 

43



--------------------------------------------------------------------------------

SECTION 2.21 Letter of Credit Fees. The Borrowers shall pay with respect to each
Letter of Credit (i) to the Administrative Agent on behalf of the Lenders a fee
calculated (on the basis of the actual number of days elapsed over a year of 360
days) at a rate equal to 3.00% per annum on the undrawn stated amount thereof,
and (ii) to the Fronting Bank such Fronting Bank’s customary fees for issuance,
amendments and processing referred to in Section 2.3. In addition, the Borrowers
agree to pay the Fronting Bank for its account a fronting fee in respect of each
Letter of Credit issued by the Fronting Bank, for the period from and including
the date of issuance of such Letter of Credit to and including the date of
termination of such Letter of Credit, computed at the rate set forth in that
certain fee letter dated September 21, 2001 among the Administrative Agent,
JPMorgan and the Borrowers, and payable at times to be determined by the
Fronting Bank, the Borrowers and the Administrative Agent. Accrued fees
described in clause (i) of the first sentence of this paragraph in respect of
each Letter of Credit shall be due and payable monthly in arrears on the last
calendar day of each month and on the Termination Date, or such earlier date as
the Total Commitment is terminated. Accrued fees described in clause (ii) of the
first sentence of this paragraph in respect of each Letter of Credit shall be
payable at times to be determined by the Fronting Bank, the Borrowers and the
Administrative Agent.

 

SECTION 2.22 Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for the respective
accounts of the Administrative Agent and the Lenders, as provided herein and in
the letter described in Section 2.19. Once paid, none of the Fees shall be
refundable under any circumstances.

 

SECTION 2.23 Priority and Liens.

 

(a) The Borrowers hereby covenant, represent and warrant that the Obligations of
the Borrowers hereunder and under the Loan Documents and in respect of
Indebtedness permitted by Section 6.3(v): (i) pursuant to Section 364(c)(1) of
the Bankruptcy Code, shall at all times constitute an allowed Superpriority
Claim; (ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all
times be secured by a perfected first priority Lien on all unencumbered property
of the Borrowers and on all cash maintained in the Letter of Credit Account and
any direct investments of the funds contained therein, provided that amounts in
the Letter of Credit Account shall not be subject to the Carve-Out; (iii)
pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by a
perfected Lien upon all property of the Borrowers that is subject to valid and
perfected Liens in existence on the Filing Date (including the perfected liens
on the stock of certain Subsidiaries of the Parent (“Stock Liens”) in favor of
(x) the trustee for the holders of Indebtedness of the Parent under the
Indentures, and (y) the holders of obligations under the Prepetition Credit
Agreement and the Surety Bonds) or that is subject to valid Liens in existence
on the Filing Date that are perfected subsequent to the Filing Date as permitted
by Section 546(b) of the Bankruptcy Code (other than certain property that is
subject to the existing Liens that secure obligations under the Prepetition
Agreements, which liens shall be primed by the liens to be granted to the
Administrative Agent described in the following clause (iv); and in addition,
(iv) pursuant to Section 364(d)(l) of the Bankruptcy Code, be secured by a
perfected first priority, senior priming Lien on all of the property of the
Borrowers (including, without limitation, inventory, receivables, rights under
license agreements, property, plant and equipment and interests in leaseholds)
that is subject to the existing liens (the “Primed Liens”, it being understood
that the Stock Liens shall not be primed or constitute part of the

 

44



--------------------------------------------------------------------------------

Primed Liens) which secure (x) on a pari passu basis, the obligations of the
Borrowers to the lenders party to the Prepetition Credit Agreement and the
obligations of the Borrowers in connection with the Surety Bonds, and (y) other
obligations or Indebtedness of the Borrowers pursuant to the other Prepetition
Agreements, all of which Primed Liens shall be primed by and made subject and
subordinate to the perfected first priority senior Liens to be granted to the
Administrative Agent, which senior priming Liens in favor of the Administrative
Agent shall also prime any Liens granted after the commencement of the Cases to
provide adequate protection Liens in respect of any of the Primed Liens but
shall not prime Liens, if any, to the extent such Liens secure obligations
(other than obligations under the Prepetition Agreements) in an aggregate amount
less than or equal to $20,000,000, subject in each case only to (x) in the event
of the occurrence and during the continuance of an Event of Default or an event
that would constitute an Event of Default with the giving of notice or lapse of
time or both, the payment of allowed and unpaid professional fees and
disbursements incurred by the Borrowers and any statutory committees appointed
in the Cases in an aggregate amount not in excess of $5,000,000 and (y) the
payment of fees pursuant to 28 U.S.C. § 1930 and to the Clerk of the Bankruptcy
Court (collectively, the “Carve-Out”), provided that no portion of the Carve-Out
shall be utilized for the payment of professional fees and disbursements
incurred in connection with any challenge to the amount, extent, priority,
validity, perfection or enforcement of the Indebtedness of the Borrowers owed
with respect to the parties primed by the priming Liens or to the collateral
securing such Indebtedness or any other action against such parties. Amounts in
the Letter of Credit Account shall not be subject to the Carve-Out. By execution
hereof, the Borrowers hereby consent to the priming Liens referenced in clause
(iv) above. Amounts in the Letter of Credit Account shall not be subject to the
Carve-Out. Notwithstanding the foregoing, so long as no Event of Default or
event which with the giving of notice or lapse of time or both would constitute
an Event of Default shall have occurred and be continuing, the Borrowers shall
be permitted to pay compensation and reimbursement of expenses allowed and
payable under 11 U.S.C. § 330 and 11 U.S.C. § 331, as the same may be due and
payable, and any compensation and expenses previously paid, or accrued but
unpaid, prior to the occurrence of such Event of Default shall not reduce the
Carve-Out.

 

(b) To the extent a prepetition creditor has a lien on any prepetition
intercompany unsecured claims between and among the Borrowers and no liens on
any other assets of the Borrowers other than the stock of Restricted
Subsidiaries (as defined in the Indentures), such liens shall not be primed,
provided, however, that no payments may be made on account of such prepetition
claims and the liens of the prepetition creditors shall not extend to the
collateral securing the Indebtedness created by this Agreement.

 

(c) As to all real property the title to which is held by a Borrower or the
possession of which is held by a Borrower pursuant to leasehold interest, the
Borrowers hereby assign and convey as security, grant a security interest in,
hypothecate, mortgage, pledge and set over unto the Administrative Agent on
behalf of the Lenders all of the right, title and interest of the Borrowers in
all of such owned real property and in all such leasehold interests, together in
each case with all of the right, title and interest of the Borrowers in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof. The
Borrowers acknowledge that, pursuant to the Final Order (as amended by the
Amendment Order), the Liens in favor of the Administrative Agent on behalf of
the Lenders in all of such real property and leasehold instruments of the
Borrowers

 

45



--------------------------------------------------------------------------------

shall be perfected without the recordation of any instruments of mortgage or
assignment. The Borrowers further agree that, upon the request of the
Administrative Agent, in the exercise of its business judgment, the Borrowers
shall enter into separate fee and leasehold mortgages in recordable form with
respect to such properties on terms satisfactory to the Administrative Agent.

 

(d) To the extent any Borrower makes aggregate payments to the Lenders in excess
of the aggregate amount of all Loans received by such Borrower from the Lenders
after the commencement of the Cases, then such Borrower, after the payment in
full of all obligations of the Borrowers in respect of the Commitment and the
termination of the Commitment, shall be entitled to a claim under Section
364(c)(1) of the Bankruptcy Code against each other Borrower, in such amount as
may be determined by the Bankruptcy Court taking into account the relative
benefits received by each such person, and such claims shall be deemed to be
subordinate and junior in all respects to the superpriority claims of the
Lenders and the superpriority claims granted as adequate protection to the
Primed Parties.

 

SECTION 2.24 Use of Cash Collateral. Notwithstanding anything to the contrary
contained herein, the Borrowers shall not be permitted to request a Borrowing
under Section 2.6 unless the Borrowers shall at that time have the use of all
cash collateral subject to the Orders for the purposes described in Section
3.10.

 

SECTION 2.25 Right of Set-Off. Subject to the provisions of Section 7.1, upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law and without further order
of or application to the Bankruptcy Court, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by the Administrative Agent and
each such Lender to or for the credit or the account of any Borrower against any
and all of the obligations of such Borrower now or hereafter existing under the
Loan Documents, irrespective of whether or not such Lender shall have made any
demand under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Administrative Agent agrees promptly to notify
the Borrowers after any such set-off and application made by such Lender or by
the Administrative Agent, as the case may be, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and the Administrative Agent under this Section are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.

 

SECTION 2.26 Security Interest in Letter of Credit Account. Pursuant to Section
364(c)(2) of the Bankruptcy Code, the Borrowers hereby assign and pledge to the
Administrative Agent, for its benefit and for the ratable benefit of the
Lenders, and hereby grant to the Administrative Agent, for its benefit and for
the ratable benefit of the Lenders, a first priority security interest, senior
to all other Liens, if any, in all of the Borrowers’ right, title and interest
in and to the Letter of Credit Account and any direct investment of the funds
contained therein. Cash held in the Letter of Credit Account shall not be
available for use by the Borrowers, whether pursuant to Section 363 of the
Bankruptcy Code or otherwise.

 

46



--------------------------------------------------------------------------------

SECTION 2.27 Payment of Obligations. Subject to the provisions of Section 7.1,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrowers, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

 

SECTION 2.28 No Discharge; Survival of Claims. Each of the Borrowers agrees that
(i) its obligations hereunder shall not be discharged by the entry of an order
confirming a Reorganization Plan (and each of the Borrowers, pursuant to Section
1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and (ii)
the Superpriority Claim granted to the Administrative Agent and the Lenders
pursuant to the Order and described in Section 2.23 shall not be affected in any
manner by the entry of an order confirming a Plan of Reorganization.

 

SECTION 2.29 Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have: (i) failed to fund its Commitment Percentage of any Loan
requested by the Borrowers or to fund its Commitment Percentage of any
unreimbursed payment made by the Fronting Bank, which such Lender is obligated
to fund under the terms of this Agreement and which failure has not been cured,
(ii) requested compensation from the Borrowers under Section 2.15 with respect
to increased costs or capital or under Section 2.18 to recover Taxes, Other
Taxes or other additional costs incurred by such Lender which, in any case, are
not being incurred generally by the other Lenders, or (iii) delivered a notice
pursuant to Section 2.16 claiming that such Lender is unable to extend
Eurodollar Loans to the Borrowers for reasons not generally applicable to the
other Lenders, then, in any case, the Borrowers or the Administrative Agent may
make written demand on such Affected Lender (with a copy to the Administrative
Agent in the case of a demand by the Borrowers and a copy to the Borrowers in
the case of a demand by the Administrative Agent) for the Affected Lender to
assign, and such Affected Lender shall use commercially reasonable efforts to
assign pursuant to one or more duly executed Assignments and Acceptances five
(5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 10.3 which the Borrowers
or the Administrative Agent, as the case may be, shall have engaged for such
purpose (“Replacement Lender”), all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Commitment, all Loans owing to it, all of its
participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with
Section 10.3. The Administrative Agent agrees, upon the occurrence of such
events with respect to an Affected Lender and upon the written request of the
Borrowers, to use its reasonable efforts to obtain the Commitments from one or
more financial institutions to act as a Replacement Lender. The Administrative
Agent is authorized to execute one or more of such Assignments and Acceptances
as attorney-in-fact for any Affected Lender failing to execute and deliver the
same within five (5) Business Days after the date of such demand. Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Section 2.15 with respect to such Affected Lender and compensation payable under
Section 2.20 in the event of any replacement of any Affected Lender under clause
(ii) or clause (iii) of this Section 2.29; provided that upon such Affected
Lender’s replacement, such Affected

 

47



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 10.5 and 10.6, as well as to any fees accrued for its
account hereunder and not yet paid, and shall continue to be obligated under
Section 8.6 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the date the Affected Lender is replaced.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, each of the Borrowers, jointly and severally,
represent and warrant as follows:

 

SECTION 3.1 Organization and Authority. Each of the Borrowers (i) is duly
organized, validly existing and in good standing under the law of its
jurisdiction of organization; (ii) is duly qualified to do business and in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the financial condition, operations, business,
properties or assets of the Borrowers taken as a whole; (iii) subject to the
entry by the Bankruptcy Court of the Amendment Order, has the requisite power
and authority to effect the transactions contemplated hereby, and by the other
Loan Documents to which it is a party, and (iv) subject to the entry by the
Bankruptcy Court of the Amendment Order, has all requisite power and authority
and the legal right to own and operate its properties, and to conduct its
business as now or currently proposed to be conducted.

 

SECTION 3.2 Due Execution. Upon the entry by the Bankruptcy Court of the
Amendment Order, the execution, delivery and performance by each of the
Borrowers of each of the Loan Documents to which it is a party, including,
without limitation, the grant and pledge by the Borrowers of the security
interests granted by the Security and Pledge Agreement, (i) are within the
respective powers of each of the Borrowers, have been duly authorized by all
necessary action, including the consent of shareholders, partners or members,
where required, and do not (A) contravene the Organizational Documents of any of
the Borrowers, (B) violate any law (including, without limitation, the
Securities Exchange Act of 1934) or regulation (including, without limitation,
Regulations T, U or X of the Board), or any order or decree of any court or
Governmental Authority, (C) conflict with or result in a breach of, or
constitute a default under, any indenture, mortgage or deed of trust entered
into after the Filing Date or any lease, agreement or other instrument entered
into after the Filing Date binding on the Borrowers or any of their respective
properties, or (D) result in or require the creation or imposition of any Lien
upon any of the property of any of the Borrowers other than Liens granted
pursuant to this Agreement; and (ii) do not require the consent, authorization
by or approval of or notice to or filing or registration with any Governmental
Authority other than the entry of the Final Order and the Amendment Order.
Except for the entry of the Amendment Order, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the perfection of the security interests or the
exercise by the Administrative Agent or the Lenders of their respective rights
and remedies under the Loan Documents. Upon the entry by the Bankruptcy Court of
the Amendment Order, this Agreement shall have been duly executed and delivered
by each of the Borrowers. Upon the entry by the Bankruptcy Court of the
Amendment Order, this Agreement, and each of the other Loan Documents to which
the Borrowers are or will be a party, when delivered hereunder or

 

48



--------------------------------------------------------------------------------

thereunder, will be, a legal, valid and binding obligation of each Borrower,
enforceable against the Borrowers in accordance with its terms and the Orders.

 

SECTION 3.3 Statements Made. The information that has been delivered in writing
by any of the Borrowers to the Administrative Agent or to the Bankruptcy Court
in connection with any Loan Document, and any financial statement delivered
pursuant hereto or thereto (other than to the extent that any such statements
constitute projections), taken as a whole and in light of the circumstances in
which made, contains no untrue statement of a material fact and does not omit to
state a material fact necessary to make such statements not misleading; and, to
the extent that any such information constitutes projections, such projections
were prepared in good faith on the basis of assumptions, methods, data, tests
and information believed by the Borrowers to be reasonable at the time such
projections were furnished.

 

SECTION 3.4 Financial Statements. The Borrowers have furnished the Lenders with
copies of (i) the audited consolidated financial statements and schedules of the
Borrowers and their Subsidiaries for the fiscal year ended December 31, 2002 and
(ii) the unaudited consolidated financial statements and schedules of the
Borrowers and their Subsidiaries for the fiscal quarters ended on March 31, 2003
and June 30, 2003. Such financial statements present fairly the financial
condition and results of operations of the Borrowers and their Subsidiaries on a
consolidated basis as of such dates and for such periods; such balance sheets
and the notes thereto disclose all liabilities, direct or contingent, of the
Borrowers and their Subsidiaries as of the dates thereof required to be
disclosed by GAAP and such financial statements were prepared in a manner
consistent with GAAP, subject (in the case of each fiscal quarter statement) to
normal year end adjustments and the absence of footnotes. No material adverse
change in the operations, businesses, properties, assets, prospects or condition
(financial or otherwise) of the Borrowers and their Subsidiaries, taken as a
whole, has occurred from that set forth in the Borrowers’ consolidated financial
statements for the fiscal year ended December 31, 2002 and the fiscal quarter
ended March 31, 2003 or otherwise disclosed to the Lenders in the Confidential
Information Memorandum.

 

SECTION 3.5 Ownership. Each of the Persons listed on Schedule 3.5 is a direct or
indirect Subsidiary of the Borrowers and Schedule 3.5 correctly sets forth the
ownership interest of each of the Borrowers in their respective Subsidiaries, in
each case as of the Restatement Effectiveness Date. None of the Borrowers owns
any other Subsidiaries, whether directly or indirectly, other than as set forth
on Schedule 3.5. After the formation of any New Subsidiary permitted under
Section 6.10, the Borrowers shall provide a supplement to Schedule 3.5 to this
Agreement reflecting the addition of such New Subsidiary.

 

SECTION 3.6 Liens. There are no Liens of any nature whatsoever on any assets of
any of the Borrowers or their Subsidiaries other than (i) Permitted Liens, and
(ii) Liens in favor of the Administrative Agent and the Lenders. Neither the
Borrowers nor their Subsidiaries are parties to any contract, agreement, lease
or instrument the performance of which, either unconditionally or upon the
happening of an event, will result in or require the creation of a Lien on any
assets of any Borrower or any of their Subsidiaries or otherwise result in a
violation of this Agreement other than the Liens granted to the Administrative
Agent and the Lenders as provided for in this Agreement.

 

49



--------------------------------------------------------------------------------

SECTION 3.7 Compliance with Law.

 

(a) (i) The operations of the Borrowers and their Subsidiaries comply in all
material respects with all applicable environmental, health and safety statutes
and regulations, including, without limitation, regulations promulgated under
the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.); (ii)
none of the operations of the Borrowers or their Subsidiaries is the subject of
any Federal or state investigation evaluating whether any remedial action
involving a material expenditure by the Borrowers is needed to respond to a
release of any Hazardous Waste or Hazardous Substance (as such terms are defined
in any applicable state or Federal environmental law or regulations) into the
environment; and (iii) the Borrowers and their Subsidiaries do not have any
material contingent liability in connection with any release of any Hazardous
Waste or Hazardous Substance into the environment.

 

(b) None of the Borrowers or their Subsidiaries is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority the violation of which, or a default with
respect to which, would have a material adverse effect on the financial
condition, operations, businesses, properties or assets of the Borrowers and
their Subsidiaries taken as a whole.

 

SECTION 3.8 Insurance. All policies of insurance of any kind or nature owned by
or issued to the Borrowers and their Subsidiaries, including, without
limitation, policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation,
employee health and welfare, title, property and liability insurance, are in
full force and effect and are of a nature and provide such coverage as is
customarily carried by companies of the size and character of the Borrowers and
their Subsidiaries, it being understood that the Borrowers and their
Subsidiaries are not making any representation as to insurance coverage for
asbestos claims.

 

SECTION 3.9 The Orders. On the date of the making of any Loan or the issuance of
any Letter of Credit, the Final Order and the Amendment Order shall have been
entered and shall not have been amended, stayed, vacated or rescinded except as
approved by the Administrative Agent, in its sole discretion. Upon the maturity
(whether by the acceleration or otherwise) of any of the obligations of the
Borrowers hereunder and under the other Loan Documents, the Lenders shall,
subject to the provisions of Section 7.1, be entitled to immediate payment of
such obligations, and to enforce the remedies provided for hereunder, without
further application to or order by the Bankruptcy Court.

 

SECTION 3.10 Use of Proceeds. The proceeds of the Loans shall be used for (i)
working capital; (ii) other general corporate purposes of the Borrowers; (iii)
refinancing the Existing Credit Agreement; and (iv) payment of any related
transaction costs, fees and expenses, all in accordance with the Borrowers’
financial projections included in the Confidential Information Memorandum. The
Letters of Credit shall be issued in support of obligations of the Borrowers or
the Foreign Subsidiaries that are consistent with past practices of the
Borrowers or the Foreign Subsidiaries, as the case may be, as disclosed to the
Administrative Agent, and that are acceptable to the Administrative Agent.

 

50



--------------------------------------------------------------------------------

SECTION 3.11 Litigation. There are no unstayed actions, suits or proceedings
pending or, to the best knowledge of the Borrowers, threatened against or
affecting the Borrowers or their Subsidiaries or any of their respective
properties, before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that are reasonably
likely to have a material adverse effect on the operations, businesses,
properties, assets, prospects or financial condition of the Borrowers and their
Subsidiaries taken as a whole.

 

SECTION 3.12 Intellectual Property. Set forth on Schedule 3.12 hereto is a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all applications therefor and licenses thereof, of
each Borrower or any of its Subsidiaries, showing as of the date hereof the
jurisdiction in which registered, the registration number, the date of
registration and the expiration date.

 

SECTION 3.13 Intercompany Loans to Foreign Subsidiaries. Set forth on Schedule
3.13 hereto is a complete and accurate list, as of the Restatement Effectiveness
Date, of all Intercompany Loans made to any Foreign Subsidiary subsequent to the
Filing Date. To the extent required by Section 5.11, each such Intercompany Loan
is secured by liens and/or charges on assets of the applicable Foreign
Subsidiary (and/or its undisclosed agents) having a liquidation value sufficient
to repay such Intercompany Loan.

 

SECTION 4. CONDITIONS OF LENDING

 

SECTION 4.1 Conditions to the Restatement Effectiveness Date. The effectiveness
of this Agreement and the occurrence of the Restatement Effectiveness Date is
subject to the following conditions precedent:

 

(a) Supporting Documents. The Administrative Agent shall have received for each
of the Borrowers:

 

(i) bring-down certificates delivered by each Borrower (x) certifying that there
were no changes, or providing the text of changes, to the Organizational
Documents of such Borrowers as delivered pursuant to Section 4.1(a) of the
Existing Credit Agreement and (y) to the effect that each Borrower is in good
standing in its jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business;

 

(ii) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, dated as of the Restatement
Effectiveness Date;

 

(iii) duly adopted resolutions of the board of directors or similar governing
body of each Borrower approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Restatement
Effectiveness Date, certified as of the Restatement Effectiveness Date by its
secretary or assistant secretary as being in full force and effect without
modification or amendment; and

 

51



--------------------------------------------------------------------------------

(iv) such other documents as the Administrative Agent may reasonably request.

 

(b) Amendment Order. Not later than September 15, 2003, the Administrative Agent
and the Lenders shall have received a certified copy of an order of the
Bankruptcy Court in substantially the form of Exhibit A-2 to this Agreement (the
“Amendment Order”) approving the amendment and restatement of the Existing
Credit Agreement as contemplated hereby and which Amendment Order shall (i) be
in full force and effect, (ii) not have been stayed, reversed, modified or
amended in any respect, except as approved by the Administrative Agent, in its
sole discretion, (iii) approve or otherwise reaffirm the payment by the
Borrowers of all of the Fees set forth in Sections 2.19, 2.20 and 2.21 and (iv)
be entered with the consent or non-objection of a preponderance (as determined
by the Administrative Agent in its sole discretion) of the secured creditors of
any of the Borrowers under the Prepetition Agreements; and, if the Amendment
Order is the subject of a pending appeal in any respect, neither the making of a
Loan nor the issuance of a Letter of Credit nor the performance by any of the
Borrowers of any of their obligations hereunder or under the Loan Documents or
under any other instrument or agreement referred to herein shall be the subject
of a presently effective stay pending appeal.

 

(c) Security and Pledge Agreement. The Borrowers shall have duly executed and
delivered to the Administrative Agent an Amended and Restated Security and
Pledge Agreement in substantially the form of Exhibit B (the “Security and
Pledge Agreement”).

 

(d) Opinion of Counsel. The Administrative Agent and the Lenders shall have
received the favorable written opinion of counsel to the Borrowers, acceptable
to the Administrative Agent, substantially in the form of Exhibit D.

 

(e) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees due under and pursuant to
this Agreement and the letters referred to in Section 2.19.

 

(f) Closing Documents. The Administrative Agent shall have received all
documents required by this Agreement satisfactory in form and substance to the
Administrative Agent.

 

(g) Budget. The Administrative Agent and the Lenders shall have received from
the Borrowers, as necessary, an update to the Borrowers’ financial projections
included in the Confidential Information Memorandum detailing the Borrowers’
anticipated cash receipts and disbursements for the period ending on the
Maturity Date, and setting forth the anticipated uses of the Commitment which
shall be satisfactory in form and substance to the Administrative Agent.

 

SECTION 4.2 Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Fronting Bank to issue
each Letter of Credit is subject to the following conditions precedent:

 

(a) Notice. The Administrative Agent shall have received a notice with respect
to each Borrowing or the issuance of each Letter of Credit, as the case may be,
as required by Section 2.

 

52



--------------------------------------------------------------------------------

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date except to the extent such representations and warranties expressly
relate to an earlier date.

 

(c) No Default. On the date of each Borrowing or the issuance of each Letter of
Credit hereunder, no Event of Default or event which upon notice or lapse of
time or both would constitute an Event of Default shall have occurred and be
continuing.

 

(d) Orders. The Final Order or the Amendment Order, as the case may be, shall be
in full force and effect and shall not have been stayed, reversed, modified or
amended in any respect without the prior written consent of the Administrative
Agent; and, if either the Final Order or the Amendment Order is the subject of a
pending appeal in any respect, neither the making of the Loans nor the issuance
of any Letter of Credit nor the performance by any of the Borrowers of any of
their obligations under any of the Loan Documents or under any other instrument
or agreement referred to herein shall be the subject of a presently effective
stay pending appeal.

 

(e) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
the then unpaid balance of all accrued and unpaid Fees then due and payable
under and pursuant to this Agreement and the letters referred to in Section
2.19.

 

(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated no more than seven (7) days prior to each
Borrowing or the issuance of each Letter of Credit, which Borrowing Base
Certificate shall include supporting schedules as required by the Administrative
Agent.

 

(g) Usage. The uses of such Borrowing or such Letter of Credit shall be
substantially consistent with the Borrowers’ financial projections included in
the Confidential Information Memorandum, as updated from time to time.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (b)
and (c) of this Section.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as any Commitment shall be in effect or any
Letter of Credit shall remain outstanding (in a face amount in excess of the
amount of cash then held in the Letter of Credit Account, or in excess of the
face amount of back-to-back letters of credit delivered, in each case pursuant
to Section 2.3(b)), or any amount shall remain outstanding or unpaid under this
Agreement, each of the Borrowers and their respective Subsidiaries agree

 

53



--------------------------------------------------------------------------------

that, unless the Required Lenders shall otherwise consent in writing, the
Borrowers and the Subsidiaries will:

 

SECTION 5.1 Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each of the Lenders:

 

(a) within ninety (90) days after the end of each fiscal year, the Borrowers’:
(i) consolidated and, with respect to the Parent and the Domestic Subsidiaries
only, consolidating, balance sheets and related statements of income; (ii)
consolidated statement of stockholders’ equity; and (iii) consolidated and, with
respect to the Parent and the Domestic Subsidiaries only, combined, statements
of cash flows, showing the financial condition of the Borrowers and their
respective Subsidiaries on a consolidated basis (except as otherwise specified)
as of the close of such fiscal year and the results of their respective
operations during such year, the consolidated statements to be audited for the
Borrowers and their respective Subsidiaries by their current independent
auditors or other independent public accountants of recognized national standing
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified other than with respect to the Cases
or a going concern qualification) and to be certified by a Financial Officer of
Parent to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the Borrowers and their
respective Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters and within ninety (90) days after the end of the fourth fiscal quarter
of each fiscal year, the Borrowers’: (i) consolidated and, with respect to the
Parent and the Domestic Subsidiaries only, consolidating, balance sheets and
related statements of income; (ii) consolidated statement of stockholders’
equity; and (iii) consolidated and, with respect to the Parent and the Domestic
Subsidiaries only, combined, statements of cash flows, showing the financial
condition of the Borrowers and their respective Subsidiaries on a consolidated
basis (except as otherwise specified) as of the close of such fiscal quarter and
the results of their operations during such fiscal quarter and the then elapsed
portion of the fiscal year, each certified by a Financial Officer of Parent as
fairly presenting the financial condition and results of operations of the
Borrowers and their respective Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments;

 

(c) concurrently with any delivery of financial statements under (a) or (b)
above as applicable, (i) a certificate of a Financial Officer of each of the
Borrowers (A) certifying that no Event of Default or event which upon notice or
lapse of time or both would constitute an Event of Default has occurred, or, if
such an Event of Default or event has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (B) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the provisions of
Sections 6.3, 6.4, 6.5 and 6.10 and (ii) a certificate of such accountants
accompanying the audited consolidated financial statements delivered under (a)
above certifying that, in the course of the regular audit of the business of the
Borrowers and their respective Subsidiaries, such accountants have obtained no
knowledge that an Event of Default has occurred and is continuing, or if, in the
opinion of

 

54



--------------------------------------------------------------------------------

such accountants, an Event of Default has occurred and is continuing, specifying
the nature thereof and all relevant facts with respect thereto;

 

(d) as soon as available, but no more than forty-five (45) days after the end of
each month: (i) the unaudited monthly balance sheets and related statements of
income and, commencing with the fiscal month ending June 30, 2003, cash flows,
showing the financial condition of the Borrowers and their respective
Subsidiaries on a consolidated basis as of the close of such fiscal month and
the results of their operations during such fiscal period and the then elapsed
portion of the fiscal year, each certified by a Financial Officer of Parent as
fairly presenting the financial condition and results of operations of the
Borrowers and their respective Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments, together
with a certificate of a Financial Officer of each of the Borrowers setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the provisions of Section 6.5; (ii) statements of
operating income and major cash flow drivers (Consolidated and Domestic EBITDA,
working capital and Capital Expenditures) showing the financial condition of the
Borrowers and their respective Subsidiaries on a major product group basis,
including calculations of Consolidated EBITDA and Domestic EBITDA by major
product group, Capital Expenditures by major product group, and depreciation and
amortization by major product group; and (iii) balance sheets and related
statements of income and, commencing with the fiscal month ending June 30, 2003,
cash flows, showing the financial condition of the Borrowers and their
respective Subsidiaries on the basis of (x) the Parent and the Domestic
Subsidiaries only, (y) the U.K. Subsidiaries only, and (z) the Non-Debtor
Foreign Subsidiaries only, including calculations of Consolidated EBITDA and
Domestic EBITDA, as applicable;

 

(e) no later than December 15 of each fiscal year, commencing with December 15,
2003, the strategic plan of the Borrowers and their respective Subsidiaries for
the following five fiscal years, which strategic plan shall be satisfactory in
form and substance to the Administrative Agent;

 

(f) no later than February 28 of each fiscal year, commencing with February 28,
2004, an operating plan showing financial projections for such fiscal year
regarding the operations, business affairs and financial condition of the
Borrowers and their respective Subsidiaries and anticipated uses of the
Commitment, which operating plan shall be satisfactory in form and substance to
the Administrative Agent, with updated forecasts, to the extent available,
provided within thirty (30) days after the start of each of the three succeeding
fiscal quarters thereafter;

 

(g) no later than forty-five (45) days after the end of each month, a summary of
the results of the Borrowers’ business operations for the preceding month as
compared to the corresponding period in the Borrowers’ operating plan, including
a discussion of significant variances, which summary shall describe results on
the basis of (i) the Borrowers and their respective Subsidiaries on a
consolidated basis, (ii) the Parent and its Domestic Subsidiaries only, (iii)
the U.K. Subsidiaries only, (v) the Non-Debtor Foreign Subsidiaries only, and
(v) product lines;

 

55



--------------------------------------------------------------------------------

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any governmental authority succeeding to
any of or all the functions of said commission, or with any national securities
exchange, as the case may be;

 

(i) as soon as available and in any event (A) within thirty (30) days after any
Borrower, any or any of their ERISA Affiliates knows or has reason to know that
any Termination Event described in clause (i) of the definition of Termination
Event with respect to any Single Employer Plan of any of the Borrowers or such
ERISA Affiliate has occurred and (B) within ten (10) days after any of the
Borrowers or any of their ERISA Affiliates knows or has reason to know that any
other Termination Event with respect to any such Plan has occurred, a statement
of a Financial Officer of such Borrower describing such Termination Event and
the action, if any, which such Borrower or such ERISA Affiliate proposes to take
with respect thereto;

 

(j) promptly and in any event within ten (10) days after receipt thereof by any
of the Borrowers or any of their ERISA Affiliates from the PBGC copies of each
notice received by such Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of such Borrower or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;

 

(k) if requested by the Administrative Agent, promptly and in any event within
thirty (30) days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Single Employer Plan of any of the Borrowers
or any of their ERISA Affiliates;

 

(l) within ten (10) days after notice is given or required to be given to the
PBGC under Section 302(f)(4)(A) of ERISA of the failure of any of the Borrowers
or any of their ERISA Affiliates to make timely payments to a Plan, a copy of
any such notice filed and a statement of a Financial Officer of such Borrower
setting forth (A) sufficient information necessary to determine the amount of
the Lien under Section 302(f)(3), (B) the reason for the failure to make the
required payments and (C) the action, if any, which the Borrowers or any of
their ERISA Affiliates proposed to take with respect thereto;

 

(m) promptly and in any event within ten (10) days after receipt thereof by any
of the Borrowers or any ERISA Affiliate from a Multiemployer Plan sponsor, a
copy of each notice received by such Borrower or any ERISA Affiliate concerning
(A) the imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is. or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (C) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (D) the amount of
liability incurred, or which may be incurred, by the Borrowers or any ERISA
Affiliate in connection with any event described in clause (A), (B) or (C)
above;

 

(n) promptly, from time to time, such other information (including, without
limitation, projections) regarding the operations, business affairs and
financial condition of any Borrower or any of its Subsidiaries, or compliance
with the terms of any material loan or

 

56



--------------------------------------------------------------------------------

financing agreements as the Administrative Agent, at the request of any Lender,
may reasonably request;

 

(o) promptly after the same is available, copies of all pleadings, motions,
applications, judicial information, financial information and other documents
filed by or on behalf of any of the Borrowers with the Bankruptcy Court in the
Cases or filed by or on behalf of the U.K. Subsidiaries with the Bankruptcy
Court, or distributed by or on behalf of any of the Borrowers or the U.K.
Subsidiaries to any official committee appointed in any of the Cases, or the
U.K. Subsidiary Proceedings, providing copies of same to counsel for the
Administrative Agent;

 

(p) from and after the date which is forty-five (45) days after the date hereof,
during such times as any Intercompany Loans made after the date hereof by one or
more of the Borrowers to one or more of the U.K. Subsidiaries are outstanding,
within eleven (11) Business Days after the end of each fiscal month of the
Borrowers, financial information and other documents from the Borrowers
sufficient to demonstrate that each such outstanding Intercompany Loan from one
or more of the Borrowers to a U.K. Subsidiary is secured by fixed and/or
floating charges on assets of the applicable U.K. Subsidiary (and, as
applicable, its undisclosed agents) having a liquidation value sufficient to
repay such Intercompany Loan to the extent required by Section 5.11;

 

(q) from and after the date on which a Non-Debtor Foreign Subsidiary shall have
granted liens or charges on all or a portion of its assets in connection with an
Intercompany Loan made after the date hereof by one or more of the Borrowers, at
such time or times as the Administrative Agent may reasonably request, financial
information and other documents from the Borrowers sufficient to demonstrate
that such Intercompany Loan is secured by liens or charges on assets of the
applicable Non-Debtor Foreign Subsidiary having a liquidation value sufficient
to repay such Intercompany Loan to the extent required by Section 5.11;

 

(r) concurrently with the making of any deposit by any of the Borrowers or any
of their Subsidiaries in accordance with clause (x) of the definition of
Permitted Liens with any non-Lender derivatives trader, written notice of such
deposit setting forth (i) the identity of such non-Lender derivatives trader,
(ii) a detailed description of the terms of the transaction and the reason for
such deposit, (iii) the amount of such deposit and (iv) as of the date of such
notice, the then aggregate amount of all deposits made pursuant to clause (x) of
the definition of Permitted Liens with non-Lenders;

 

(s) concurrently with each Asset Sale in respect of any of the surplus assets
listed on Schedule 6.11(a), a certificate of a Financial Officer of Parent, in
form and substance satisfactory to the Administrative Agent, identifying, in
accordance with Schedule 6.11(a), the assets to be sold and the corresponding
adjustments to be made to the applicable monthly Consolidated EBITDA covenant
levels set forth in Section 6.5 as a result of such Asset Sale, and certifying
that (i) no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred, or, if such an Event of
Default or event has occurred, specifying the nature and extent thereof and any
corrective action to be taken or proposed to be taken with respect thereto, and
(ii) after giving effect to the receipt by any of the

 

57



--------------------------------------------------------------------------------

Borrowers of the Net Proceeds from such Asset Sale, the Borrowers are in
compliance with the provisions of Section 2.13(b); and

 

(t) as soon as available, but no more than forty-five (45) days after the end of
each month, a certificate of a Financial Officer of Parent, in form and
substance satisfactory to the Administrative Agent, certifying as to (i) the
outstanding amount of Intercompany Loans from one or more of the Borrowers to
one or more Non-Debtor Foreign Subsidiaries made subsequent to the Filing Date
and (ii) the aggregate available commitments and aggregate principal balance
outstanding under third party financing arrangements provided to Non-Debtor
Foreign Subsidiaries, in each case as of the end of such month.

 

SECTION 5.2 Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its businesses except
(i) (A) if in the reasonable business judgment of such Borrower it is in its
best economic interest not to preserve and maintain such rights, privileges,
qualifications, permits, licenses and franchises, and (B) such failure to
preserve the same could not, in the aggregate, reasonably be expected to have a
material adverse effect on the operations, business, properties, assets,
prospects or condition (financial or otherwise) of the Borrowers, taken as a
whole, and (ii) as otherwise permitted in connection with sales of assets
permitted by Section 6.11.

 

SECTION 5.3 Insurance. (a) Keep its insurable properties insured at all times,
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies of the same or similar size in the same
or similar businesses; and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by any Borrower in such amounts and with such deductibles
as are customary with companies of the same or similar size in the same or
similar businesses and in the same geographic area; and (b) maintain such other
insurance or self insurance as may be required by law.

 

SECTION 5.4 Obligations and Taxes. With respect to each Borrower, pay all its
material obligations arising after the Filing Date promptly and in accordance
with their terms and pay and discharge promptly all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property arising after the Filing Date, before the same
shall become in default, as well as all material lawful claims for labor,
materials and supplies or otherwise arising after the Filing Date which, if
unpaid, would become a Lien or charge upon such properties or any part thereof;
provided, however, that no Borrower shall be required to pay and discharge or to
cause to be paid and discharged any such tax, assessment, charge, levy or claim
so long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings (if the Borrowers shall have set aside on their books
adequate reserves therefor).

 

58



--------------------------------------------------------------------------------

SECTION 5.5 Notice of Event of Default, etc. Promptly give to the Administrative
Agent notice in writing of:

 

(a) any Event of Default or the occurrence of any event or circumstance which
with the passage of time or giving of notice or both would constitute an Event
of Default; and

 

(b) any litigation, proceedings or material investigations which may exist at
any time between any Borrower and any Governmental Authority.

 

SECTION 5.6 Access to Books and Records.

 

(a) Maintain or cause to be maintained at all times true and complete books and
records in accordance with GAAP of the financial operations of the Borrowers and
their respective Subsidiaries; and provide the Administrative Agent and its
representatives access to all such books and records during regular business
hours, in order that the Administrative Agent may examine and make abstracts
from such books, accounts, records and other papers for the purpose of verifying
the accuracy of the various reports delivered by the Borrowers to the
Administrative Agent or the Lenders pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement. The Borrowers will permit (and will
cause their Subsidiaries to permit) any representatives designated by the
Administrative Agent to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

 

(b) The Borrowers will permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Borrowers’ computation of the Borrowing Base and the assets
included in the Borrowing Base and such other assets and properties of the
Borrowers or their Subsidiaries as the Administrative Agent or Required Lenders
may require, all at such reasonable times and as often as reasonably requested.
The Borrowers shall pay the reasonable fees (including reasonable and customary
internally allocated fees of employees of the Administrative Agent as to which
invoices have been furnished) and expenses of any such representatives retained
by the Administrative Agent as to which invoices have been furnished to conduct
any such evaluation or appraisal, including the reasonable fees and expenses
associated with collateral monitoring services performed by the Collateral Agent
Services Group of the Administrative Agent. To the extent required by the
Administrative Agent as a result of any such evaluation, appraisal or
monitoring, the Borrowers also agree to modify or adjust the computation of the
Borrowing Base (which may include maintaining additional reserves, modifying the
advance rates or modifying the eligibility criteria for the components of the
Borrowing Base).

 

(c) In the event that historical accounting practices, systems or reserves
relating to the components of the Borrowing Base are modified in a manner that
is adverse to the Lenders in any material respect, the Borrowers will agree to
maintain such additional reserves (for purposes of computing the Borrowing Base)
in respect to the components of the Borrowing Base and make such other
adjustments to its parameters for including the components of the Borrowing Base
as the Administrative Agent shall reasonably require based upon such
modifications.

 

59



--------------------------------------------------------------------------------

(d) The Borrowers will grant the Administrative Agent access to and the right to
inspect all reports, audits and other internal information of the Borrowers
relating to environmental matters upon reasonable notice, and obtain any third
party verification of matters relating to compliance with environmental laws and
regulations requested by the Administrative Agent at any time and from time to
time.

 

SECTION 5.7 Maintenance of Concentration Account. Maintain with the
Administrative Agent an account or accounts to be used by the Borrowers as their
principal domestic concentration or sweep account(s) into which shall be
deposited the available balances from the Borrowers’ operating accounts at the
end of each Business Day, net of disbursements paid in the ordinary course of
business during such Business Day.

 

SECTION 5.8 Borrowing Base Certificate. Furnish to the Administrative Agent, no
later than (i) four (4) Business Days after each of the weeks ended, a completed
Borrowing Base Certificate as of the last day of the immediately preceding one
week period, (ii) eleven (11) Business Days following the immediately preceding
fiscal month ended, a completed Borrowing Base Certificate showing the Borrowing
Base as of the close of business on the last day of such fiscal month, and (iii)
if requested by the Administrative Agent, at any other time when the
Administrative Agent reasonably believes that the then existing Borrowing Base
Certificate is materially inaccurate, as soon as reasonably available but in no
event later than eleven (11) Business Days after such request, a completed
Borrowing Base Certificate showing the Borrowing Base as of the date so
requested, in each case with supporting documentation and additional reports
with respect to the Borrowing Base as the Administrative Agent may reasonably
request. The PP&E Component of the Borrowing Base shall be updated (i) from time
to time upon receipt of periodic valuation updates received from the
Administrative Agent’s asset valuation experts, (ii) concurrent with the sale of
any assets constituting part of the PP&E Component, (iii) in the event such
assets are idled for any reason other than routine maintenance or repairs for a
period in excess of ten (10) consecutive days, or (iv) the value of such assets
is otherwise impaired, in the Administrative Agent’s sole discretion. The
components of the Borrowing Base consisting of inventory shall be updated
monthly as of the close of business on the last Business Day of each fiscal
month.

 

SECTION 5.9 Business Plan. The Borrowers shall be available to discuss its then
current financial projections with the Administrative Agent upon the
Administrative Agent’s reasonable request.

 

SECTION 5.10

 

Intentionally omitted.

 

SECTION 5.11 Collateralization of Intercompany Loans.

 

(a) The Borrowers shall use their best efforts to cause all Intercompany Loans
made subsequent to the date hereof by any Borrower to any U.K. Subsidiary to be
secured by fixed and floating charges on assets of such U.K. Subsidiary (or its
undisclosed agents) having a liquidation value sufficient to repay such
Intercompany Loan. The documentation effecting the creation of such charges
shall be satisfactory in form and substance to the Administrative Agent.

 

60



--------------------------------------------------------------------------------

All actions necessary to grant and perfect intercompany charges in connection
with any such Intercompany Loan shall be effected by a date not more than
forty-five (45) days from the date of such loan, or by such later date as may be
reasonably necessary, as determined by the Administrative Agent, to grant and
perfect such liens or charges in accordance with customary commercial lending
practices in England.

 

(b) The Borrowers shall use their best efforts to cause all Intercompany Loans
made subsequent to the date hereof by any Borrower to any Non-Debtor Foreign
Subsidiary to be secured by liens or charges on assets of such Non-Debtor
Foreign Subsidiary having a liquidation value sufficient to repay such
Intercompany Loan. The documentation effecting the creation of such liens or
charges shall be satisfactory in form and substance to the Administrative Agent.
All actions necessary to grant and perfect intercompany liens or charges in
connection with any such Intercompany Loan shall be effected by a date not more
than forty-five (45) days from the date of such loan, or by such later date as
may be reasonably necessary, as determined by the Administrative Agent, to grant
and perfect such liens or charges in accordance with customary commercial
lending practices in the jurisdiction in which such Non-Debtor Foreign
Subsidiary is incorporated, organized or formed or where the subject collateral
is otherwise located.

 

(c) To the extent that the Borrowers shall have determined that the
establishment of the liens or charges described in (a) or (b) above in respect
of an Intercompany Loan cannot be effected despite the Borrowers’ employment of
best efforts to do so, the Borrowers shall provide to the Administrative Agent
detailed information satisfactory to the Administrative Agent, in its
discretion, describing the Borrowers’ undertakings relating to the establishment
of such liens and charges and the basis for the Borrowers’ conclusions with
regard to the inability to establish same.

 

SECTION 6. NEGATIVE COVENANTS

 

From the date hereof and for so long as any Commitment shall be in effect or any
Letter of Credit shall remain outstanding (in a face amount in excess of the
amount of cash then held in the Letter of Credit Account, or in excess of the
face amount of back-to-back letters of credit delivered, in each case pursuant
to Section 2.3(b)) or any amount shall remain outstanding or unpaid under this
Agreement, unless the Required Lenders shall otherwise consent in writing, each
of the Borrowers will not (and will not apply to the Bankruptcy Court for
authority to), and will cause each of their respective Subsidiaries not to:

 

SECTION 6.1 Liens. Incur, create, assume or suffer to exist any Lien on any
asset of the Borrowers now owned or hereafter acquired by any Borrower other
than Permitted Liens.

 

SECTION 6.2 Merger, etc. Consolidate or merge with or into another Person,
except that Non-Debtor Foreign Subsidiaries of the Borrowers shall be permitted
to merge with or into other Non-Debtor Foreign Subsidiaries of the Borrowers and
U.K. Subsidiaries of the Borrowers shall be permitted to merge with or into
other U.K. Subsidiaries of the Borrowers, and except that Federal-Mogul
Deutschland Holdings GmbH shall be permitted to reorganize into a KG
(partnership), which partnership shall (x) be named “Federal-Mogul Holding
Deutschland GmbH and Co. KG” or such other name of which the Borrowers shall
have given written notice to the

 

61



--------------------------------------------------------------------------------

Administrative Agent; (y) be owned by the Parent (99.99%) and Federal-Mogul
World Wide, Inc. (0.01%) or such other ownership structure of which the
Borrowers shall have given written notice to the Administrative Agent; and (z)
constitute a Non-Debtor Foreign Subsidiary for all purposes of this Agreement.

 

SECTION 6.3 Indebtedness. Contract, create, incur, assume or suffer to exist any
Indebtedness, except for (i) Indebtedness under this Agreement; (ii)
Indebtedness (inclusive of Intercompany Indebtedness) incurred prior to the
Filing Date (including existing Capitalized Leases) of the Borrowers and their
U.K. Subsidiaries and, with respect to the Foreign Subsidiaries of the
Borrowers, listed on Schedule 6.3; (iii) Indebtedness incurred subsequent to the
Filing Date (x) secured by purchase money Liens (exclusive of Capitalized
Leases) in an aggregate amount not in excess of $15,000,000 to the extent
permitted by Section 6.4 and (y) consisting of Capitalized Leases of computer
equipment in an aggregate amount (based on the portion thereof which is
capitalized on the consolidated balance sheet of the Borrowers and their
Subsidiaries) not to exceed $10,000,000; (iv) Indebtedness allowed under
Sections 6.6 and 6.10 (without duplication); (v) Indebtedness owed to (x) JPMCB
or (y) as long as Bank One, NA is a Tranche A Lender or a Tranche B Lender, Bank
One, NA, or any of their respective banking Affiliates in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any automated clearing house transfers
of funds; (vi) Indebtedness for borrowed money of Non-Debtor Foreign
Subsidiaries in an aggregate amount (being the sum of Indebtedness in existence
on the Filing Date (exclusive of Intercompany Loans incurred prior to the Filing
Date) and any Indebtedness incurred thereafter), including, without limitation,
Intercompany Loans made after the Filing Date, not in excess of $300,000,000;
and (vii) obligations in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in foreign currency exchange rates, (y) interest rate swap,
cap or collar agreements and interest rate future or option contracts and other
similar agreements designed to hedge against fluctuations in interest rates or
(z) swap agreements, future or option contracts and other similar agreements
designed to hedge against fluctuations in commodities prices, in each case
entered into in the ordinary course of the Borrowers’ business and not for
speculative purposes.

 

SECTION 6.4 Capital Expenditures. Make Capital Expenditures during each fiscal
quarter listed below in an aggregate amount in excess of the amount specified
opposite such fiscal quarter; provided that if the amount of Capital
Expenditures that are made during any fiscal quarter is less than the amount
thereof that is permitted to be made during such fiscal quarter, the unused
portion thereof may be carried forward to and made during the immediately
following two fiscal quarters:

 

Fiscal
Quarter
Ending


--------------------------------------------------------------------------------

  Maximum
Capital
Expenditures


--------------------------------------------------------------------------------

    (Millions) 06/30/2003   $90 09/30/2003   75 12/31/2003   75 03/31/2004   80
06/30/2004   80 09/30/2004   75 12/31/2004   70

 

62



--------------------------------------------------------------------------------

For purposes of calculating compliance with this Section 6.4, (i) to the extent
the Borrowers or their Subsidiaries shall have made an equity contribution in or
loan to a joint venture entity (to the extent permitted by Section 6.10) and
such contribution or loan constitutes a Capital Expenditure hereunder and shall
have been included by the Borrowers in calculating compliance with this Section
6.4, the Borrowers shall exclude from subsequent calculations of Capital
Expenditures the expenditure of the proceeds of such contribution or loan by the
joint venture entity in a manner which would otherwise constitute a Capital
Expenditure, and (ii) to the extent the Borrowers or their Subsidiaries shall
have entered into Capitalized Leases of computer equipment in an aggregate
amount (based upon the portion thereof which is capitalized on the consolidated
balance sheet of the Borrowers and their Subsidiaries) not to exceed
$10,000,000, such Capitalized Leases of computer equipment shall be excluded by
the Borrowers in calculating compliance with this Section 6.4.

 

SECTION 6.5 EBITDA.

 

(a) As of the end of each fiscal month of the Borrowers, commencing with the
fiscal month ending July 31, 2003 and ending with the fiscal month ending
December 31, 2003, permit either Consolidated EBITDA or Domestic EBITDA for the
most recent 12-month period to be less than the respective amounts specified
opposite such fiscal month, provided, however, that effective as of the first
day of the fiscal month (the “Adjustment Date”) following the month in which the
Borrowers shall have consummated an Asset Sale in respect of any of the surplus
assets listed on Schedule 6.11(a) and as to which the Borrowers shall have
delivered to the Administrative Agent and the Lenders the certificate described
in Section 5.1(s), the monthly Consolidated EBITDA amounts set forth in this
Section 6.5(a) for the fiscal month in which the Adjustment Date occurs and for
each fiscal month thereafter shall be reduced by the amount specified opposite
the description of the asset sold as set forth on Schedule 6.11(a).

 

Fiscal
Month


--------------------------------------------------------------------------------

 

Consolidated

EBITDA

--------------------------------------------------------------------------------

 

Domestic

EBITDA

--------------------------------------------------------------------------------

    (Millions)   (Millions) 7/2003   $525   $200 8/2003   510   200 9/2003   510
  200 10/2003   510   200 11/2003   510   200 12/2003   485   200

 

(b) As of the end of each fiscal quarter of the Borrowers, commencing with the
fiscal quarter ending March 31, 2004, permit either Consolidated EBITDA or
Domestic EBITDA for the most recent four fiscal quarter period to be less than
the respective amounts specified opposite such fiscal quarter, provided,
however, that effective as of the first day of the fiscal quarter (the
“Quarterly Adjustment Date”) following the quarter in which the Borrowers shall
have consummated an Asset Sale in respect of any of the surplus assets listed on
Schedule 6.11(a) and as to which the Borrowers shall have delivered to the
Administrative Agent and the Lenders the certificate described in Section
5.1(s), the quarterly Consolidated EBITDA amounts set forth in this Section
6.5(b) for the fiscal quarter in which the Quarterly Adjustment Date

 

63



--------------------------------------------------------------------------------

occurs and for each fiscal quarter thereafter shall be reduced by the amount
specified opposite the description of the asset sold as set forth on Schedule
6.11(a).

 

Fiscal
Quarter

Ending

--------------------------------------------------------------------------------

 

Consolidated

EBITDA

--------------------------------------------------------------------------------

 

Domestic

EBITDA

--------------------------------------------------------------------------------

    (Millions)   (Millions) 03/31/2004   $485   $200 06/30/2004   485   200
09/30/2004   510   200 12/31/2004   560   200

 

SECTION 6.6 Guarantees and Other Liabilities. Purchase or repurchase (or agree,
contingently or otherwise, so to do) the Indebtedness of, or assume, guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance of any obligation or capability of so doing, or
otherwise), endorse or otherwise become liable, directly or indirectly, for the
obligations, stock or dividends of any Person, except (i) for any guaranty of
Indebtedness or other obligations (or otherwise becoming liable for any of the
obligations) of any of the Borrowers in the ordinary course of business and
consistent with the past business practices with trade vendors if such
Indebtedness or the obligations are permitted by this Agreement, (ii) by
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business; and (iii) as otherwise agreed in writing by the
Administrative Agent. Notwithstanding anything in this Section 6.6 to the
contrary, the Non-Debtor Foreign Subsidiaries shall be permitted to purchase or
repurchase (or agree, contingently or otherwise, so to do) the Indebtedness of,
or assume, guarantee (directly or indirectly or by an instrument having the
effect of assuring another’s payment or performance of any obligation or
capability of so doing, or otherwise), endorse or otherwise become liable,
directly or indirectly, for the obligations, stock or dividends of another
Non-Debtor Foreign Subsidiary, in an aggregate amount not in excess of
$50,000,000 at any time outstanding. Such guaranties shall be provided in
connection with third party financing needs or for such other purposes as may be
consistent with past practice.

 

SECTION 6.7 Chapter 11 Claims. Incur, create, assume, suffer to exist or permit
any other Superpriority Claim which is pari passu with or senior to the claims
of the Administrative Agent and the Lenders against the Borrowers hereunder,
except for the Carve-Out.

 

SECTION 6.8 Dividends; Capital Stock. Except for distributions or payments (i)
from one Borrower to another Borrower, (ii) from one U.K. Subsidiary to another
U.K. Subsidiary, (iii) from one Non-Debtor Foreign Subsidiary to another
Non-Debtor Foreign Subsidiary, (iv) from a U.K Subsidiary or a Non-Debtor
Foreign Subsidiary to a Borrower, or (v) to Persons directly owning Minority
Interests in an aggregate amount not to exceed $1,000,000 per annum, declare or
pay, directly or indirectly, any dividends or make any other distribution or
payment, whether in cash, property, securities or a combination thereof, with
respect to (whether by reduction of capital or otherwise) any shares of capital
stock (or any options, warrants, rights or other equity securities or agreements
relating to any capital stock), or set apart any sum for the aforesaid purposes
on anything other than an arm’s-length basis. Notwithstanding the provisions of
clause (v) above, no dividend, distribution or payment to Persons directly
owning Minority

 

64



--------------------------------------------------------------------------------

Interests may be made unless with respect to each such anticipated dividend,
distribution or payment (each, a “Third Party Dividend”), such distributing
Borrower or Subsidiary shall first have remitted a dividend, distribution or
payment to a Borrower in an amount not less than the recipient Borrower’s
proportionate share (based upon such Borrower’s percentage ownership interest in
the Person making such dividend, distribution or payment) of the total dividend,
distribution or payment to be made by the distributing Borrower or Subsidiary.

 

SECTION 6.9 Transactions with Affiliates. Sell or transfer any property or
assets to, or otherwise engage in or permit to exist any other material
transactions with, any of its non-Borrower Affiliates other than in the ordinary
course of the Borrowers’ businesses in good faith and at commercially reasonable
prices and on commercially reasonable terms and conditions not less favorable to
the Borrowers than could be obtained on an arm’s-length basis from a
non-Affiliate.

 

SECTION 6.10 Investments, Loans and Advances. Purchase, hold or acquire any
capital stock, evidences of Indebtedness or other securities of, make or permit
to exist any loans or advances to, or make or permit to exist any investment in,
any other Person (all of the foregoing, “Investments”), except for (i) Permitted
Investments; (ii) Intercompany Indebtedness owing from a Borrower to another
Borrower incurred in the ordinary course of business consistent with past
practice; (iii) existing Intercompany Indebtedness listed on Schedule 6.3 (which
describes all Intercompany Loans from the Borrowers to the Foreign Subsidiaries
as of the date hereof); (iv) additional Intercompany Loans from one or more of
the Borrowers to one or more Non-Debtor Foreign Subsidiaries in an aggregate
amount not to exceed the difference between $300,000,000 (subject to reduction
pursuant to Section 2.13) and the from time to time aggregate available
commitments and aggregate principal balance outstanding under third party
financing arrangements provided to the Non-Debtor Foreign Subsidiaries
(including, without limitation, receivables securitizations and other third
party credit facilities); (v) additional Intercompany Loans from one or more of
the Borrowers to one or more of the Non-Debtor Foreign Subsidiaries in an
aggregate amount not to exceed at any time the aggregate amount of cash
dividends paid to or loans (which have not been repaid) made to the Borrowers
after the Filing Date; (vi) additional Intercompany Loans from one or more of
the Borrowers to one or more of the U.K. Subsidiaries in an aggregate amount not
to exceed $25,000,000; (vii) Intercompany Loans from one or more of the Foreign
Subsidiaries to one or more of the Borrowers; (viii) (y) loans by the Borrowers
to existing or potential customers from whom the Borrowers reasonably expect to
obtain a material commercial benefit in a manner consistent with historical
practices of the Borrowers and in an aggregate amount not to exceed $25,000,000
at any one time, and (z) equity investments made by the Borrowers in existing
customers as set forth on Schedule 6.10(a); (ix) up to C$15,000,000 note payable
to Federal-Mogul Tri-Way Ltd. in connection with the sale of the assets of
Federal-Mogul Tri-Way Ltd.; (x) Intercompany Indebtedness owing from a
Non-Debtor Foreign Subsidiary to another Non-Debtor Foreign Subsidiary incurred
in the ordinary course of business consistent with past practice; (xi) capital
contributions advanced from the Borrowers to Federal-Mogul, S.A. - France in an
aggregate amount not to exceed $60,000,000 (the initial $20,000,000 of such
contributions shall be made only substantially contemporaneously with the making
of an Intercompany Loan in an aggregate amount equal to $20,000,000 to one or
more of the Borrowers); (xii) the conversion to equity interests, in an
aggregate amount not to exceed $70,200,000 of certain pre-petition Intercompany
Loans listed on Schedule 6.3 made by the Parent to Federal-Mogul do Brazil,
Federal-Mogul

 

65



--------------------------------------------------------------------------------

Automotive PTY LTD, Federal-Mogul Holding Deutschland GmbH and Co. KG and
Federal-Mogul PTY LTD and made by FM Investments BV to Federal-Mogul of South
Africa (Pty.) Ltd., to the extent, but solely to the extent required under
applicable laws or regulations to maintain the legal solvency of each such
entity in its respective jurisdiction of incorporation; (xiii) up to $460,000
note payable to Federal-Mogul Powertrain, Inc. in connection with the sale of
the assets of the Federal-Mogul Powertrain, Inc. Jackson, Michigan camshaft
business to Camshaft Machine Company; (xiv) up to $2,500,000 note payable to
Federal-Mogul Powertrain, Inc. in connection with the sale of the assets of the
Federal-Mogul Powertrain, Inc. camshaft business (other than Jackson, Michigan)
to Asimco International, Inc.; (xv) additional investments in a joint venture
between Federal Mogul Sealing Systems and Taiho, which joint venture shall be
named “TFGG LLC” or such other name of which the Borrowers shall have given the
Administrative Agent written notice, and other new joint ventures of the
Borrowers and their Subsidiaries or any new wholly-owned Subsidiary (each, a
“New Subsidiary”) of the Borrowers or their Subsidiaries formed after the
Restatement Effectiveness Date (the creation of New Subsidiaries shall only be
permitted if (a) no Event of Default shall have occurred and be continuing or
would result therefrom; and (b) after such creation all of the representations
and warranties contained herein shall be true and correct), provided, however,
that such additional investments in joint ventures and New Subsidiaries shall
not exceed $10,000,000 in the aggregate in any calendar year; (xvi) as part of
the consideration received in connection with each Asset Sale permitted under
this Agreement, one or more notes payable to a Borrower or Subsidiary as the
seller of such assets, in an aggregate amount not to exceed 10% of the total
consideration for the assets sold in such Asset Sale; and (xvii) up to £260,000
note payable to Engineering Components Limited, an indirect wholly-owned
subsidiary of T & N Limited, in connection with the sale of its interest in Pars
Washer Manufacturing & Industrial Private Company Limited, an Iranian
corporation. The Borrowers may neither (a) make any additional Investments in
their Foreign Subsidiaries except as permitted hereunder nor (b) transfer any
assets or the proceeds of any Loans to any jurisdiction outside of the United
States of America except as permitted hereunder. Any principal payments made by
the Borrowers in respect of the Intercompany Loan from Federal-Mogul, S.A. -
France made pursuant to clause (xi) above shall reduce, on a Dollar for Dollar
basis, the amount of postpetition Intercompany Loans which may be made to the
Non-Debtor Foreign Subsidiaries. Notwithstanding the foregoing sentence or the
provisions of clause (iv) above, (x) neither the Borrowers nor any of their
Subsidiaries may make, or with respect to Intercompany Loans made after the
Filing Date, permit to exist, an Intercompany Loan to a Non-Debtor Foreign
Subsidiary during such time as such Non-Debtor Foreign Subsidiary shall not have
borrowed all amounts available to such Non-Debtor Foreign Subsidiary pursuant to
commitments under third party financing arrangements then provided to such
Non-Debtor Foreign Subsidiary and (y) in no event shall the permitted amount of
postpetition Intercompany Loans to the Non-Debtor Foreign Subsidiaries be less
than $100,000,000.

 

SECTION 6.11 Disposition of Assets. Sell or otherwise dispose of any assets
(including, without limitation, the capital stock of any Subsidiary of the
Borrowers) except for (i) sales of Inventory in the ordinary course of business,
(ii) sales of scrap and obsolete Inventory in the ordinary course of business,
(iii) sales of the surplus real estate assets of the Borrowers set forth on
Schedule 6.11, (iv) sales of other surplus assets of the Borrowers set forth on
Schedule 6.11(a), (v) sales of other surplus assets no longer used in the
Borrowers’ business operations for which total consideration shall not exceed
$25,000,000 in the aggregate during any period of

 

66



--------------------------------------------------------------------------------

twelve (12) consecutive months and (vi) sales of accounts receivable by
Non-Debtor Foreign Subsidiaries in connection with factoring arrangements
entered into in the ordinary course of the Non-Debtor Foreign Subsidiaries’
businesses, which arrangements shall be deemed to constitute third party
financing arrangements.

 

SECTION 6.12 Nature of Business. Modify or alter in any material manner the
nature and type of its business as conducted at or prior to the Filing Date or
the manner in which such business is conducted (except as required by the
Bankruptcy Code).

 

SECTION 6.13 Transactions among Borrowers. Except to the extent existing on the
date the Cases were filed and disclosed on Schedule 6.13, permit, place or agree
to permit or place any restrictions on the payment of dividends or other
distributions among the Borrowers or their Subsidiaries or Affiliates or the
making of advances or any other cash payments among the Borrowers or their
Subsidiaries or Affiliates except such restrictions as may arise directly as a
result of the U.K. Administration.

 

SECTION 6.14 Right of Subrogation among Borrowers. Assert any right of
subrogation against any other Borrower until all Borrowings and all Letters of
Credit are paid in full and the Total Commitment is terminated.

 

SECTION 7. EVENTS OF DEFAULT

 

SECTION 7.1 Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable period of
grace (if any) set forth below (each, an “Event of Default”):

 

(a) any representation or warranty made by any Borrower in this Agreement or in
any Loan Document or in connection with this Agreement or the credit extensions
hereunder or any statement or representation made in any report, financial
statement, certificate or other document furnished by any Borrower to the
Lenders under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered; or

 

(b) default shall be made in the payment of any fees or interest on the Loans,
principal of the Loans or other amounts payable by the Borrowers hereunder
(including, without limitation, reimbursement obligations or cash
collateralization in respect of Letters of Credit), when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise; or

 

(c) default shall be made by any Borrower or any of their respective
Subsidiaries in the due observance or performance of any covenants, conditions
or agreements contained in Section 6 hereof; or

 

(d) default shall be made by any Borrower or any of their respective
Subsidiaries in the due observance or performance of any covenant, condition or
agreement (other than the covenants, conditions or agreements contained in
Section 6 hereof) to be observed or performed pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for more than ten (10) days; or

 

67



--------------------------------------------------------------------------------

(e) any of the Cases shall be dismissed or converted to a case under Chapter 7
of the Bankruptcy Code or any Borrower shall file a motion or other pleading
seeking the dismissal of any of the Cases or the U.K. Subsidiary Proceedings
under Section 1112 of the Bankruptcy Code or otherwise; a trustee under Chapter
7 or Chapter 11 of the Bankruptcy Code, a responsible officer or an examiner
with enlarged powers relating to the operation of the business (powers beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code shall be appointed in any of the Cases or
the U.K. Subsidiary Proceedings and the order appointing such trustee,
responsible officer or examiner shall not be reversed or vacated within thirty
(30) days after the entry thereof; an application shall be filed by any Borrower
for the approval of any other Superpriority Claim (other than the Carve-Out) in
any of the Cases or the U.K. Subsidiary Proceedings which is pari passu with or
senior to the claims of the Administrative Agent and the Lenders against any
Borrower hereunder, or there shall arise or be granted any such pari passu or
senior Superpriority Claim; or the Bankruptcy Code shall enter an order
terminating the use of cash collateral for the purposes described in Section
3.10; or

 

(f) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of any of the Borrowers
which have a value in excess of $1,000,000 in the aggregate; or

 

(g) a Change of Control shall occur; or

 

(h) the Borrowers shall fail to deliver a certified Borrowing Base Certificate
when due and such default shall continue unremedied for more than three (3)
Business Days; or

 

(i) any provision of any Loan Document shall, for any reason, cease to be valid
and binding on any of the Borrowers, or any of the Borrowers shall so assert in
any pleading filed in any court; or

 

(j) an order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying for a period in excess of ten (10) days, vacating or
otherwise modifying either of the Orders; or

 

(k) any judgment or order as to a post-petition liability or debt for the
payment of money in excess of $1,000,000 shall be rendered against any of the
Borrowers or any of their Subsidiaries and the enforcement thereof shall not
have been stayed (by court-ordered stay or by consent of the party litigants),
it being understood that Federal Rule of Civil Procedure 62(a) provides for a
ten-day stay of enforcement of money judgments; or

 

(l) any non-monetary judgment or order with respect to a post-petition event
shall be rendered against any Borrower or any of their Subsidiaries which does
or would reasonably be expected to (i) cause a material adverse change in the
financial condition, business, prospects, operations or assets of the Borrowers
and their Subsidiaries taken as a whole on a consolidated basis, (ii) have a
material adverse effect on the ability of any of the Borrowers to perform their
respective obligations under any Loan Document, or (iii) have a material

 

68



--------------------------------------------------------------------------------

adverse effect on the rights and remedies of the Administrative Agent or any
Lender under any Loan Document, and there shall be any period of ten (10)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m) the Borrowers or any of the Subsidiaries shall make any Prepetition Payment
(whether by way of adequate protection or otherwise) of principal or interest or
otherwise on account of any prepetition Indebtedness or payables (including,
without limitation, reclamation claims) other than Prepetition Payments
authorized by the Bankruptcy Court in respect of: (i) accrued payroll and
related employee benefit expenses as of the Filing Date, (ii) the assumption of
executory contracts and unexpired leases, (iii) materialmen’s liens and
prepetition claims of Critical Trade Vendors (or advances or deposits or other
credit support in lieu thereof), all as described in the Borrowers’ Motion of
the Debtors for Entry of an Order Authorizing, but not Requiring, Payment of
Certain Critical Prepetition Trade Vendor Claims to be filed in the cases and
the U.K. Subsidiary Proceedings, in an aggregate amount not to exceed
$50,000,000, subject to the Administrative Agent’s satisfaction with the
Borrowers’ Critical Trade Vendor program, (iv) payments in respect of
prepetition claims of customers or advances or deposits or other credit support
in lieu thereof (pursuant to a payment program for such items acceptable to the
Administrative Agent, in its discretion), all as described in the Borrowers’
Motion for Order Authorizing the Debtors to Honor Certain Prepetition
Obligations to Customers and to Continue Customer Accommodation Programs and
Practices in the Ordinary Course of Business to be filed in the Cases, in an
aggregate amount not to exceed $40,000,000, (v) payments in respect of
prepetition claims of freight carriers or advances or deposits or other credit
in lieu thereof all as described in the Borrowers’ Motion of the Debtors for an
Order (I) Authorizing, But Not Directing, Payment of Certain Prepetition
Shipping Charges, Import Obligations, and Related Possessory Liens and (II)
Confirming Administrative Expense Status of Obligations Arising from
Post-Petition Delivery of Goods, to be filed in the Cases and the U.K.
Subsidiary Proceedings in an aggregate amount not to exceed $7,000,000, (vi)
payments in respect of prepetition claims of taxing authorities or advances or
deposits or other credit support in lieu thereof, all as described in the
Borrowers’ Motion for Order Authorizing Payment of Prepetition Payroll Sales,
Use, Property and Franchise Taxes to be filed in the Cases and the U.K.
Subsidiary Proceedings, in an aggregate amount not to exceed $7,000,000
(exclusive of payroll taxes), (vii) payments in respect of prepetition claims of
non-affiliated foreign creditors of the Parent relating to the Kontich, Belgium
warehouse, or advances or deposits or other credit support in lieu thereof, all
as described in the Borrowers’ Motion for Order Authorizing Debtors to Pay
Prepetition Claims at the Kontich Facility to be filed in the Cases and in the
U.K. Subsidiary Proceedings, in an aggregate amount not to exceed $800,000,
(viii) payments in respect of prepetition claims of creditors in connection with
the Borrowers’ procurement card program or advances or deposits or other credit
support in lieu thereof, all as described in the Borrowers’ Motion for Order
Authorizing Debtors to Pay Certain Prepetition Obligations Involving Bank One
Credit Card Program to be filed in the Cases, in an aggregate amount not to
exceed $500,000, (ix) retention of title payments, required by statute, to trade
vendors in the United Kingdom made by U.K. Subsidiaries estimated to be up to
$12,000,000, (x) any underfunded pension obligation (contingent, liquidated or
unliquidated) existing on the Filing Date under pension plans in existence on
the Filing Date, which payment must be authorized by separate order of the
Bankruptcy Court, upon notice and a hearing, (xi) the monthly payment of current
interest and letter of credit fees (and the payment of all interest and fees
that are accrued

 

69



--------------------------------------------------------------------------------

and unpaid as of the commencement of the Cases) at the applicable non-default
rates (including LIBOR pricing options) provided for pursuant to the Prepetition
Credit Agreement, all as described in the Borrowers’ Motion of Debtors and
Debtors in Possession for an Order (I) Authorizing PostPetition Financing on a
Secured and Superpriority Basis Pursuant to 11 U.S.C. § 364; (II) Authorizing
Use of Cash Collateral Pursuant to 11 U.S.C. § 363; (III) Granting Adequate
Protection Pursuant to 11 U.S.C. §§ 363 and 364; and (IV) Scheduling A Final
Hearing Pursuant to Federal Rule of Bankruptcy Procedure 4001, (xii) the
regularly scheduled payment of premiums, if any, payable to the Surety Bond
providers at the applicable non-default rates set forth in the agreements with
respect thereto, all as described in the Borrowers’ Motion of Debtors and
Debtors in Possession for an Order (I) Authorizing PostPetition Financing on a
Secured and Superpriority Basis Pursuant to 11 U.S.C. § 364; (II) Authorizing
Use of Cash Collateral Pursuant to 11 U.S.C. § 363; (III) Granting Adequate
Protection Pursuant to 11 U.S.C. §§ 363 and 364; and (IV) Scheduling A Final
Hearing Pursuant to Federal Rule of Bankruptcy Procedure 4001; (xiii) the
adequate protection payments payable to the collateral trustee for the benefit
of the holders under the Indentures, all as described in the Final Order; or
(xiv) payments in respect of certain U.K. pension contributions solely to the
extent required under the Schedule of Contributions for the relevant U.K.
pension scheme; provided, however, that payments to be made by the Borrowers or
their Subsidiaries in respect of such U.K. pension contributions shall not, in
any event, exceed £1,100,000 for any fiscal month of the Borrowers or, except
that in connection with the transfer of the assets and liabilities of the STS
Pension and Life Assurance Scheme and the STS Executive Pension Scheme to the
T&N Retirement Benefits Scheme (1989), the Borrowers or their Subsidiaries may
make an additional one-time required contribution to the relevant U.K. pension
scheme in an amount not to exceed £1,100,000; or

 

(n) any Termination Event described in clauses (iii) or (iv) of the definition
of such term shall have occurred and shall continue unremedied for more than ten
(10) days and the sum (determined as of the date of occurrence of such
Termination Event) of the Insufficiency of the Plan in respect of which such
Termination Event shall have occurred and be continuing and the Insufficiency of
any and all other Plans with respect to which such a Termination Event
(described in such clauses (iii) or (iv)) shall have occurred and then exist is
equal to or greater than $1,000,000; or

 

(o) (i) any Borrower or any ERISA Affiliate thereof shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds to contest such Withdrawal Liability and is not in fact
contesting such Withdrawal Liability in a timely and appropriate manner, and
(iii) the amount of such Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date of such
notification), exceeds $1,000,000 allocable to post-petition obligations or
requires payments exceeding $1,000,000 per annum in excess of the annual
payments made with respect to such Multiemployer Plans by such Borrower or such
ERISA Affiliate for the plan year immediately preceding the plan year in which
such notification is received; or

 

(p) any Borrower or any ERISA Affiliate thereof shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization

 

70



--------------------------------------------------------------------------------

or termination the aggregate annual contributions of such Borrower and its ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years that include the date hereof by an amount
exceeding $1,000,000; or

 

(q) any Borrower or any ERISA Affiliate thereof shall have committed a failure
described in Section 302(f)(l) of ERISA (other than the failure to make any
contribution accrued and unpaid as of the Filing Date) and the amount determined
under Section 302(f)(3) of ERISA is equal to or greater than $1,000,000; or

 

(r) it shall be determined (whether by the Bankruptcy Court or by any other
judicial or administrative forum) that any Borrower is liable for the payment of
claims arising out of any failure to comply (or to have complied) with
applicable environmental laws or regulations the payment of which will have a
material adverse effect on the financial condition, business, properties,
operations or assets of the Borrowers, taken as a whole, and the enforcement
thereof shall not have been stayed; or

 

(s) the Court in the United Kingdom having jurisdiction over the U.K.
Administration shall make an order granting leave pursuant to sections 10(1)(b)
or 10(1)(c) of the U.K. Insolvency Act whereby any encumbrance or claim of a
third party in excess of $1,000,000 may be enforced or there shall be rendered
against the U.K. Subsidiaries a non-monetary judgment with respect to a
post-Filing Date event which causes or would reasonably be expected to cause a
material adverse change or a material adverse effect on the U.K. Subsidiaries;

 

then, and in every such event and at any time thereafter during the continuance
of such event, and without further order of or application to the Bankruptcy
Court, the Administrative Agent may, and at the request of the Required Lenders,
shall, take one or more of the following actions without further order of or
application to the Court, provided that with respect to item (iv) below and the
enforcement of liens or other remedies with respect to collateral referred to in
item (v) below, the Administrative Agent shall provide the Borrowers (with a
copy to counsel for the Official Creditors’ Committee appointed in any of the
Cases and to the United States Trustee for the Bankruptcy Court’s District) with
five (5) business days’ prior written notice (the “Default Notice”): (i)
terminate forthwith the Total Commitment; (ii) declare the Loans then
outstanding to be forthwith due and payable, whereupon the principal of the
Loans together with accrued interest thereon and any unpaid accrued Fees and all
other liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; (iii) require the Borrowers upon demand to
forthwith deposit in the Letter of Credit Account cash in an amount which,
together with any amounts then held in the Letter of Credit Account, is equal to
the sum of 105% of the then Letter of Credit Outstandings (and to the extent the
Borrowers shall fail to furnish such funds as demanded by the Administrative
Agent, the Administrative Agent shall be authorized to debit the accounts of the
Borrowers maintained with the Administrative Agent in such amount five (5)
Business Days after the giving of the notice referred to above (the “Default
Notice Period”)); (iv) set-off amounts in the Letter of Credit Account or any
other accounts maintained with the

 

71



--------------------------------------------------------------------------------

Administrative Agent or any other Lender or their affiliates and apply such
amounts to the obligations of the Borrowers hereunder and in the other Loan
Documents; and/or (v) exercise any and all remedies under the Loan Documents and
under applicable law available to the Administrative Agent and the Lenders.

 

SECTION 8. THE ADMINISTRATIVE AGENT

 

SECTION 8.1 Administration by Administrative Agent. The general administration
of the Loan Documents shall be performed by the Administrative Agent. Each
Lender hereby irrevocably authorizes the Administrative Agent, at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto (including the release of Collateral in
connection with any transaction that is expressly permitted by the Loan
Documents). The Administrative Agent shall have no duties or responsibilities
except as set forth in this Agreement and the remaining Loan Documents.

 

SECTION 8.2 Advances and Payments.

 

(a) On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Commitment hereunder. Should
the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.

 

(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 8.6, 10.5 and 10.6), the application of which is not
otherwise provided for in this Agreement, shall be applied, first, in accordance
with each Lender’s Commitment Percentage to pay accrued but unpaid Commitment
Fees or Letter of Credit Fees, and second, in accordance with each Lender’s
Commitment Percentage to pay accrued but unpaid interest and the principal
balance outstanding and all unreimbursed Letter of Credit drawings. All amounts
to be paid to a Lender by the Administrative Agent shall be credited to that
Lender, after collection by the Administrative Agent, in immediately available
funds either by wire transfer or deposit in that Lender’s correspondent account
with the Administrative Agent, as such Lender and the Administrative Agent shall
from time to time agree.

 

SECTION 8.3 Sharing of Setoffs. Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrowers, including, but not limited to, a secured claim or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law. or
otherwise, obtain payment in respect of its Loans as a result of which the
unpaid portion of its Loans is proportionately less than the unpaid portion of
the Loans of any other Lender (a) it shall promptly purchase at par (and shall
be deemed to have thereupon purchased) from such other Lender a participation in
the Loans of such other Lender, so that the aggregate

 

72



--------------------------------------------------------------------------------

unpaid principal amount of each Lender’s Loans and its participation in Loans of
the other Lenders shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to the obtaining of such payment was to the principal amount of all
Loans outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata, provided that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside such purchase of
participations shall be rescinded (without interest). Each of the Borrowers
expressly consents to the foregoing-arrangements and agrees that any Lender
holding (or deemed to be holding) a participation in a Loan may exercise any and
all rights of banker’s lien, setoff (in each case, subject to the same notice
requirements as pertain to clause (iv) of the remedial provisions of Section
7.1) or counterclaim with respect to any and all moneys owing by the Borrowers
to such Lender as fully as if such Lender held a Note and was the original
obligee thereon, in the amount of such participation.

 

SECTION 8.4 Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Required Lenders, action shall be taken by the Administrative Agent for and
on behalf or for the benefit of all Lenders upon the direction of the Required
Lenders, and any such action shall be binding on all Lenders. No amendment,
modification, consent, or waiver shall be effective except in accordance with
the provisions of Section 10.10.

 

SECTION 8.5 Liability of Administrative Agent.

 

(a) The Administrative Agent, when acting on behalf of the Lenders, may execute
any of its respective duties under this Agreement by or through any of its
respective officers, agents, and employees, and neither the Administrative Agent
nor its directors, officers, agents, employees or Affiliates shall be liable to
the Lenders or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders or to any of them for the consequences
of any oversight or error of judgment, or for any loss, unless the same shall
happen through its gross negligence or willful misconduct. The Administrative
Agent and its respective directors, officers, agents, employees and Affiliates
shall in no event be liable to the Lenders or to any of them for any action
taken or omitted to be taken by them pursuant to instructions received by them
from the Required Lenders or in reliance upon the advice of counsel selected by
it. Without limiting the foregoing, neither the Administrative Agent, nor any of
its respective directors, officers, employees, agents or Affiliates shall be
responsible to any Lender for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or shall be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrowers of any of the
terms, conditions, covenants, or agreements of this Agreement or any of the Loan
Documents.

 

(b) Neither the Administrative Agent nor any of its respective directors,
officers, employees, agents or Affiliates shall have any responsibility to the
Borrowers on account of the failure or delay in performance or breach by any
Lender or by the Borrowers of any of their obligations under this Agreement or
any of the Loan Documents or in connection herewith or therewith.

 

73



--------------------------------------------------------------------------------

(c) The Administrative Agent, in its capacity as Administrative Agent hereunder,
shall be entitled to rely on any communication, instrument, or document
reasonably believed by such person to be genuine or correct and to have been
signed or sent by a person or persons believed by such person to be the proper
person or persons, and such person shall be entitled to rely on advice of legal
counsel, independent public accountants, and other professional advisers and
experts selected by such person.

 

SECTION 8.6 Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse (x) the Administrative Agent for such Lender’s Commitment Percentage
of any expenses and fees incurred for the benefit of the Lenders under this
Agreement and any of the Loan Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Borrowers and (y) the
Administrative Agent for such Lender’s Commitment Percentage of any expenses of
the Administrative Agent incurred for the benefit of the Lenders that the
Borrowers have agreed to reimburse pursuant to Section 10.5 and has failed to so
reimburse and (ii) to indemnify and hold harmless the Administrative Agent and
any of its directors, officers, employees, agents or Affiliates, on demand, in
the amount of its proportionate share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the Loan
Documents to the extent not reimbursed by the Borrowers (except such as shall
result from their respective gross negligence or willful misconduct).

 

SECTION 8.7 Rights of Administrative Agent. It is understood and agreed that
JPMCB shall have the same rights and powers hereunder (including the right to
give such instructions) as the other Lenders and may exercise such rights and
powers, as well as its rights and powers under other agreements and instruments
to which it is or may be party, and engage in other transactions with any
Borrower, as though it were not the Administrative Agent of the Lenders under
this Agreement.

 

SECTION 8.8 Independent Lenders. Each Lender acknowledges that it has decided to
enter into this Agreement and to make the Loans hereunder based on its own
analysis of the transactions contemplated hereby and of the creditworthiness of
the Borrowers and agrees that the Administrative Agent shall bear no
responsibility therefor.

 

SECTION 8.9 Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Loans for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by such Lender shall have been received by the
Administrative Agent.

 

SECTION 8.10 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrowers.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent, which shall be reasonably satisfactory to the
Borrowers. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such

 

74



--------------------------------------------------------------------------------

appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of a least
$100,000,000, which shall be reasonably satisfactory to the Borrowers. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

SECTION 9. GUARANTY

 

SECTION 9.1 Guaranty.

 

(a) Each of the Borrowers unconditionally and irrevocably guarantees the due and
punctual payment and performance by the Foreign Subsidiaries under any Letters
of Credit issued for the account thereof (collectively the “Guaranteed
Obligations”). The Borrowers further agree that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from them, and they will remain bound upon this guaranty notwithstanding any
extension or renewal of any of the Guaranteed Obligations.

 

(b) Each of the Borrowers waives presentation to, demand for payment from and
protest to the Foreign Subsidiaries or the Borrowers, and also waives notice of
protest for nonpayment. The Obligations of the Borrowers, as guarantors of the
Guaranteed Obligations hereunder, shall not be affected by (i) the failure of
the Administrative Agent or a Lender to assert any claim or demand or to enforce
any right or remedy against the Foreign Subsidiaries or the Borrowers under the
provisions of this Agreement or any other Loan Document or otherwise; (ii) any
extension or renewal of any provision hereof or thereof; (iii) any rescission,
waiver, compromise, acceleration, amendment or modification of any of the terms
or provisions of any of the Loan Documents; (iv) the release, exchange, waiver
or foreclosure of any security held by the Administrative Agent for the
Guaranteed Obligations or any of them; (v) the failure of the Administrative
Agent or a Lender to exercise any right or remedy against any other guarantor of
the Guaranteed Obligations; or (vi) the release or substitution of any other
guarantor of the Guaranteed Obligations.

 

(c) The Borrowers further agree that this guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by the Administrative Agent or a Lender
to any security held for payment of the Guaranteed Obligations or to any balance
of any deposit, account or credit on the books of the Administrative Agent or a
Lender in favor of any Foreign Subsidiary or the Borrowers, or to any other
Person.

 

(d) The Borrowers hereby waive any defense that they might have based on a
failure to remain informed of the financial condition of the Foreign
Subsidiaries and any of the

 

75



--------------------------------------------------------------------------------

other Borrowers and any circumstances affecting the ability of the Foreign
Subsidiaries or the Borrowers to perform under this Agreement.

 

(e) The Borrowers’ guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any other
instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to this guaranty. Neither the Administrative Agent nor any
of the Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to the
Borrowers in respect of the management and maintenance of the Guaranteed
Obligations.

 

(f) Subject to the provisions of Section 7.1, upon any of the Guaranteed
Obligations becoming due and payable (by acceleration or otherwise), the Lenders
shall be entitled to immediate payment of such Guaranteed Obligations by the
Borrowers upon written demand by the Administrative Agent, without further
application to or order of the Bankruptcy Court.

 

SECTION 9.2 No Impairment of Guaranty. The obligations of the Borrowers, as
guarantors of the Guaranteed Obligations hereunder, shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations. Without limiting the generality
of the foregoing, the obligations of the Borrowers hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or a Lender to assert any claim or demand or to enforce any
remedy under this Agreement or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, willful
or otherwise, in the performance of the Guaranteed Obligations, or by any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of the Borrowers, as
guarantors of the Guaranteed Obligations, or would otherwise operate as a
discharge of the Borrowers, as guarantors of the Guaranteed Obligations, as a
matter of law, unless and until the Guaranteed Obligations are paid in full.

 

SECTION 9.3 Subrogation. Upon payment by the Borrowers, as guarantors of the
Guaranteed Obligations, of any sums to the Administrative Agent or a Lender
hereunder, all rights of the Borrowers against any of the Non-Debtor Foreign
Subsidiaries or any other Borrower or guarantor arising as a result thereof by
way of right of subrogation or otherwise, shall in all respects be subordinate
and junior in right of payment to the prior final and indefeasible payment in
full of all the Guaranteed Obligations. If any amount shall be paid to the
Borrowers, as guarantors of the Guaranteed Obligations, for the account of any
of Non-Debtor Foreign Subsidiaries or any other Borrower, such amount shall be
held in trust for the benefit of the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent and the Lenders to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured.

 

76



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

 

SECTION 10.1 Notices. Notices and other communications provided for herein shall
be in writing (including telegraphic, telex, facsimile or cable communication)
and shall be mailed, telegraphed, telexed, transmitted, cabled or delivered to
any Borrower at c/o Federal-Mogul Corporation, World Headquarters, 26555
Northwestern Highway, Southfield, Michigan 48034, Attention: James Keller,
Telephone: (248) 354-7700 and Telecopy: (248) 354-6746, and to a Lender or the
Administrative Agent to it at its address set forth on Annex A-1 or A-2, or such
other address as such party may from time to time designate by giving written
notice to the other parties hereunder. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the fifth Business Day after the date when
sent by registered or certified mail, postage prepaid, return receipt requested,
if by mail; or when delivered to the telegraph company, charges prepaid, if by
telegram; or when receipt is acknowledged, if by any telegraphic communications
or facsimile equipment of the sender; in each case addressed to such party as
provided in this Section 10.1 or in accordance with the latest unrevoked written
direction from such party; provided, however, that in the case of notices to the
Administrative Agent notices pursuant to the preceding sentence with respect to
change of address and pursuant to Section 2 shall be effective only when
received by the Administrative Agent.

 

SECTION 10.2 Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by any Borrower herein or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Agreement shall be considered to have been relied upon by the Lenders
and shall survive the making of the Loans herein contemplated regardless of any
investigation made by any Lender or on its behalf and shall continue in full
force and effect so long as any amount due or to become due hereunder is
outstanding and unpaid and so long as the Commitments have not been terminated.
All statements in any such certificate or other instrument shall constitute
representations and warranties by the Borrowers hereunder with respect to the
Borrowers.

 

SECTION 10.3 Successors and Assigns.

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Administrative Agent and the Lenders and their respective
successors and assigns. The Borrowers may neither assign nor transfer any of
their rights or obligations hereunder without the prior written consent of all
of the Lenders. Each Lender may sell participations to any Person in all or part
of any Loan, or all or part of its Commitment, in which event, without limiting
the foregoing, the provisions of Section 2.15 shall inure to the benefit of each
purchaser of a participation (provided that such participant shall look solely
to the seller of such participation for such benefits and the Borrowers’
liability, if any, under Sections 2.15 and 2.18 shall not be increased as a
result of the sale of any such participation) and the pro rata treatment of
payments, as described in Section 2.17, shall be determined as if such Lender
had not sold such participation. In the event any Lender shall sell any
participation, such Lender shall retain the sole right and responsibility to
enforce the obligations of each of the Borrowers relating to the Loans,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement (provided that such Lender may
grant its participant the right to consent to such Lender’s execution of
amendments, modifications or

 

77



--------------------------------------------------------------------------------

waivers which (i) reduce any Fees payable hereunder to the Lenders, (ii) reduce
the amount of any scheduled principal payment on any Loan or reduce the
principal amount of any Loan or the rate of interest payable hereunder or (iii)
extend the maturity of the Borrowers’ obligations hereunder). The sale of any
such participation shall not alter the rights and obligations of the Lender
selling such participation hereunder with respect to the Borrowers.

 

(b) Each Lender may assign to one or more Lenders or Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its separate Commitments and
the same portion of the related Loans at the time owing to it), provided,
however, that (i) in the case of an assignment of all or a portion of a Tranche
A Lender’s interests, rights and obligations under this Agreement in respect of
such Tranche A Lender’s Tranche A Commitment to any Person other than a then
Tranche A Lender, the Administrative Agent must give its prior written consent
to such assignment, which consent will not be unreasonably withheld, (ii) other
than in the case of an assignment to any Lender Affiliate or to an Approved Fund
of a Lender or to a Person at least 50% owned by the assignor Lender, or by a
common parent of both, or to another Lender, the Administrative Agent and the
Fronting Bank must give their respective prior written consent to such
assignment, which consent will not be unreasonably withheld, (iii) other than in
the case of an assignment to any Lender Affiliate or to an Approved Fund of a
Lender or to a Person at least 50% owned by the assignor Lender, or by a common
parent of both, or to another Lender, the aggregate amount of the Commitment
and/or Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall, unless otherwise agreed to in
writing by the Borrowers and the Administrative Agent, in no event be less than
$1,000,000 or the remaining portion of such Lender’s Commitment and/or Loans, if
less and (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance with blanks appropriately
completed, together with a processing and recordation fee of $3,500 (for which
the Borrowers shall have no liability). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be within ten (10)
Business Days after the execution thereof (unless otherwise agreed to in writing
by the Administrative Agent), (A) the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (B) the Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan

 

78



--------------------------------------------------------------------------------

Documents; (ii) such Lender assignor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of its
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement and the other Loan Documents,
together with copies of the financial statements referred to in Section 3.4 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such Lender assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms thereto,
together with such powers as are reasonably incidental hereof; and (vi) such
assignee agrees that it will perform in accordance with their terms all
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d) The Administrative Agent shall maintain at its office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and the Commitments of, and principal
amount of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person the name of which is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrowers or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and the assignee thereunder together with the fee payable in respect
thereto, the Administrative Agent shall, if such Assignment and Acceptance has
been completed with blanks appropriately filled and consented to by the
Administrative Agent and the Fronting Bank (to the extent such consent is
required hereunder), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt written
notice thereof to the Borrowers (together with a copy thereof). No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of any of the
Borrowers; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by the provisions of Section 10.4.

 

(g) Each of the Borrowers hereby agrees to actively assist and cooperate with
the Administrative Agent in the Administrative Agent’s efforts to sell
participations herein (as described in Section 10.3(a)) and assign to one or
more Lenders or Eligible Assignees a portion of its interests, rights and
obligations under this Agreement (as set forth in Section 10.3(b)).

 

79



--------------------------------------------------------------------------------

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.4 Confidentiality. Each Lender agrees to keep any information
delivered or made available by any of the Borrowers to it confidential from
anyone other than persons employed or retained by such Lender who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Lender
from disclosing such information (i) to any of its Affiliates or to any other
Lender, provided such Affiliate agrees to keep such information confidential to
the same extent required by the Lenders hereunder, (ii) upon the order of any
court or administrative agency, (iii) upon the request or demand of any
regulatory agency or authority, (iv) which has been publicly disclosed other
than as a result of a disclosure by the Administrative Agent or any Lender which
is not permitted by this Agreement, (v) in connection with any litigation to
which the Administrative Agent, any Lender, or their respective Affiliates may
be a party to the extent reasonably required, (vi) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (vii) to such
Lender’s legal counsel and independent auditors, and (viii) to any actual or
proposed participant or assignee of all or part of its rights hereunder subject
to the proviso in Section 10.3(f). Each Lender shall notify the Borrowers of any
required disclosure under clause (ii) of this Section; provided, however, that
the failure of any such Lender to provide such notification shall not limit,
alter or otherwise affect any of the Borrowers’ obligations under this
Agreement.

 

Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder (and any employee, representative, or
other agent of such party) may disclose to any and all persons, without
limitation of any kind, such party’s U.S. federal income tax treatment and the
U.S. federal income tax structure of the transactions contemplated by this
Agreement relating to such party and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, provided, however, no such party shall disclose any
information relating to such tax treatment or tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

SECTION 10.5 Expenses. Whether or not the transactions hereby contemplated shall
be consummated, the Borrowers agree to pay all reasonable expenses incurred by
the Administrative Agent and JPMorgan (including, without limitation, the
reasonable fees and disbursements of Bryan Cave LLP, counsel for the
Administrative Agent, any other counsel that the Administrative Agent shall
retain and any internal or third-party appraisers, consultants and auditors
advising the Administrative Agent and JPMorgan and their counsel) in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Loan Documents, the making of the Loans and the issuance of the
Letters of Credit, the perfection of the Liens contemplated hereby, the
syndication of the transactions contemplated hereby, the costs, fees and
expenses of the Administrative Agent and JPMorgan in connection with monthly and
other periodic field audits, monitoring of assets (including reasonable and
customary internal collateral monitoring fees) and publicity expenses, and,
following the occurrence of an Event of

 

80



--------------------------------------------------------------------------------

Default, all expenses incurred by the Lenders and the Administrative Agent in
the enforcement or protection of the rights of any one or more of the Lenders or
the Administrative Agent in connection with this Agreement or the other Loan
Documents, including but not limited to the fees and disbursements of any
counsel for the Lenders or the Administrative Agent. Such payments by the
Borrowers shall be made upon delivery of a statement setting forth such costs
and expenses. Whether or not the transactions hereby contemplated shall be
consummated, the Borrowers agree to reimburse the Administrative Agent and
JPMorgan for the expenses set forth in the Commitment Letter and the
reimbursement provisions thereof are hereby incorporated herein by reference.
The obligations of the Borrowers under this Section shall survive the
termination of this Agreement and/or the payment of the Loans.

 

SECTION 10.6 Indemnity. Each of the Borrowers agrees to indemnify and hold
harmless the Administrative Agent, JPMorgan and the Lenders and their directors,
officers, employees, trustees, advisors, agents and Affiliates (each an
“Indemnified Party”) from and against any and all expenses, losses, claims,
damages and liabilities incurred by such Indemnified Party arising out of claims
made by any Person in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
to the extent that they are determined by the final judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and/or the payment
of the Loans.

 

SECTION 10.7 Choice of Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL IN
ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND THE BANKRUPTCY CODE.

 

SECTION 10.8 No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

SECTION 10.9 Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

 

SECTION 10.10 Amendments, etc.

 

(a) No modification, amendment or waiver of any provision of this Agreement or
the Security and Pledge Agreement, and no consent to any departure by the
Borrowers therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given; provided, however, that no such

 

81



--------------------------------------------------------------------------------

modification or amendment shall without the written consent of the Lender
affected thereby (x) increase the Commitment of a Lender (it being understood
that a waiver of an Event of Default shall not constitute an increase in the
Commitment of a Lender), or (y) reduce the principal amount of any Loan (or any
unreimbursed Letter of Credit) or the rate of interest payable thereon, or
extend any date for the payment of interest, principal or fees hereunder or
reduce any Fees payable hereunder or extend the final maturity of the Borrowers’
obligations hereunder; and, provided, further, that no such modification or
amendment shall without the written consent of (A) all of the Lenders (i) amend
or modify any provision of this Agreement which provides for the unanimous
consent or approval of the Lenders, (ii) amend this Section 10.10 or the
definition of Required Lenders or (iii) amend or modify the Superpriority Claim
status of the Lenders contemplated by Section 2.23 or (B) the Super-Majority
Lenders (i) release any material portion of the Collateral from the Liens
created under the Security and Pledge Agreement, (ii) release any Borrower, in
its capacity as a Guarantor under Section 9 or from its joint and several
obligations under Section 2.7, (iii) alter the eligibility standards used in
determining the Borrowing Base in a manner which would increase the amount of
the Borrowing Base, (iv) increase the Total Commitment to an amount in excess of
$600,000,000, or (v) increase the advance rates in calculation of the Borrowing
Base. No such amendment or modification may adversely affect the rights and
obligations of the Administrative Agent or any Fronting Bank hereunder or any
Lender in the capacity referred to in Section 6.3(v) without its prior written
consent. No notice to or demand on any Borrower shall entitle any Borrower to
any other or further notice or demand in the same, similar or other
circumstances. Each assignee under Section 10.3(b) shall be bound by any
amendment, modification, waiver, or consent authorized as provided herein, and
any consent by a Lender shall bind any Person subsequently acquiring an interest
on the Loans held by such Lender. No amendment to this Agreement shall be
effective against any Borrower unless in writing and signed by such Borrower.

 

(b) Notwithstanding anything to the contrary contained in Section 10.10(a), in
the event that any Borrower requests that this Agreement be modified or amended
in a manner which would require the unanimous consent of all of the Lenders (or
the consent described in clause (B) of the first sentence in Section 10.10(a))
and such modification or amendment is agreed to by the Super-majority Lenders
(as hereinafter defined), then with the consent of the Borrowers and the
Super-majority Lenders, the Borrowers and the Super-majority Lenders shall be
permitted to amend the Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by such Borrower
(such Lender or Lenders, collectively the “Minority Lenders”) to provide for (w)
the termination of the Commitment of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Commitment of one or
more of the Super-majority Lenders, so that the Total Commitment after giving
effect to such amendment shall be in the same amount as the Total Commitment
immediately before giving effect to such amendment, (y) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Super-majority Lender or Lenders, as the
case may be, as may be necessary to repay in full the outstanding Loans of the
Minority Lenders immediately before giving effect to such amendment and (z) such
other modifications to this Agreement as may be appropriate. As used herein, the
term “Super-majority Lenders” shall mean, at any time, Lenders including JPMCB
holding Loans representing at least 66-2/3% of the aggregate principal amount of
the Loans outstanding,

 

82



--------------------------------------------------------------------------------

or if no Loans are outstanding, Lenders having Tranche A and Tranche B
Commitments representing at least 66-2/3% of the Total Commitment.

 

SECTION 10.11 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.12 Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

SECTION 10.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.

 

SECTION 10.14 Prior Agreements. This Agreement represents the entire agreement
of the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between any Borrower and any Lender
or the Administrative Agent prior to the execution of this Agreement which
relate to Loans to be made hereunder shall be replaced by the terms of this
Agreement (except as otherwise expressly provided herein with respect to the
Commitment Letter, the fee letter dated September 21, 2001 among the
Administrative Agent, JPMorgan and the Borrowers referred to therein, and that
certain engagement and fee letter dated July 7, 2003 among JPMCB, JPMorgan and
the Borrowers, including without limitation the Borrowers’ agreement to actively
assist the Administrative Agent in the syndication of the transactions
contemplated hereby referred to in Section 10.3(g) and including also the
provisions of Section 2.19).

 

SECTION 10.15 Further Assurances. Whenever and so often as reasonably requested
by the Administrative Agent, the Borrowers will promptly execute and deliver or
cause to be executed and delivered all such other and further instruments,
documents or assurances, and promptly do or cause to be done all such other and
further things as may be necessary and reasonably required in order to further
and more fully vest in the Administrative Agent all rights, interests, powers,
benefits, privileges and advantages conferred or intended to be conferred by
this Agreement and the other Loan Documents.

 

SECTION 10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

 

SECTION 10.17 Subordination of Intercompany Indebtedness. Each of the Borrowers
agrees that any and all Intercompany Indebtedness owed to an y Borrower shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Obligations. Notwithstanding any right of any Borrower to ask,
demand, sue for, take or receive any payment in respect of any Intercompany
Indebtedness owed to any Borrower, any and all rights, liens and security
interests of any Borrower, whether now or hereafter arising and howsoever
existing, in

 

83



--------------------------------------------------------------------------------

any assets of any other Subsidiary of Parent (whether constituting part of
Collateral given to the Administrative Agent for the benefit of the Lenders to
secure payment of all or any part of the Obligations or otherwise) shall be and
are subordinated to the rights of the Administrative Agent and the Lenders in
those assets. No Borrower shall have any right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Obligations (other than contingent indemnity
obligations) shall have been fully paid and satisfied and all financing
arrangements among the Borrowers and the Lenders have been terminated. So long
as any Event of Default shall have occurred and be continuing, then, any payment
or distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
Intercompany Indebtedness owed by any Borrower shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations,
due or to become due, until such Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied. Each of the
Borrowers irrevocably authorizes and empowers the Administrative Agent to
demand, sue for, collect and receive every such payment or distribution and give
acquittance therefor and to make and present for and on behalf of any Borrower
such proofs of claim and take such other action, in the Administrative Agent’s
own name or in the name of the applicable Borrower or otherwise, as the
Administrative Agent may deem necessary or advisable for the enforcement of this
Section 10.17. The Administrative Agent may vote such proofs of claim in any
such proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations. Should any payment,
distribution, security or instrument or proceeds thereof be received by any
Borrower upon or with respect to the Intercompany Indebtedness at any time an
Event of Default shall have occurred and be continuing and prior to the
satisfaction of all of the Obligations and the termination of all financing
arrangements among the Borrowers and the Lenders, the applicable Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the Lenders
and shall so long as any Event of Default shall have occurred and be continuing
promptly deliver the same to the Administrative Agent, for the benefit of the
Lenders, in precisely the form received (except for the endorsement or
assignment of the applicable Borrower where necessary), for application to any
of the Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the applicable Borrower as the property of the Lenders. If any
Borrower fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same. So long as any Event of Default shall
have occurred and be continuing, the Borrowers agree that until the Obligations
have been paid in full (in cash) and satisfied and all financing arrangements
among the Borrowers and the Lenders have been terminated, the Borrowers will
neither assign nor transfer to any Person (other than the Administrative Agent)
any claim the Borrowers have or may have against any other Subsidiary of Parent.

 

SECTION 10.18 Foreign Subsidiaries. Notwithstanding any provision of any Loan
Document or the Orders to the contrary, no more than 66% of the capital stock
(or comparable equity interests) in or of (x) F-M International, LLC or (y) any
Foreign Subsidiary other than Federal-Mogul, S.A. - France which is a
“controlled foreign corporation” within the meaning of Section 957(a) of the
Code, shall be pledged or similarly hypothecated to guaranty or support any
Obligations of any Borrower. The parties agree that any pledge, guaranty or
security or similar interest made or granted in contravention of this Section
10.19 shall be void ab initio.

 

84



--------------------------------------------------------------------------------

SECTION 10.19 Effectiveness. This Agreement shall become effective on the date
(the “Restatement Effectiveness Date”) on which (i) each Borrower, each Lender
and the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered the same to the
Administrative Agent in accordance with Section 10.1 and (ii) the conditions
contained in Section 4.1 are met to the satisfaction of the Administrative
Agent. Upon the satisfaction of the condition described in clause (i) of the
immediately preceding sentence and upon the Administrative Agent’s determination
that the conditions described in clause (ii) of the immediately preceding
sentence have been met, then the Restatement Effectiveness Date shall have been
deemed to have occurred. The Administrative Agent will give the Borrowers and
each Lender written notice of the occurrence of the Restatement Effectiveness
Date.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWERS: FEDERAL-MOGUL CORPORATION

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

J.W.J. HOLDINGS INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL MACHINE TOOL, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

CARTER AUTOMOTIVE COMPANY, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL VENTURE CORPORATION

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL GLOBAL PROPERTIES INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL WORLD WIDE, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FELT PRODUCTS MFG. CO.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FM INTERNATIONAL, LLC

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL U.K. HOLDINGS INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL GLOBAL INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

T&N INDUSTRIES INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FERODO AMERICA, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

GASKET HOLDINGS, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL MYSTIC, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

FEDERAL-MOGUL PRODUCTS INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 

FEDERAL-MOGUL FX, INC.

By:

 

/S/    DAVID A. BOZYNSKI

   

--------------------------------------------------------------------------------

Name:

 

David A. Bozynski

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

LENDERS:

JPMORGAN CHASE BANK,

Individually and as Administrative Agent

By:

 

/S/    KAREN MAY SHARF

   

--------------------------------------------------------------------------------

Name:

 

Karen May Sharf

Title:

 

Vice President

 



--------------------------------------------------------------------------------

BANK OF SCOTLAND,

as a Lender

By:

 

/S/    JOSEPH FRATUS

   

--------------------------------------------------------------------------------

Name:

 

Joseph Fratus

Title:

 

First Vice President

 



--------------------------------------------------------------------------------

Bank One, NA (Main Office Chicago),

as a Lender

By:

 

/S/    JOSEPH R. HESKETT

   

--------------------------------------------------------------------------------

Name:

 

Joseph R. Heskett

Title:

 

Associate

 



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:

 

/S/    DANIEL R. PETRIK

   

--------------------------------------------------------------------------------

Name:

 

Daniel R. Petrik

Title:

 

Vice President

 



--------------------------------------------------------------------------------

The CIT Group/Business Credit, Inc.,

as a Lender

By:

 

/S/    RENEE M. SINGER

   

--------------------------------------------------------------------------------

Name:

 

Renee M. Singer

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Congress Financial Corporation (Central),

as a Lender

By:

 

/S/    KEITH C. CHAPMAN

   

--------------------------------------------------------------------------------

Name:

 

Keith C. Chapman

Title:

 

First Vice President

 



--------------------------------------------------------------------------------

Fleet National Bank

as a lender under the amended and restated revolving credit, term loan and
guaranty agreement with Federal Mogul Corporation and certain of its
subsidiaries

By:

 

/S/    JAMES J. O’BRIEN

   

--------------------------------------------------------------------------------

   

James J. O’Brien

   

Authorized Officer

 



--------------------------------------------------------------------------------

GE CAPITAL COMMERCIAL FINANCE INC.

as a Lender

By:

 

/S/    DWAYNE COKER

   

--------------------------------------------------------------------------------

Name:

 

Dwayne Coker

Title:

 

Duly Authorized Signor

 

102



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC,

as a Lender

By:

 

/S/    JOEL RICHARDS

   

--------------------------------------------------------------------------------

Name:

 

Joel Richards

Title:

 

Director

 



--------------------------------------------------------------------------------

BAYERISCHE HYPO-und VEREINSBANK AG NEW YORK BRANCH,

as a Lender

By:

 

/S/    WARREN SEIDEL

   

--------------------------------------------------------------------------------

Name:

 

Warren Seidel

Title:

 

Managing Director

 

BAYERISCHE HYPO-und VEREINSBANK AG NEW YORK BRANCH,

as a Lender

By:

 

/S/    JOHN W. SWEENEY

   

--------------------------------------------------------------------------------

Name:

 

John W. Sweeney

Title:

 

Director

 



--------------------------------------------------------------------------------

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.,

as a Lender

By:

 

/S/    RICHARD HOLSTON

   

--------------------------------------------------------------------------------

Name:

 

Richard Holston

Title:

 

Vice President

 



--------------------------------------------------------------------------------

THE PROVIDENT BANK,

as a Lender

By:

 

/S/    MARSHALL M. STUART

   

--------------------------------------------------------------------------------

Name:   Marshall M. Stuart Title:   Vice President

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:

 

/S/    MARIA SOCORRO SEVILLA

   

--------------------------------------------------------------------------------

Name:   Maria Socorro Sevilla Title:   Director

 



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

By:

 

/S/    WILLIAM M. GINN

   

--------------------------------------------------------------------------------

Name:   William M. Ginn Title:   General Manager

 



--------------------------------------------------------------------------------

Transamerica Business Capital Corporation,

as a Lender

By:

 

/S/    A. D. KAPLAN

   

--------------------------------------------------------------------------------

Name:   A. D. Kaplan Title:   Vice President

 



--------------------------------------------------------------------------------

UBS AG, Stamford Branch,

as a Lender

By:

 

/S/    WILFRED V. SAINT

   

--------------------------------------------------------------------------------

Name:   Wilfred V. Saint Title:  

Associate Director

Banking Products

Services, US

 

By:

 

/S/    GARY L. LEMBO

   

--------------------------------------------------------------------------------

Name:   Gary L. Lembo Title:  

Director

Loan Portfolio Risk Management

 



--------------------------------------------------------------------------------

Wells Fargo Foothill, LLC, fka Foothill Capital

Corporation, as a Lender

By:

 

/S/    BRAD ENGEL

   

--------------------------------------------------------------------------------

Name:   Brad Engel Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

Whitehall Business Credit Corporation

as a Lender

By:

  /S/    PATRICK M. WALLACE    

--------------------------------------------------------------------------------

Name:   Patrick M. Wallace Title:   Senior Vice President

 

Federal Mogul DIP – Signature pages to August 7, 2003 Amended and Restated
Credit Agreement

 



--------------------------------------------------------------------------------

STANWICH LOAN FUNDING LLC,

as a Lender

By:

  /S/    DIANA M. HIMES    

--------------------------------------------------------------------------------

Name:   Diana M. Himes Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

EAST WEST BANK

By:

  /S/    NANCY A. MOORE    

--------------------------------------------------------------------------------

Name:   Nancy A. Moore Title:   Senior Vice President

 



--------------------------------------------------------------------------------

RIVIERA FUNDING LLC,

as a Lender

By:

  /S/    DIANA M. HIMES    

--------------------------------------------------------------------------------

Name:   Diana M. Himes Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

Protective Life Insurance Company,

as a Lender

By:

  /S/    RICHARD J. BIELEN    

--------------------------------------------------------------------------------

Name:   Richard J. Bielen Title:   SVP, CIO & Treasurer

 